Exhibit 10.5

Execution Version

 

 

CREDIT AGREEMENT

Dated as of September 30, 2016

among

VERSUM MATERIALS, INC.,

as the Borrower,

THE LENDERS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent,

 

 

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MIZUHO BANK, LTD.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Other Interpretive Provisions

     86   

SECTION 1.03

 

Accounting Terms

     87   

SECTION 1.04

 

Rounding

     87   

SECTION 1.05

 

References to Agreements and Laws

     88   

SECTION 1.06

 

Times of Day

     88   

SECTION 1.07

 

Timing of Payment or Performance

     88   

SECTION 1.08

 

Exchange Rates; Currency Equivalents Generally

     88   

SECTION 1.09

 

Pro Forma Calculations

     90   

SECTION 1.10

 

Letter of Credit Amounts

     91   

SECTION 1.11

 

Certifications

     92   

SECTION 1.12

 

Compliance with Article 7

     92   

SECTION 1.13

 

Limited Condition Transactions

     92   

ARTICLE 2. THE COMMITMENTS AND CREDIT EXTENSIONS

     93   

SECTION 2.01

 

The Loans

     93   

SECTION 2.02

 

Borrowings, Conversions and Continuations of Loans

     94   

SECTION 2.03

 

Letters of Credit

     96   

SECTION 2.04

 

Swingline Loans

     105   

SECTION 2.05

 

Prepayments

     107   

SECTION 2.06

 

Termination or Reduction of Commitment

     120   

SECTION 2.07

 

Repayment of Loans

     121   

SECTION 2.08

 

Interest

     122   

SECTION 2.09

 

Fees

     122   

SECTION 2.10

 

Computation of Interest and Fees

     124   

SECTION 2.11

 

Evidence of Indebtedness

     125   

SECTION 2.12

 

Payments Generally

     125   

SECTION 2.13

 

Pro Rata Shares; Sharing of Payments; Availability of Funds

     126   

SECTION 2.14

 

Increase in Commitments

     127   

SECTION 2.15

 

Refinancing Amendments

     133   

SECTION 2.16

 

Extensions of Loans and Commitments

     134   

SECTION 2.17

 

Cash Collateral

     137   

SECTION 2.18

 

Defaulting Lenders

     138   

SECTION 2.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     140   

 

i



--------------------------------------------------------------------------------

ARTICLE 3. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     140   

SECTION 3.01

 

Taxes

     140   

SECTION 3.02

 

Making or Maintaining Eurocurrency Rate Loans

     144   

SECTION 3.03

 

Increased Cost; Capital Adequacy

     146   

SECTION 3.04

 

Funding Losses

     148   

SECTION 3.05

 

Matters Applicable to Requests for Compensation

     148   

SECTION 3.06

 

Replacement of Lenders Under Certain Circumstances

     149   

SECTION 3.07

 

Survival

     150   

ARTICLE 4. CONDITIONS PRECEDENT

     151   

SECTION 4.01

 

Conditions Precedent to Closing Date

     151   

SECTION 4.02

 

Conditions Precedent to All Credit Extensions

     153   

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

     154   

SECTION 5.01

 

Corporate Status

     154   

SECTION 5.02

 

Corporate Power and Authority

     154   

SECTION 5.03

 

No Violation

     154   

SECTION 5.04

 

Governmental Authorization; Other Approvals

     155   

SECTION 5.05

 

Financial Statements; No Material Adverse Effect; Solvency, etc.

     155   

SECTION 5.06

 

Litigation and Environmental Matters

     156   

SECTION 5.07

 

Disclosure

     156   

SECTION 5.08

 

Use of Proceeds, Margin Regulation

     156   

SECTION 5.09

 

Taxes

     156   

SECTION 5.10

 

ERISA Compliance

     157   

SECTION 5.11

 

Ownership of Property

     157   

SECTION 5.12

 

Subsidiaries

     158   

SECTION 5.13

 

Compliance with Law

     158   

SECTION 5.14

 

Investment Company Act

     158   

SECTION 5.15

 

Environmental Matters

     158   

SECTION 5.16

 

Labor Matters

     159   

SECTION 5.17

 

Intellectual Property

     159   

SECTION 5.18

 

Collateral Documents

     160   

SECTION 5.19

 

PATRIOT Act

     160   

SECTION 5.20

 

FCPA

     160   

SECTION 5.21

 

Sanctions

     161   

SECTION 5.22

 

Brokers’ Fees

     161   

SECTION 5.23

 

Status as Senior Debt

     161   

ARTICLE 6. AFFIRMATIVE COVENANTS

     161   

SECTION 6.01

 

Financial Statements

     161   

SECTION 6.02

 

Certificates; Other Information

     162   

SECTION 6.03

 

Notices

     164   

SECTION 6.04

 

Payment of Obligations

     165   

SECTION 6.05

 

Preservation of Existence, Etc.

     165   

SECTION 6.06

 

Maintenance of Properties

     165   

 

ii



--------------------------------------------------------------------------------

SECTION 6.07

 

Maintenance of Insurance

     165   

SECTION 6.08

 

Compliance with Laws

     166   

SECTION 6.09

 

Books and Records

     160   

SECTION 6.10

 

Inspection Rights

     160   

SECTION 6.11

 

Use of Proceeds

     167   

SECTION 6.12

 

Unrestricted Subsidiaries; Covenant to Guarantee Obligations and Give Security

     167   

SECTION 6.13

 

Maintenance of Ratings

     169   

SECTION 6.14

 

Further Assurances

     169   

SECTION 6.15

 

Post-Closing Covenants

     171   

ARTICLE 7. NEGATIVE COVENANTS

     171   

SECTION 7.01

 

Liens

     171   

SECTION 7.02

 

Investments

     171   

SECTION 7.03

 

Indebtedness

     175   

SECTION 7.04

 

Fundamental Changes

     181   

SECTION 7.05

 

Dispositions

     182   

SECTION 7.06

 

Restricted Payments

     183   

SECTION 7.07

 

Change in Nature of Business

     187   

SECTION 7.08

 

Transactions with Affiliates

     187   

SECTION 7.09

 

Burdensome Agreements

     190   

SECTION 7.10

 

[Reserved]

     193   

SECTION 7.11

 

Amendments of Certain Documents

     193   

SECTION 7.12

 

Fiscal Year

     193   

SECTION 7.13

 

Financial Covenant

     193   

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES

     194   

SECTION 8.01

 

Events of Default

     194   

SECTION 8.02

 

Remedies Upon Event of Default

     196   

SECTION 8.03

 

Application of Funds

     198   

SECTION 8.04

 

Rights not Exclusive

     198   

ARTICLE 9. ADMINISTRATIVE AGENT AND OTHER AGENTS

     198   

SECTION 9.01

 

Appointment of Agents

     198   

SECTION 9.02

 

Powers and Duties

     198   

SECTION 9.03

 

General Immunity

     199   

SECTION 9.04

 

Agents Entitled to Act as Lender

     200   

SECTION 9.05

 

Lenders’ Representations, Warranties and Acknowledgment

     201   

SECTION 9.06

 

Right to Indemnity

     201   

SECTION 9.07

 

Successor Administrative Agent and Collateral Agent

     202   

SECTION 9.08

 

Collateral Documents and Guaranty

     204   

SECTION 9.09

 

Withholding Taxes

     206   

SECTION 9.10

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     206   

SECTION 9.11

 

Secured Bank Product Providers and Designated Credit Line Providers

     207   

SECTION 9.12

 

Arrangers; Syndication Agent; Documentation Agents

     207   

 

iii



--------------------------------------------------------------------------------

ARTICLE 10. MISCELLANEOUS

     208   

SECTION 10.01

 

Amendments, Etc.

     208   

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     212   

SECTION 10.03

 

No Waiver; Cumulative Remedies; Enforcement

     214   

SECTION 10.04

 

Attorney Costs, Expenses and Taxes

     215   

SECTION 10.05

 

Indemnification by the Borrower

     216   

SECTION 10.06

 

Marshalling; Payments Set Aside

     218   

SECTION 10.07

 

Successors and Assigns

     219   

SECTION 10.08

 

Confidentiality

     224   

SECTION 10.09

 

Setoff

     226   

SECTION 10.10

 

Interest Rate Limitation

     226   

SECTION 10.11

 

Counterparts

     227   

SECTION 10.12

 

Integration

     227   

SECTION 10.13

 

Survival of Representations and Warranties

     227   

SECTION 10.14

 

Severability

     227   

SECTION 10.15

 

Service of Process

     228   

SECTION 10.16

 

GOVERNING LAW

     228   

SECTION 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

     229   

SECTION 10.18

 

No Advisory or Fiduciary Responsibility

     229   

SECTION 10.19

 

Electronic Execution of Assignments and Certain Other Documents

     230   

SECTION 10.20

 

Binding Effect

     230   

SECTION 10.21

 

PATRIOT Act Notice

     230   

SECTION 10.22

 

Affiliate Activities

     231   

SECTION 10.23

 

Obligations Several; Independent Nature of Lenders’ Rights

     231   

SECTION 10.24

 

Headings

     231   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I

 

Guarantors

1.01(b)

 

Existing Liens

2.01

 

Commitments

5.11(b)

 

Material Real Properties

5.12

 

Subsidiaries

5.16

 

Labor Matters

5.22

 

Brokers’ Fees

6.15

 

Post-Closing Requirements

7.02(j)

 

Existing Investments

7.03(d)

 

Existing Indebtedness

7.08

 

Transactions with Affiliates

10.02

 

Principal Offices, Certain Addresses for Notices

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B-1

 

Term Note

B-2

 

Revolving Note

B-3

 

Swingline Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

Guarantee Agreement

F

 

Security Agreement

G

 

Administrative Questionnaire

H

 

Discount Range Prepayment Notice

I

 

Discount Range Prepayment Offer

J

 

Specified Discount Prepayment Notice

K

 

Specified Discount Prepayment Response

L

 

Solicited Discounted Prepayment Notice

M

 

Acceptance and Prepayment Notice

N

 

Solicited Discounted Prepayment Offer

O

 

Solvency Certificate

P

 

Prepayment Notice

Q

 

Joinder Agreement

R

 

Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 30, 2016 among Versum
Materials, Inc. (formerly known as Versum Materials, LLC), a Delaware
corporation (the “Borrower”), each lender from time to time party hereto and
Citibank, N.A., as Administrative Agent, as Collateral Agent, as Swingline
Lender and as an L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower will incur the Facilities in connection with the distribution by
Air Products and Chemicals, Inc., a Delaware corporation (“Air Products”), to
the holders of Air Products common Capital Stock on a pro rata basis, of all of
the outstanding shares of the common Capital Stock of the Borrower, which at the
time of the distribution will hold the business, assets and liabilities
associated with the Electronic Materials business of Air Products (the
“Spin-Off”).

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
(2) assumed in connection with the acquisition of assets from a Person, in each
case whether or not Incurred by such Person in



--------------------------------------------------------------------------------

connection with such Person becoming a Restricted Subsidiary or such acquisition
or (3) of a Person at the time such Person merges or amalgamates with or into or
consolidates or otherwise combines with the Borrower or any Restricted
Subsidiary. Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (1) of the preceding sentence, on the date such Person becomes
a Restricted Subsidiary, with respect to clause (2) of the preceding sentence,
on the date of consummation of such acquisition of assets and, with respect to
clause (3) of the preceding sentence, on the date of the relevant merger,
consolidation, amalgamation or other combination.

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Facility” means an Additional Term Facility, an Additional Revolving
Facility, or the Additional Revolving Facility Commitments (and the Credit
Extensions thereunder), as the context may require.

“Additional Incremental Equivalent Loans” has the meaning specified in
Section 7.03(y).

“Additional Lenders” means the Additional Term Lenders and the Additional
Revolving Lenders.

“Additional Loans” means Additional Revolving Loans or Additional Term Loans, as
the context may require.

“Additional Notes” has the meaning specified in Section 7.03(y).

“Additional Revolving Borrowing” means a borrowing consisting of simultaneous
Additional Revolving Loans of the same Class and Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Additional
Revolving Lenders.

“Additional Revolving Commitments” has the meaning specified in Section 2.14(a).

“Additional Revolving Facility” has the meaning specified in Section 2.14(a).

“Additional Revolving Facility Commitments” has the meaning specified in Section
2.14(a).

“Additional Revolving Lenders” means the lenders providing the Additional
Revolving Commitments or Additional Revolving Facility Commitments.

“Additional Revolving Loans” means any loans made in respect of any Additional
Revolving Commitments or Additional Revolving Facility Commitments that shall
have been added pursuant to Section 2.14.

“Additional Term A Loans” means Additional Term Loans that are term A loans.

“Additional Term Borrowing” means a borrowing consisting of simultaneous
Additional Term Loans of the same Class and Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Additional
Term Lenders.

 

2



--------------------------------------------------------------------------------

“Additional Term Commitments” has the meaning specified in Section 2.14(a).

“Additional Term Facility” means the Additional Term Commitments and the
Additional Term Loans.

“Additional Term Lenders” means the lenders providing the Additional Term Loans.

“Additional Term Loans” means any loans made in respect of any Additional Term
Commitments that shall have been added pursuant to Section 2.14.

“Adjusted Eurocurrency Rate” means for any Interest Rate Determination Date with
respect to an Interest Period with respect to a Eurocurrency Rate Borrowing,
(I) in relation to a Loan denominated in Canadian Dollars, the CDOR Rate and
(II) in all other cases, the rate per annum obtained by dividing (i) (a) the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate which appears on the Thomson Reuters Screen which displays the
average ICE Benchmark Administration Limited interest settlement rate or, in the
case of Euros, European Money Markets Institute interest settlement rate, or in
each case the successor thereto (such page currently being (x) in relation to a
Loan denominated in Dollars, Pounds Sterling, Japanese Yen or any other
Alternative Currency (other than Canadian Dollars or Euros), the LIBOR01 page
and (y) in relation to a Loan denominated in Euros, the EURIBOR01 page) for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in the relevant currency, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date,
(b) in the event the rates referenced in the preceding clause (a) do not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum equal to the rate determined by Administrative Agent to be
the offered rate on such other commercially available page or other service
which displays an average ICE Benchmark Administration Limited interest
settlement rate, or in the case of Euros, European Money Markets Institute
interest settlement rate, or in each case, the successor thereto, for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in the relevant currency, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the offered quotation rate to first class
banks in the applicable interbank market by the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in such currency
of amounts in same day funds comparable to the principal amount of the
applicable Loan of the Administrative Agent, in its capacity as a Lender, for
which the Adjusted Eurocurrency Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (a) one
minus (b) the Applicable Reserve Requirement. Notwithstanding the foregoing,
with respect to any determination of the Adjusted Eurocurrency Rate (i) with
respect to Term Loans, the Adjusted Eurocurrency Rate shall not be less than
0.75% per annum, and (ii) in the event that any reference rate referred to in
clause (i) of the previous sentence is less than 0%, such reference rate shall
be deemed to be 0%.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent under any of the Loan Documents, or any permitted successor administrative
agent.

 

3



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuers.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit G.

“Affected Lender” has the meaning specified in Section 3.02(b).

“Affected Loans” has the meaning specified in Section 3.02(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Transaction” means any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower involving aggregate value in excess of $20,000,000,
unless:

(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $40,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this definition if such Affiliate Transaction is approved
by a majority of the Disinterested Directors, if any.

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Documentation Agents.

“Agreement Currency” has the meaning specified in Section 1.08(h).

“Aggregate Amounts Due” has the meaning specified in Section 2.13(d).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The amount of the Aggregate Revolving Commitments on the
Closing Date is $200,000,000.

 

4



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Air Products” has the meaning specified in the preliminary statements hereto.

“Alternative Currency” means with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars, Pounds Sterling, Japanese Yen and any other
currencies requested by the Borrower and agreed to by each Revolving Lender and
the Administrative Agent.

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date. In making the determination of the Alternative
Currency Equivalent for purposes of determining the aggregate available
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the Borrower requests the Credit
Extension for such Credit Date pursuant to the provisions of this Agreement.

“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(2).

“Applicable Law” means, as to any Person: (a) all Laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person or any property of such Person.

“Applicable Rate” means a percentage per annum equal to:

(a)        

 

  (i) with respect to Term Loans, (1) for Eurocurrency Rate Loans, the Adjusted
Eurocurrency Rate plus 2.50% and (2) for the Base Rate Loans, the Base Rate plus
1.50%,

 

  (ii) with respect to Revolving Loans, initially, (1) for Eurocurrency Rate
Loans, the Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans,
the Base Rate plus 1.00%,

 

  (iii) with respect to the unused Revolving Commitments, initially, 0.375%, and

 

5



--------------------------------------------------------------------------------

  (iv) with respect to Revolving Loans and the unused Revolving Commitments from
and after delivery of the Compliance Certificate pursuant to Section 6.02(b) for
the period ended December 31, 2016, the Applicable Rate shall be (1) for
Revolving Loans that are Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate
plus the applicable margin set forth in the table below, (2) for Revolving Loans
that are Base Rate Loans, the Base Rate plus the applicable margin set forth in
the table below and (3) for the unused Revolving Commitments, the Revolving
Commitment Fee percentage set forth in the table below, in each case, based on
the First Lien Leverage Ratio set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

First Lien

Leverage

Ratio

   Margin for Revolving
Loans that are Eurodollar
Rate Loans     Margin for Revolving
Loans that are Base Rate
Loans     Revolving Commitment
Fees  

> 1.00

     2.00 %      1.00 %      0.375 % 

£ 1.00

     1.75 %      0.75 %      0.25 % 

 

(b) with respect to Letter of Credit fees, the applicable margin then in effect
with respect to Revolving Loans that are Eurodollar Rate Loans,

 

(c) with respect to Swingline Loans, the applicable margin then in effect with
respect to Revolving Loans that are Base Rate Loans, and

 

(d) with respect to any Additional Term Loans, Additional Revolving Loans in
respect of an Additional Revolving Facility, any Extended Term Loans, any
Extended Revolving Loans, Extended Revolving Commitments and Replacement Term
Loans, such amounts as may be agreed to by the Borrower and the Additional Term
Lenders, Additional Revolving Lenders, Extended Term Lenders or Extended
Revolving Lenders as the case may be.

Any increase or decrease in the rates set forth above resulting from a change in
the First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b).

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board or other applicable banking regulator. Without limiting the effect
of the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurocurrency Rate is to be determined, or (ii) any category
of extensions of credit or other assets which include Eurocurrency Rate Loans. A
Eurocurrency Rate Loan shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Eurocurrency Rate Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.

 

6



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to the L/C Sublimit, the L/C
Issuers and the Revolving Lenders.

“Approved Currency” means Dollars and any Alternative Currency.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Wells Fargo Securities, LLC, and HSBC Securities (USA) Inc., each in its
capacity as a joint lead arranger and joint bookrunner for the Facilities.

“Asset Disposition” means:

(a) the voluntary sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Leaseback Transaction) of the Borrower or any of
its Restricted Subsidiaries (in each case other than Capital Stock of the
Borrower) (each referred to in this definition as a “disposition”); or

(b) the issuance or sale of Capital Stock of any Restricted Subsidiary (other
than Preferred Capital Stock or Disqualified Capital Stock of Restricted
Subsidiaries issued in compliance with Section 7.03 or directors’ qualifying
shares and shares issued to foreign nationals as required under applicable law),
whether in a single transaction or a series of related transactions;

in each case, other than:

(1) a disposition by the Borrower or a Restricted Subsidiary to the Borrower or
a Restricted Subsidiary;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities;

(3) a disposition of inventory or other assets (including Settlement Assets) in
the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business or consistent with
past practice;

(4) a disposition of obsolete, worn out, uneconomic, damaged or surplus
property, equipment or other assets or property, equipment or other assets that
are no longer economically practical or commercially desirable to maintain or
used or useful in the business of the Borrower and its Restricted Subsidiaries
whether now or hereafter owned or leased or acquired in connection with an
acquisition or used or useful in the conduct of the business of the Borrower and
its Restricted Subsidiaries (including by ceasing to enforce, allowing the
lapse, abandonment or invalidation of or discontinuing the use or maintenance of
or putting into the public domain any intellectual property that is, in the
reasonable judgment of the Borrower or the Restricted Subsidiaries, no longer
used or useful, or economically practicable to maintain, or in respect of which
the Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such action or inaction is desirable);

 

7



--------------------------------------------------------------------------------

(5) transactions permitted under Section 7.04 (other than under
Section 7.04(d));

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or
to another Restricted Subsidiary and each other equityholder of such Restricted
Subsidiary on a pro rata basis or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than $25,000,000;

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Investment that is permitted to be made under
Section 7.02;

(9) dispositions in connection with Permitted Liens;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or consistent with past
practice or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;

(11) conveyances, sales, transfers, licenses or sub-licenses or other
dispositions of intellectual property, software or other general intangibles and
licenses, sub-licenses, leases or subleases of other property, in each case, in
the ordinary course of business or consistent with past practice or pursuant to
a research or development agreement in which the counterparty to such agreement
receives a license in the intellectual property or software that results from
such agreement;

(12) (i) the lease, assignment or sub-lease of any real or personal property in
the ordinary course of business and (ii) the exercise of termination rights with
respect to any lease, sub-lease, license or sublicense or other agreement;

(13) foreclosure, condemnation or any similar action with respect to any
property or other assets;

(14) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business or
consistent with past practice, or the conversion or exchange of accounts
receivable for notes receivable;

(15) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or an Immaterial Subsidiary;

(16) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

 

8



--------------------------------------------------------------------------------

(17) (i) dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased, (ii) dispositions of property to the extent that the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased), and (iii) to the extent allowable under Section 1031 of the Code,
any exchange of like property (excluding any boot thereon) for use in a Similar
Business;

(18) sales of accounts receivable or other assets or participations therein, in
connection with any Receivables Facility, or the disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business or consistent with past practice;

(19) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Borrower or any
Restricted Subsidiary after the Closing Date, including Sale and Leaseback
Transactions and asset securitizations, permitted hereunder;

(20) dispositions of Investments in joint ventures or similar entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the parties to such joint venture set forth in joint venture arrangements and
similar binding arrangements;

(21) any surrender or waiver of contractual rights or the settlement, release,
surrender or waiver of contractual, tort, litigation or other claims of any
kind;

(22) the unwinding of any Cash Management Services or Hedging Obligations;

(23) dispositions of non-core assets; and

(24) any disposition of assets effected pursuant to the Transactions.

In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Disposition and would also be an Investment permitted under
Section 7.02 (excluding any transaction that generates Net Cash Proceeds), the
Borrower, in its sole discretion, will be entitled to divide and classify such
transaction (or a portion thereof) as an Asset Disposition and/or one or more of
the types of Investments permitted under Section 7.02.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding voting Capital Stock and (ii) any joint
venture entered into by the Borrower or any Restricted Subsidiary.

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and out-of-pocket disbursements of any law firm or other
external counsel.

 

9



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”) and, in each case,
without duplication, the sum of:

 

(a) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter after the Spin-Off
Effective Date (which, for the avoidance of doubt, is October 1, 2016) to the
end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which internal consolidated financial statements of the
Borrower are available (or, in the case such Consolidated Net Income is a
deficit, minus 100% of such deficit);

 

(b) 100% of the aggregate cash, and the fair market value of property or assets
or marketable securities, received by the Borrower from the issue or sale of its
Capital Stock or as the result of a merger or consolidation with another Person
subsequent to the Closing Date (other than in connection with the Spin-Off), or
otherwise contributed to the equity (in each case other than through the
issuance of Disqualified Capital Stock or Designated Preferred Stock) of the
Borrower subsequent to the Closing Date (other than (x) cash or property or
assets or marketable securities received from an issuance or sale of such
Capital Stock to a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any Subsidiary of the Borrower for the
benefit of its employees to the extent funded by the Borrower or any Restricted
Subsidiary, (y) cash or property or assets or marketable securities to the
extent that any Restricted Payment has been made from such proceeds in reliance
on Section 7.06(f) and (z) Excluded Contributions);

 

(c) 100% of the aggregate cash, and the fair market value of property or assets
or marketable securities, received by the Borrower or any Restricted Subsidiary
from the issuance or sale (other than to the Borrower or a Restricted Subsidiary
or an employee stock ownership plan or trust established by the Borrower or any
Subsidiary of the Borrower for the benefit of their employees to the extent
funded by the Borrower or any Restricted Subsidiary) by the Borrower or any
Restricted Subsidiary subsequent to the Closing Date of any Indebtedness,
Disqualified Capital Stock or Designated Preferred Stock that has been converted
into or exchanged for Capital Stock of the Borrower (other than Disqualified
Capital Stock or Designated Preferred Stock) plus, without duplication, the
amount of any cash, and the fair market value of property or assets or
marketable securities, received by the Borrower or any Restricted Subsidiary
upon such conversion or exchange;

 

10



--------------------------------------------------------------------------------

(d) 100% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of: (i) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments permitted under Section 7.02 made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such permitted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Investments permitted under
Section 7.02 by the Borrower or its Restricted Subsidiaries, in each case after
the Closing Date; or (ii) the sale (other than to the Borrower or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary (other than to the extent of the amount of the
Investment that constituted an Investment permitted under Section 7.02 and will
increase the amount available under the applicable clause of Section 7.02) or a
dividend from an Unrestricted Subsidiary after the Closing Date;

 

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of all
or substantially all of the assets of an Unrestricted Subsidiary to the Borrower
or a Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary (or the assets transferred) at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged or consolidated or Indebtedness
associated with the assets so transferred), other than to the extent of the
amount of the Investment that constituted an Investment permitted under
Section 7.02 or was made under Section 7.06(q); and

 

(f) an amount equal to Retained Declined Proceeds;

minus, the aggregate amount of any Investments made pursuant to
Section 7.02(kk)(ii) and any Restricted Payment made pursuant to Section 7.06(q)
during the period following the Closing Date and ending on the Reference Date;

provided, however, that the calculation under the immediately preceding clauses
(a) through (f) shall not include any amounts attributable to, or arising in
connection with, the Spin-Off and, provided, further, however, that if at the
time such Available Amount is calculated the Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis after giving effect to any Restricted Payment
for which the Available Amount is being calculated) is less than 2.00:1.00, the
amounts described in clauses (a) through (f) shall not be included in
calculating the Available Amount for purposes of any Restricted Payment pursuant
to Section 7.06(q).

“Available Liquidity” means, as of any date of determination, the sum of (a) the
aggregate amount of undrawn Revolving Commitments that are in effect as of such
date, (b) the amount of undrawn commitments in respect of Additional Term Loans
that are in effect on such date and (c) the aggregate amount of Cash on Hand.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

11



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bank Product” means any of the following products, services or facilities
provided to the Borrower or any Restricted Subsidiary: (a) products under Swap
Contracts with a Secured Bank Product Provider; or (b) Cash Management Services
or other similar banking products or services as may be requested by the
Borrower or any Restricted Subsidiary, other than letters of credit, and
provided by a Secured Bank Product Provider.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (iii) the sum of (a) the Adjusted
Eurocurrency Rate that would be payable on such day for a Eurocurrency Rate Loan
with a one-month interest period (which, in respect of Term Loans only, shall in
no event be less than 1.75% per annum) plus (b) 1.00%. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. For
the avoidance of doubt, all Swingline Loans will be Base Rate Loans.

“Benefit Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, in respect of which the Borrower or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA, other than a Multiemployer
Plan.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors” means (i) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (ii) with respect to any partnership, the board of directors
or other governing body of the general partner, as applicable, of the
partnership or any duly authorized committee thereof; (iii) with respect to a
limited liability company, the managing member or members or any duly authorized
controlling committee thereof; and (iv) with respect to any other Person, the
board or any duly authorized committee of such Person serving a similar
function. Whenever any provision requires any action or determination to be made
by, or any approval of, a Board of Directors, such action, determination or
approval shall be deemed to have been taken or made if approved by a majority of
the directors on any such Board of Directors (whether or not such action or
approval is taken as part of a formal board meeting or as a formal board
approval).

“Borrower” has the meaning specified in the preamble hereto.

 

12



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.05(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.05(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).

“Borrowing” means a Revolving Borrowing, a Term Borrowing, Extended Term
Borrowing, Extended Revolving Borrowing, Replacement Term Borrowing, Additional
Revolving Borrowing or Additional Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed on, when used in relation to the Borrower, New York and, if such day
relates to any Eurocurrency Rate Loan in a currency other than Euros, means any
such day that is also a London Banking Day and, in the case of a Eurocurrency
Rate Loan in Euros, means any such day that is also a TARGET Day.

“Business Successor” means (i) any former Subsidiary of the Borrower and
(ii) any Person that, after the Closing Date, has acquired, merged or
consolidated with a Subsidiary of the Borrower (that results in such Subsidiary
ceasing to be a Subsidiary of the Borrower), or acquired (in one transaction or
a series of transactions) all or substantially all of the property and assets or
business of a Subsidiary or assets constituting a business unit, line of
business or division of a Subsidiary of the Borrower in the case of each of
clauses (i) and (ii), as a result of a transaction not prohibited hereunder.

“Canadian Dollars” means the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment or similar items which should be capitalized, reflected in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries and
(b) Capital Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.

“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

13



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares of, rights to purchase, warrants,
options or depositary receipts for, or other equivalents of, or partnership or
other interests in (however designated), equity of any Person, including any
Preferred Capital Stock, but excluding any debt securities convertible into, or
exchangeable for, such equity.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower and its other Subsidiaries.

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer, the Swingline Lender and the Revolving Lenders, as collateral for L/C
Obligations or obligations of Revolving Lenders to fund participations in
respect thereof or in respect of Swingline Loans, cash or deposit account
balances denominated in the Approved Currency in which the applicable Letter of
Credit was issued, or, if the applicable L/C Issuer benefitting from such
collateral agrees in its reasonable discretion, other credit support (including
by backstopping with other letters of credit), in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer or Swingline Lender and
(c) the Borrower (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(1) (a) Dollars, Canadian Dollars, Swiss Francs, Euro, Pounds Sterling or any
national currency of any member state of the European Union; or (b) any other
foreign currency held by the Borrower and the Restricted Subsidiaries in the
ordinary course of business;

 

14



--------------------------------------------------------------------------------

(2) securities issued or directly and fully Guaranteed or insured by the United
States, Canadian, Swiss or UK governments, a member state of the European Union
or, in each case, or any agency or instrumentality thereof (provided that the
full faith and credit of such country or such member state is pledged in support
thereof), having maturities of not more than two years from the date of
acquisition;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any lender or by any bank or
trust company (a) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100,000,000;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any bank meeting
the qualifications specified in clause (3) above;

(5) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Person referenced in clause
(3) above;

(6) commercial paper and variable or fixed rate notes issued by a bank meeting
the qualifications specified in clause (3) above (or by the parent company
thereof) maturing within one year after the date of creation thereof or any
commercial paper and variable or fixed rate note issued by, or guaranteed by a
corporation rated at least (A) “A-1” or higher by S&P or “P-1” or higher by
Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) maturing within two years after the date
of creation thereof or (B) “A-2” or higher by S&P or “P-2” or higher by Moody’s
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization selected
by the Borrower) maturing within one year after the date of creation thereof,
or, in each case, if no rating is available in respect of the commercial paper
or fixed rate notes, the issuer of which has an equivalent rating in respect of
its long-term debt;

(7) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either S&P or Moody’s, respectively (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower),
and in each case maturing within 24 months after the date of creation or
acquisition thereof;

(8) readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America, Canada, Switzerland,
any member state of the European Union or any political subdivision, taxing
authority or public instrumentality thereof, in each case, having one of the two
highest ratings categories obtainable from either Moody’s or S&P (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower)
with maturities of not more than two years from the date of creation or
acquisition;

 

15



--------------------------------------------------------------------------------

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision, taxing authority or public instrumentality thereof,
in each case, having one of the two highest ratings categories obtainable by S&P
or Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) with maturities of not more than two
years from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the three highest ratings
categories by S&P or Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Borrower);

(11) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers’ acceptance of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(12) Indebtedness or Preferred Capital Stock issued by Persons with a rating of
“BBB-” or higher from S&P or “Baa3” or higher from Moody’s (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower)
with maturities of 24 months or less from the date of acquisition;

(13) bills of exchange issued in the United States, Canada, the United Kingdom,
a member state of the European Union or Japan eligible for rediscount at the
relevant central bank and accepted by a bank (or any dematerialized equivalent);

(14) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with any bank meeting the qualifications specified
in clause (3) above;

(15) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by any bank meeting the qualifications specified
in clause (3) above;

(16) investments in pooled funds or investment accounts consisting of
investments in the nature described in the foregoing clause (15);

(17) Cash Equivalents or instruments similar to those referred to in clauses
(1) through (16) above denominated in Dollars or any Alternative Currency;

 

16



--------------------------------------------------------------------------------

(18) interests in any investment company, money market, enhanced high yield fund
or other investment fund which invests 90% or more of its assets in instruments
of the types specified in clauses (1) through (17) above; and

(19) for purposes of clause (2) of the definition of “Asset Disposition,” any
marketable securities portfolio owned by the Borrower and its Subsidiaries on
the Closing Date.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (10) and clauses (12) through
(19) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (19) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts. For the avoidance of doubt, any items
identified as Cash Equivalents under this definition (other than clause
(19) above) will be deemed to be Cash Equivalents for all purposes under this
Agreement regardless of the treatment of such items under GAAP.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to a Secured Bank Product Provider, whether absolute or
contingent and however and wherever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), arising from treasury, depository and Cash Management Services or
similar services designated to the Administrative Agent by the Borrower as
constituting Cash Management Obligations.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): automated clearing house transactions, treasury, depository,
credit or debit card, purchasing card, stored value card, electronic fund
transfer services and/or cash management services, including, without
limitation, controlled disbursement services, overdraft facilities, foreign
exchange facilities, deposit and other accounts and merchant services or other
cash management arrangements in the ordinary course of business or consistent
with past practice.

“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower and each Restricted Subsidiary, as set
forth on the balance sheet of the Borrower and its Consolidated Subsidiaries (it
being understood that such amount shall exclude in any event any cash or Cash
Equivalents identified on such balance sheet as “restricted” (including cash or
Cash Equivalents subject to a control agreement in favor of any Person other
than the Administrative Agent, but excluding cash or Cash Equivalents restricted
in favor of the Secured Parties or pursuant to Cash Collateralization required
hereunder)).

 

17



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Borrower
of any insurance proceeds or condemnation awards in respect of any equipment,
fixed assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property (including any improvements
thereon).

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. 1991 definitions, as modified and amended from
time to time) at approximately 11:00 a.m. (New York City time) on the first day
of such Interest Period, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate
for such Interest Period shall be the rate for a term comparable to such
Interest Period applicable to Canadian Dollar bankers’ acceptance quoted by a
bank listed in Schedule 1 of the Bank Act (Canada) and selected by the
Administrative Agent.

“CFC” means any Subsidiary that is (1) a controlled foreign corporation (as that
term is defined in Section 957 of the Code), (2) a Domestic Subsidiary, all of
the assets of which (except for an immaterial amount) consist of the equity and,
if any, debt of one or more Foreign Subsidiaries or (3) owned directly or
indirectly by a Subsidiary described in clause (1) above.

“Change of Control” means (i) the Borrower becomes aware of (by way of a report
or any other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote,
written notice or otherwise) any “person” or “group” of related persons (as such
terms are used in Section 13(d) of the Exchange Act as in effect on the Closing
Date) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), directly or
indirectly, of more than 50% of the total voting power of the voting Capital
Stock of the Borrower (other than, prior to the Spin-Off, by Air Products and
its Subsidiaries) (provided, however, that notwithstanding the foregoing, a
transaction or series of transactions will not be deemed to involve a Change of
Control if (x) the Borrower becomes a direct or indirect wholly-owned subsidiary
of a holding company and (y) the direct or indirect beneficial owners of the
voting Capital Stock of such holding company immediately following such
transaction or transactions are substantially the same as the beneficial owners
of the voting Capital Stock of the Borrower immediately prior to such
transaction or transactions); or (ii) the sale, lease, transfer, conveyance or
other disposition (other than by way of merger, amalgamation, consolidation or
other business combination transaction), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole to a Person other than the Borrower or
any of its Restricted Subsidiaries in accordance with Section 7.04.

“Citibank” means Citibank, N.A., and its successors.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Lenders, Term Lenders, Additional Term Lenders of a Series,
Additional Revolving Lenders of a Series or Extending Lenders of a Series,
(b) when used with respect to Commitments, refers to whether such Commitments
are Term Commitments, Revolving Commitments, Additional Term

 

18



--------------------------------------------------------------------------------

Commitments of a Series, Additional Revolving Facility Commitments of a Series
or Extended Revolving Commitments of a Series and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Term Loans, Revolving Loans, Additional Term Loans of a Series,
Additional Revolving Loans of a Series, Extended Term Loans of a Series,
Extended Revolving Loans of a Series or Replacement Term Loans of a Series.
Loans that are not fungible for United States federal income tax purposes shall
be construed to be in different Classes or tranches.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01, which date is
September 30, 2016.

“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless as
specifically provided otherwise).

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or under the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties;
provided, that in no event shall “Collateral” include (i) any equity interests
or assets of any Excluded Subsidiary (other than equity interests in any “first
tier” CFC to the extent pledged (or required to be pledged) pursuant to the
Security Agreement) or (ii) any other Excluded Assets.

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent hereunder.

“Collateral Documents” means, collectively, the Security Agreement, each
Intellectual Property Security Agreement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties as
security for the Secured Obligations, including collateral assignments, Security
Agreement Supplements and other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12.

“Commitment” means a Term Commitment, a Revolving Commitment, a Swingline
Commitment, an Additional Term Commitment, an Additional Revolving Commitment,
an Additional Revolving Facility Commitment or an Extended Revolving Commitment,
as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one Type to
the other or (e) a continuation of Eurocurrency Rate Loans pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any Person that is a competitor of the Borrower or
any of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and the
Borrower.

“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication, (a) Consolidated cash interest expense in respect
of indebtedness for borrowed money of such Person and its Restricted
Subsidiaries for such period on a Consolidated basis (excluding amortization of
original issue discount or premium resulting from the Issuance of Indebtedness
at less than par, amortization of deferred financing costs, costs associated
with obtaining or terminating Swap Contracts and fees and expenses in connection
with any amendment or waiver of Indebtedness), minus (b) interest income for
such period, all determined in accordance with GAAP.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of (i) intangibles and non-cash
organization costs, (ii) deferred financing fees or costs and (iii) capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a Consolidated basis
and otherwise determined in accordance with GAAP and any write down of assets or
asset value carried on the balance sheet.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(1) increased (without duplication) by:

(a) any (x) Transaction Expenses and (y) any fees, costs, expenses or charges
(other than Consolidated Depreciation and Amortization Expense) related to any
actual, proposed or contemplated Versum Equity Offering (including any expense
relating to enhanced accounting functions or other transactions costs associated
with becoming a public company), Investment permitted under Section 7.02,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be Incurred hereunder (including a refinancing thereof) (in each
case, whether or not successful), including (i) such fees, expenses or charges
related to this Agreement, the Senior Notes Indenture, the Senior Notes, any
other credit facilities and any Receivables Fees, and (ii) any amendment, waiver
or other modification of this Agreement, the Senior Notes Indenture, the Senior
Notes, Receivables Facilities, any other credit facilities, any Receivables
Fees, any other Indebtedness permitted to be Incurred hereunder or any Versum
Equity Offering, in each case, whether or not consummated, to the extent the
same were deducted (and not added back) in computing Consolidated Net Income;
plus

 

20



--------------------------------------------------------------------------------

(b) provision for taxes based on income, profits, revenue or capital, including,
without limitation, federal, state, provincial, territorial, local, foreign,
unitary, excise, property, franchise and similar taxes and foreign withholding
and similar taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), deducted (and not added back) in computing Consolidated Net
Income; plus

(c) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting (provided that if any such non-cash charge,
write-down or item to the extent it represents an accrual or reserve for a cash
expenditure for a future period then the cash payment in such future period
shall be subtracted from Consolidated EBITDA when paid) or other items
classified by the Borrower as special items; plus

(d) (i) the amount of any restructuring charge, reserve, integration cost or
other business optimization expense or cost (including charges directly related
to the implementation of cost-savings initiatives) that is deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, including, without limitation, those related to any severance,
retention, signing bonuses, relocation, recruiting and other employee related
costs, future lease commitments and costs related to the opening and closure
and/or consolidation of facilities and to existing lines of business and
(ii) fees, costs and expenses associated with acquisition related litigation and
settlements thereof; plus

(e) any net loss included in the Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 (“Topic 810”); plus

(f) the amount of board of director fees, management, monitoring, advisory,
consulting, refinancing, subsequent transaction, advisory and exit fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to any member of the Board of Directors of the Borrower
to the extent permitted under Section 7.08; plus

(g) net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 (“Topic 815”) and related pronouncements; plus

(h) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(i) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such cost or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an Equity Issuance (other than Disqualified
Capital Stock) of the Borrower solely to the extent that such net cash proceeds
are excluded from the calculation set forth in clause (1)(c) of the definition
of “Restricted Payments”; plus

 

21



--------------------------------------------------------------------------------

(j) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of Accounting Standards Codification Topic 715, and any
other items of a similar nature; plus

(k) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility; plus

(l) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions or an
Investment; plus

(m) the amount of “run rate” cost savings (including, without limitation, cost
savings with respect to salary, benefit and other direct savings resulting from
workforce reductions and facility, benefit and insurance savings), operating
expense reductions, other operating improvements and initiatives and synergies
projected by the Borrower in good faith to be reasonably anticipated to be
realizable within eighteen (18) months of the date thereof (which will be added
to Consolidated EBITDA as so projected until fully realized and calculated on a
pro forma basis as though such cost savings (including, without limitation, cost
savings with respect to salary, benefit and other direct savings resulting from
workforce reductions and facility, benefit and insurance savings), operating
expense reductions, other operating improvements and initiatives and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that, all steps
have been taken, or are reasonably expected to be taken, in the good faith
determination of the Borrower, for realizing such cost savings and such cost
savings are reasonably identifiable and factually supportable and provided that,
the aggregate amount for all such cost savings shall not exceed 20% of
Consolidated EBITDA for such period prior to giving effect to this clause (m);
plus

(n) Fixed Charges of such Person for such period (including (x) net losses on
any Hedging Obligations or other derivative instruments entered into for the
purpose of hedging interest rate, currency or commodities risk, (y) bank fees
and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from the definition of “Consolidated Interest Expense” pursuant
to clauses (t) through (z) in clause (1) thereof), to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(o) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(p) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary; plus

(q) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; plus

 

22



--------------------------------------------------------------------------------

(r) the amount of expenses relating to payments made to option holders of the
Borrower or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or its Parent Entities,
which payments are being made to compensate such option holders as though they
were equityholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted hereunder; plus

(s) losses, expenses or charges (including all fees and expenses or charges
related thereto) (i) from abandoned, closed, disposed or discontinued operations
and any losses on disposal of abandoned, closed or discontinued operations and
(ii) attributable to business dispositions or asset dispositions (other than in
the ordinary course of business) as determined in good faith; plus

(t) Public Company Costs; plus

(u) cost related to the implementation of operational and reporting systems and
technology initiatives; plus

(v) adjustments of the nature used in connection with the calculation of
“Adjusted EBITDA” as set forth in “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Reconciliation of Non-GAAP
Financial Measures” contained in the information statement filed as Exhibit 99.1
to the Registration Statement on Form 10 filed by the Borrower with the SEC on
September 12, 2016, applied in good faith to the extent such adjustments
continue to be applicable during the period in which Consolidated EBITDA is
being calculated; plus

(w) the amount of loss on sale of assets in connection with a Receivables
Facility; plus

(x) to the extent not already included in Consolidated Net Income, proceeds of
business interruption insurance (to the extent actually received and net of
expenses incurred to obtain such proceeds, unless otherwise deducted in
determining Consolidated Net Income); and

(2) decreased (without duplication) by:

(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period; plus

(b) any net income included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Topic 810.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired) to the extent not subsequently sold, transferred
or otherwise disposed of by the Borrower or such Restricted Subsidiary during
such period (each such Person, property, business or asset acquired and not

 

23



--------------------------------------------------------------------------------

subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
during such period but prior to such acquisition). For purposes of determining
the Total Secured Leverage Ratio, Fixed Charge Coverage Ratio, Total Leverage
Ratio and First Lien Leverage Ratio there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring during such period but prior to such sale, transfer or
disposition). Notwithstanding the foregoing, but subject to any adjustments set
forth above with respect to any transactions occurring after the Closing Date,
Consolidated EBITDA shall be $70,000,000 for the fiscal quarter ended
December 31, 2015, $92,000,000 for the fiscal quarter ended March 31, 2016,
$77,000,000 for the fiscal quarter ended June 30, 2016 and $80,000,000 for the
fiscal quarter ended September 30, 2016.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) Consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than par
(other than the Loans), (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of any Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations, and (e) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness, and excluding
(s) Receivables Fees, (t) penalties and interest relating to taxes, (u) any
additional cash interest owing pursuant to any registration rights agreement,
(v) accretion or accrual of discounted liabilities other than Indebtedness,
(w) any expense resulting from the discounting of any Indebtedness in connection
with the application of purchase accounting in connection with any acquisition,
(x) amortization or write-off of deferred financing fees, debt issuance costs,
debt discount or premium, terminated hedging obligations and other commissions,
financing fees and expenses and original issue discount with respect to the
Loans and, adjusted, to the extent included, to exclude any refunds or similar
credits received in connection with the purchasing or procurement of goods or
services under any purchasing card or similar program, (y) any expensing of
bridge, commitment and other financing fees and (z) interest with respect to
Indebtedness of any parent of such Person appearing upon the balance sheet of
such Person solely by reason of push-down accounting under GAAP); plus

 

24



--------------------------------------------------------------------------------

(2) Consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest (i) on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (ii) shall be calculated in the reporting currency of
such Person at the spot rate of exchange pursuant to GAAP on the date of
determination as further increased or decreased by the fair value of foreign
currency Swap Contracts or other derivative instruments (or portions thereof)
entered into for the purpose of hedging currency risk related to the interest
rate of any Indebtedness on such date of determination, regardless of whether
such Swap Contracts or other instruments are recorded under hedge accounting
principles in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP before any reduction
in respect of Preferred Capital Stock dividends; provided, however, that there
will not be included in such Consolidated Net Income, without duplication:

(1) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including Transaction Expenses) or any charges, expenses or reserves
in respect of any restructuring, redundancy or severance expense or relocation
costs, integration and facilities’ opening costs and other business optimization
expenses and operating improvements (including related to new product
introductions), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Closing
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred with any of
the foregoing;

(2) the cumulative effect of a change in accounting principles, including any
impact resulting from an election by the Borrower to apply IFRS at any time
following the Closing Date;

(3) any costs associated with the Transactions, including any Transaction
Expenses and any other charges, fees, costs or expenses associated with becoming
a separate operating company;

(4) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or

 

25



--------------------------------------------------------------------------------

modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with Financial
Accounting Standards Codification No. 805 and gains or losses associated with
Financial Accounting Standards Codification No. 460);

(5) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(6) accruals and reserves that are established or adjusted (including any
adjustment of estimated payouts on existing earn-outs) that are so required to
be established as a result of the Transactions in accordance with GAAP, or
changes as a result of adoption or modification of accounting policies;

(7) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts;

(8) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method of accounting), except that the Borrower’s equity
in the net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed or that (as reasonably determined by a Responsible Officer
of the Borrower) could have been distributed by such Person during such period
to the Borrower or a Restricted Subsidiary as a dividend or other distribution
or return on investment (subject, in the case of a dividend or other
distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (9) below);

(9) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than the Borrower and the Guarantors)
if such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower or a Guarantor by operation
of the terms of such Restricted Subsidiary’s articles, charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its shareholders (other than
(a) restrictions that have been waived or otherwise released, (b) restrictions
pursuant to this Agreement, the Senior Notes or the Senior Notes Indenture and
(c) restrictions specified in Section 7.09(m), except that the Borrower’s equity
in the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted

 

26



--------------------------------------------------------------------------------

Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend to
another Restricted Subsidiary, to the limitation contained in this clause);

(10) any unrealized gains or losses in respect of any Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of any Hedging
Obligations;

(11) any unrealized foreign currency translation increases or decreases or
transaction gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person, including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(12) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP;

(13) any purchase accounting effects (including in relation to the Spin-Off)
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);

(14) any goodwill or other intangible asset impairment charge, write-off or
write-down and the amortization of intangibles arising pursuant to GAAP;

(15) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any Hedging Obligations or other derivative
instruments;

(16) any net unrealized gains and losses resulting from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Topic 815 and related pronouncements or mark to market movement
of other financial instruments pursuant to Accounting Standards Codification
Topic No. 825 and related pronouncements;

(17) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item; and

(18) any cash payments in respect of (x) pension and other post retirement
obligations, (y) environmental obligations and (z) litigation or other disputes
will be deducted from

 

27



--------------------------------------------------------------------------------

Consolidated Net Income (but only to the extent not already reducing
Consolidated Net Income in accordance with GAAP) and in each case of clauses
(x) through (z), excluding any payments in respect of charges taken on or prior
to the Closing Date.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed and only to the extent that
such amount is (A) not denied by the applicable payor in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days) and (ii) to the extent covered by insurance (including business
interruption insurance) and actually reimbursed, or, so long as the Borrower has
made a determination that there exists reasonable evidence that such amount will
in fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness for borrowed money (excluding
Indebtedness with respect to Cash Management Services and intercompany
Indebtedness among the Borrower and its Restricted Subsidiaries), plus (without
duplication) (b) the aggregate principal amount of Capital Lease Obligations,
Purchase Money Obligations and unreimbursed drawings under letters of credit of
the Borrower and its Restricted Subsidiaries outstanding on such date. For the
avoidance of doubt, “Consolidated Total Debt” shall exclude Indebtedness in
respect of any Receivables Facility. For purposes of calculating the First Lien
Leverage Ratio, Total Leverage Ratio or the Total Secured Leverage Ratio,
Consolidated Total Debt shall be calculated in the reporting currency of the
Borrower at the spot rate of exchange pursuant to GAAP on the date of
determination as further increased or decreased by the fair value of foreign
currency Swap Contracts or other derivative instruments or portions thereof
entered into for the purpose of hedging currency risk related to the principal
amount of any Indebtedness on such date of determination, regardless of whether
such Swap Contracts or other instruments are recorded under hedge accounting
principles in accordance with GAAP.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, but excluding, without
duplication, (a) all Indebtedness consisting of Revolving Loans, L/C Obligations
and other revolving loans, letter of credit and bankers’ acceptance obligations
to the extent otherwise included therein, (b) the current portion of interest,
(c) the current portion of current and deferred income taxes, (d) the current
portion of any Capital Lease

 

28



--------------------------------------------------------------------------------

Obligations, (e) deferred revenue arising from cash receipts that are earmarked
for specific projects, (f) the current portion of deferred acquisition costs,
(g) pension assets and the current portion of pension liabilities, and
(h) current accrued costs associated with any restructuring or business
optimization (including accrued severance and accrued facility closure costs).

“Contaminant” means any material or substance with respect to which any
Environmental Law or Environmental Permit imposes a duty, liability, obligation
or standard of conduct or otherwise controls, limits or regulates, including
without limitation any pollutant, contaminant (as those terms are defined in 42
U.S.C. §9601(33)), toxic pollutant (as that term is defined in 33 U.S.C.
§1362(13)), hazardous substance (as that term is defined in 42 U.S.C.
§9601(14)), hazardous chemical (as that term is defined by 29 CFR
§1910.1200(c)), hazardous waste (as that term is defined in 42 U.S.C. §6903(5)),
or any state or local equivalent of such laws and regulations, including,
without limitation, radioactive material, special waste, polychlorinated
biphenyls, asbestos, petroleum, including crude oil or any petroleum-derived
substance, (or any fraction thereof), solid waste (as that term is defined in 42
U.S.C. § 6903(27)), or breakdown or decomposition product thereof, or any
constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“Primary Obligations”) of any other Person (the “Primary
Obligor”), including any obligation of such Person, whether or not contingent:

(1) to purchase any such Primary Obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds (a) for the purchase or payment of any such
Primary Obligation; or (b) to maintain the working capital or equity capital of
the Primary Obligor or otherwise to maintain the net worth or solvency of the
Primary Obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary Obligation against loss in respect
thereof.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” or “Controlling” has a meaning correlative thereto.

“Controlled Investment Affiliates” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by or is under
common Control with such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies.

 

29



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covenant Transaction” has the meaning specified in Section 1.08(d).

“Credit Agreement Refinancing Indebtedness” means (a) any new term loan
facilities used to refinance all or a portion of the loans under any Term Loan
Facility (each, a “Refinancing Term Loan Facility”) entered into with the
consent of the Administrative Agent, the Borrower and the institutions providing
such Refinancing Term Loan Facility, (b) any new revolving facilities used to
refinance all or a portion of the loans and revolving commitments under any
Revolving Facility (each, a “Refinancing Revolving Facility” and, together with
the Refinancing Term Loan Facilities, the “Refinancing Facilities”) entered into
with the consent of the Administrative Agent, the Borrower and the institutions
providing such Refinancing Revolving Facility or (c) one or more additional
series of senior unsecured notes or loans or senior secured notes or loans that
will be secured by the Collateral on a pari passu basis with the Facilities or
secured notes or loans that will be secured on a junior priority basis to the
Facilities (including any Registered Equivalent Notes) (any such notes or loans,
“Refinancing Notes”); provided that (i) any Refinancing Notes that are secured
shall be subject to a customary intercreditor agreement with terms to be
mutually agreed by the Administrative Agent, the Borrower and the lenders with
respect to such Refinancing Notes, (ii)(A) all of the net cash proceeds of such
Refinancing Term Loan Facility or Refinancing Notes are immediately applied to
permanently repay in whole or in part the Term Loan Facility being refinanced,
(B) all of the net cash proceeds of such Refinancing Revolving Facility are
immediately applied to repay in whole or in part the Revolving Facility being
refinanced and the Revolving Commitments being refinanced shall be permanently
reduced by the amount of the commitments under the Refinancing Revolving
Facility, and (C) such Refinancing Term Loan Facility, Refinancing Notes and
Refinancing Revolving Facility are in an original aggregate principal amount not
greater than the aggregate principal amount of the Term Loan Facility or
Revolving Facility (as applicable) being refinanced except by an amount equal to
(x) accrued interest and premium plus (y) upfront fees and OID plus (z) other
fees and expenses or other amounts paid, in each case with respect to such
Refinancing Term Loan Facility, Refinancing Notes or Refinancing Revolving
Facility, as applicable, (iii) such Refinancing Term Loan Facility or
Refinancing Notes have a maturity equal to or later than, and a Weighted Average
Life to Maturity equal to or greater than, the loans under the Term Loan
Facility being refinanced and, with respect to any Refinancing Notes, shall not
have mandatory prepayment provisions (other than those related to customary
asset sale, change of control or similar event offers and “applicable high yield
discount obligation” (“AHYDO”) payments) that would result in prepayment of such
Refinancing Notes prior to the Term Loans being refinanced (it being understood
that the Borrower shall be permitted to prepay or offer to purchase any first
lien secured Refinancing Notes pursuant to the provisos in Section 2.05(b)(i)
and Section 2.05(b)(ii)(A)), (iv) such Refinancing Revolving Facility shall not
mature (or require scheduled commitment reductions or amortization) prior to the
Maturity Date of the

 

30



--------------------------------------------------------------------------------

Revolving Commitments being refinanced, (v) there shall be no borrowers or
guarantors in respect of any Refinancing Term Loan Facility, Refinancing Notes
or Refinancing Revolving Facility that are not the Borrower or a Guarantor,
(vi) if secured, such Refinancing Term Loan Facility, Refinancing Notes or
Refinancing Revolving Facility shall not be secured by any assets that do not
constitute Collateral for the Facilities, (vii) with respect to any Refinancing
Revolving Facility in respect of the Revolving Facility, all payment, borrowing,
participation and commitment reduction shall be on a pro rata basis with (or
more favorable to) the Revolving Facility (provided that (x) subject to the
provisions of Section 2.03 to the extent dealing with Letters of Credit under
any Revolving Facility which mature or expire after a Maturity Date when there
exist Commitments under a Refinancing Revolving Facility with a longer Maturity
Date, all such Letters of Credit shall be participated in on a pro rata basis by
all Lenders with Revolving Commitments and any Refinancing Revolving Facility in
accordance with their Pro Rata Share of the Revolving Facility and such
Refinancing Revolving Facility (on an aggregate basis across the Revolving
Facility and Refinancing Revolving Facility) and (y) all borrowings under
Revolving Commitments and any Refinancing Revolving Facility and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Commitments under a Refinancing
Revolving Facility (and related outstandings) and (B) repayments required upon
the Maturity Date of the non-extending Revolving Commitments)), (viii) such
Refinancing Term Loan Facility, Refinancing Notes or Refinancing Revolving
Facility shall either (A) have covenants no more restrictive (taken as a whole)
than those under the Facilities as reasonably determined by the Borrower (except
for covenants applicable only to the periods after the final Maturity Date of
the Facilities at the time of the incurrence of such Refinancing Term Loan
Facility, Refinancing Notes or Refinancing Revolving Facility; it being
understood that to the extent that any financial maintenance covenant is added
for the benefit of the Facilities, no consent shall be required from the
Administrative Agent or any Lender and such Refinancing Term Loan Facility,
Refinancing Notes or Refinancing Revolving Facility shall not be deemed to be
more restrictive solely because of such financial maintenance covenant) or
(B) be on then current market terms for such type of Indebtedness (as reasonably
determined in good faith by the Borrower) (except for terms applicable only to
the periods after the final Maturity Date of the Facilities at the time of the
incurrence of such Refinancing Term Loan Facility, Refinancing Notes or
Refinancing Revolving Facility), (ix) if the Loans or Commitments being
refinanced are (A) contractually subordinated to the other Facilities in right
of payment or security, such Refinancing Facility shall be contractually
subordinated to the other Facilities in right or payment or security, as
applicable, and (B) unsecured, such Refinancing Facility shall be unsecured,
(x) any Refinancing Term Loan Facility or Refinancing Notes that are secured by
the Collateral on a pari passu basis with the Term Loan Facility may share
ratably in any prepayment in respect of the Term Loan Facility unless the
Borrower and the lenders in respect of such Refinancing Term Loan Facility or
Refinancing Notes elect a lesser share of such prepayment and (xi) no
Refinancing Facility or Refinancing Notes that are unsecured or secured on a
junior priority basis to the Facilities shall have scheduled amortization.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

31



--------------------------------------------------------------------------------

“Credit Party” means (a) the Lenders and Affiliates thereof, (b) the Agents and
their respective Affiliates and branches, (c) the Arrangers and (d) the
permitted successors and permitted assigns of each of the foregoing.

“Cross-License Agreement” means an agreement to be entered into by and between
Versum Materials US, LLC and Air Products, providing for, among other things,
the licensing of certain intellectual property, as it may be amended, restated,
replaced or otherwise modified from time to time in accordance with, or as not
prohibited by, the terms hereof.

“Debt Fund Affiliate” means an Affiliate of a Company Competitor that is a bona
fide debt fund or an investment vehicle that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and with
respect to which neither such Company Competitor nor any other Affiliate of such
Company Competitor (other than other Debt Fund Affiliates) makes investment
decisions or has the power, directly or indirectly, to direct or cause the
direction of such Debt Fund Affiliate’s investment decisions.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declining Lender” has the meaning specified in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

“Default Rate” means, with respect to overdue principal, an interest rate equal
to (a) the Applicable Rate applicable to the respective borrowing plus
(b) 2.0% per annum and, with respect to any other overdue amount, the interest
rate applicable to Base Rate Loans that are Revolving Loans plus 2.0% per annum
(other than to Defaulting Lenders).

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit and
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer in writing
that it does not intend to comply with any of such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’

 

32



--------------------------------------------------------------------------------

obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Federal or state regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Capital Stock in such Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer and each Lender.

“Designated Credit Line Provider” means any Person that is the lender,
administrative agent or other representative with respect to a Designated Credit
Line so long as such Person was identified to the Administrative Agent by the
Borrower in writing on or prior to the Closing Date or, in the case of any
Designated Credit Lines entered into after the Closing Date, on or prior to the
date such Designated Credit Line is entered into; provided, that such provider
delivers written notice that has been consented to in writing by the Borrower,
in form reasonably satisfactory to the Administrative Agent, (i) describing the
Designated Credit Line and setting forth the amount of the Designated Credit
Line to be secured by the Collateral and (ii) agreeing to be bound by
Section 6.02 of the Security Agreement and Article 9 hereof, as provided in
Section 9.11.

“Designated Credit Lines” means lines of credit, letter of credit facilities and
working capital credit facilities of Foreign Subsidiaries provided by a
Designated Credit Line Provider and designated by the Borrower in writing to the
Administrative Agent; provided that, at the time of any such designation, the
aggregate principal amount of such Designated Credit Line together with all
other then outstanding Designated Credit Lines, shall not exceed the greater of
$50,000,000 and 5.5% of Total Assets.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the

 

33



--------------------------------------------------------------------------------

Borrower, setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent payment, redemption,
retirement, sale or other disposition of such Designated Non-Cash Consideration.
A particular item of Designated Non-Cash Consideration will no longer be
considered to be outstanding when and to the extent it has been paid, redeemed
or otherwise retired or sold or otherwise disposed of in compliance with
Section 7.05.

“Designated Preferred Stock” means Preferred Capital Stock of the Borrower or a
Parent Entity (other than Disqualified Capital Stock) that is issued for cash
(other than to the Borrower or a Subsidiary of the Borrower or an employee stock
ownership plan or trust established by the Borrower or any such Subsidiary for
the benefit of their employees to the extent funded by the Borrower or such
Subsidiary) and that is designated as “Designated Preferred Stock” pursuant to a
certificate of a Responsible Officer of the Borrower at or prior to the issuance
thereof, the net cash proceeds of which are excluded from the calculation set
forth in clause (c) of the definition of “Available Amount”.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit H.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit I, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment

 

34



--------------------------------------------------------------------------------

Response Date or Solicited Discounted Prepayment Response Date, as applicable,
in accordance with Section 2.05(a)(iv)(B), Section 2.05(a)(iv)(C) or
Section 2.05(a)(iv)(D), respectively, unless a different period is agreed to
between the Borrower and the Auction Agent acting in their reasonable
discretion.

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
the Borrower or any options, warrants or other rights in respect of such Capital
Stock.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Sold Entity or Business or Converted Unrestricted Subsidiary, as applicable.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock or solely at the direction of the issuer), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale or casualty or condemnation event so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale or casualty or
condemnation event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and the termination of all outstanding Letters of Credit (unless
the outstanding amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than if the issuer has the option to settle for Qualified Capital Stock and cash
in lieu of fractional shares), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date of the Term Loan Facility at the time such
capital stock is issued; provided, however, that if such Capital Stock is issued
to any future, current or former employee, director, officer, manager or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries, any Parent Entity or
any other entity in which the Borrower or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors of the Borrower (or the compensation committee thereof) or any other
plan for the benefit of current, former or future employees (or their respective
Controlled Investment Affiliates or Immediate Family Members) of the Borrower or
its Subsidiaries or by any such plan to such employees (or their respective
Controlled Investment Affiliates or Immediate Family Members), such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

35



--------------------------------------------------------------------------------

“Disqualified Institution” means, unless otherwise consented to by the Borrower
in writing, (a) Company Competitors identified by the Borrower to the
Administrative Agent by name in writing from time to time after the Closing Date
(provided that any such Company Competitors identified to the Administrative
Agent by name in writing after the Closing Date shall not become Disqualified
Institutions until three Business Days after the date of such notice) or (b) any
affiliates of the foregoing that are readily identifiable according to their
names, but excluding (in the case of clause (b)) Debt Fund Affiliates.
Notwithstanding anything in the Loan Documents to the contrary, the
Administrative Agent shall not be responsible (or have any liability) for, or
have any duty to ascertain, inquire into, monitor or enforce compliance with the
provisions thereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (1) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (2) have any
liability with respect to or arising out of any assignment or participation of
Loans or commitments, or disclosure of confidential information, to any
Disqualified Institution; provided that no updates shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation interest in respect of the Commitments and Loans from
continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Institutions.

“Distribution Related Taxes” means any Tax, including without limitation, any
income or withholding tax (taking into account any foreign tax credit or
benefit, in each case actually utilized or realized in connection with such
repatriation), arising as a result of a repatriation or distribution of funds by
a Restricted Subsidiary in connection with a Specified Asset Sale, Specified
Debt Issuance or Excess Cash Flow payment, as required pursuant to
Section 2.05(b)(v) hereof. For the avoidance of doubt, a Tax may be a
Distribution Related Tax without regard to whether it is imposed on the payor or
the recipient of such funds.

“Documentation Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, LTD., each in its
capacity as a co-documentation agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any Alternative
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date. In making the determination of the Dollar
Equivalent for purposes of determining the aggregate available Revolving
Commitments on any Credit Date, the Administrative Agent shall use the Exchange
Rate in effect at the date on which any Borrower requests the Credit Extension
for such Credit Date pursuant to the provisions of this Agreement.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States of America, any State thereof, or the
District of Columbia.

 

36



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means, as of any date of determination, (a) a Lender as of
such date; (b) an Affiliate of a Lender described in clause (a); (c) an Approved
Fund with respect to a Lender described in clause (a); and (d) any other Person
(other than a natural person or any Affiliate of the Borrower) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Swingline Lender and the L/C Issuers and (iii) unless an Event
of Default has occurred and is continuing under Section 8.01(a), (e) and (f),
the Borrower (each such approval not to be unreasonably withheld or delayed).

“Employee Matters Agreement” means an agreement to be entered into by and
between the Borrower and Air Products to allocate certain liabilities and
responsibilities relating to employment matters, employee compensation and
benefits plans and programs, and other related matters, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with,
or as not prohibited by, the terms hereof.

“Environmental Claim” means any notice of violation, claim (including common law
claims), cause of action, suit, administrative, regulatory or judicial action or
proceeding, investigation, written demand, lien, abatement order, or other order
or directive (conditional or otherwise), by any Governmental Authority or any
Person for any liability, loss, damage (foreseeable and unforeseeable), personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, cost recovery, indemnity, indirect or consequential
damages, punitive damages, fees, out-of-pocket costs, expenses, disbursements,
attorneys’ or consultant fees, damage to the environment or natural resources,
or for nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief, resulting from, arising from, based upon or
related to (i) the occurrence or existence of a Release or threat of a Release
(whether sudden or non-sudden or accidental or non-accidental) of, the exposure
to or presence of any Contaminant in, into or onto the environment, (ii) the
use, handling, generation, transportation, storage, treatment or disposal of any
Contaminant, or (iii) the violation, or alleged violation, of any Environmental
Law or Environmental Permit.

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority imposing
liability, duties, obligations or standards of conduct for

 

37



--------------------------------------------------------------------------------

or relating to pollution, the protection of health or safety with respect to
exposure to Contaminants, the protection of the environment or the use,
treatment, storage, transportation, handling, disposal or release of any
hazardous material, substance or waste, including, but not limited to, the
following United States statutes, as now written and hereafter amended: the
Water Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean
Air Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control
Act, as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C. §11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.
§300f et seq., and any related regulations, as well as all state and local
equivalents.

“Environmental Liability” means any liability, loss, duty or obligation,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries arising from,
resulting from or based upon (a) violation, or alleged violation, of any
Environmental Law or Environmental Permit, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Contaminant, (c) exposure
to any Contaminant, (d) the presence, release or threatened release of any
Contaminant into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits, or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws for the operation of the business of any Loan Party or any of
their Restricted Subsidiaries.

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Capital Stock, (b) any of its Capital Stock
pursuant to the exercise of options or warrants, (c) any of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock. A Disposition shall not be deemed to
be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA

 

38



--------------------------------------------------------------------------------

during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification to the Borrower or any ERISA Affiliate that a Multiemployer Plan
is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), or in critical or endangered status (within the meaning of Section 432
of the Code or Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums not yet due or premiums due but not yet delinquent
under Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate; (g) the
failure to satisfy the minimum funding standard under Section 412 or 430 of the
Code or Section 302 of ERISA, whether or not waived with respect to any Pension
Plan; (h) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan.; or (i) notification that any Pension Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Rate Borrowing” means a Borrowing comprised of Eurocurrency Rate
Loans.

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate in accordance with the provisions of
Article 2.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than
(v) appreciation of the Dollar relative to other foreign currencies, (w) any

 

39



--------------------------------------------------------------------------------

such decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting, (x) any reclassification in accordance with GAAP of assets
or liabilities, as applicable, between current and noncurrent, (y) as a result
of a liability or obligation that becomes probable or estimable or (z) the
effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under Swap Contracts);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Swap Contracts during such period to the extent
not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or Permitted Acquisitions
made in cash during such period, except to the extent that such Capital
Expenditures or Permitted Acquisitions were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than revolving loans) of
the Borrower or its Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including the principal component of
Capital Lease Obligations, but excluding (X) Indebtedness created hereunder or
under any other Loan Document (other than pursuant to Section 2.07(a)) and
(Y) all prepayments in respect of any other revolving credit facility, except,
in the case of clause (Y), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of an incurrence or issuance of other
long-term Indebtedness (other than revolving loans) of the Borrower or its
Restricted Subsidiaries;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than
(v) appreciation of the Dollar relative to other foreign currencies, (w) any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of

 

40



--------------------------------------------------------------------------------

purchase accounting, (x) any reclassification in accordance with GAAP of assets
or liabilities, as applicable, between current and noncurrent, (y) as a result
of a liability or obligation that becomes probable or estimable or (z) the
effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under Swap Contracts);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities (other than Indebtedness) of the
Borrower and its Restricted Subsidiaries;

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a), (d) and (kk)(ii))
except to the extent that such Investments and acquisitions were financed with
the proceeds of an incurrence or issuance of long-term Indebtedness (other than
revolving loans) of the Borrower or its Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06 (other than Section 7.06(q) attributable to clause (a) of the
definition of “Available Amount”) except to the extent that such Restricted
Payments were financed with the proceeds of an incurrence or issuance of
long-term Indebtedness (other than revolving loans) of the Borrower or its
Restricted Subsidiaries;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness except to the extent that such amounts were financed with the
proceeds of an incurrence or issuance of long-term Indebtedness (other than
revolving loans) of the Borrower or its Restricted Subsidiaries;

(x) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period (or otherwise deducted in Consolidated Net Income
during such period) and were not financed with the proceeds of an incurrence or
issuance of long-term Indebtedness (other than revolving loans) of the Borrower
or its Restricted Subsidiaries;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts and
(B) expenditures required to be paid in cash by Borrower or any of its
Restricted Subsidiaries pursuant to Applicable Law during the period of four
consecutive fiscal quarters of the Borrower following the end of such period
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or Investments (other
than Investments in

 

41



--------------------------------------------------------------------------------

Subsidiaries) permitted to be made pursuant to Section 7.02 to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount utilized to finance such Permitted Acquisitions, Capital Expenditures or
Investments permitted to be made pursuant to Section 7.02 during such period of
four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall, shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;

(xiii) cash payments made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Net Income (and so increased
Excess Cash Flow in such prior period) (provided that there was no other
deduction to Consolidated Net Income or Excess Cash Flow related to such
payment), except to the extent financed with long-term Indebtedness (other than
revolving loans);

(xiv) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income;

(xv) to the extent added to Consolidated Net Income, cash losses from
discontinued operations; and

(xvi) without duplication of any other deduction, cash expenditures in respect
of pension and other post retirement obligations and environmental obligations
in such period.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Thomson Reuters screen at
or about 11:00 a.m. (New York time) on such date. In the event that such rate
does not appear on the Thomson Reuters screen, the “Exchange Rate” with respect
to such Original Currency into such Exchanged Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s quoted spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such Original
Currency are then being conducted, at or about 11:00 a.m. (local time), on such
date for the purchase of the Exchanged Currency, with such Original Currency for
delivery two Business Days later.

“Excluded Assets” has the meaning specified in the Security Agreement.

 

42



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds or property or assets received
by the Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Capital Stock or Designated Preferred Stock) of the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of their
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Capital Stock or Designated Preferred
Stock) of the Borrower, in each case, to the extent designated as an Excluded
Contribution pursuant to a certificate of a Responsible Officer of the Borrower.

“Excluded Information” means information (including material non-public
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder that is not known to a Lender participating in a Discounted Voluntary
Prepayment or in an assignment to the Borrower, that may be material to a
decision by such Lender to participate in such Discounted Voluntary Prepayment
or such assignment to the Borrower, as applicable.

“Excluded Subsidiary” means any (i) CFC, (ii) Unrestricted Subsidiary,
(iii) Immaterial Subsidiary, (iv) Captive Insurance Subsidiary, (v) Non-Profit
Subsidiary, (vi) Joint Venture, (vii) subsidiary which is a special purpose
entity, (viii) Restricted Subsidiary that is prohibited by Applicable Law, rule
or regulation or, to the extent that such obligation would prevent the granting
of a guarantee of the Obligations, by any Contractual Obligation existing on the
Closing Date or existing at the time of acquisition thereof, from guaranteeing
the Obligations (to the extent such Contractual Obligation was not created in
contemplation of such acquisition) or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such a guarantee (unless such consent, approval, license or authorization has
been received); (ix) Restricted Subsidiary acquired pursuant to a Permitted
Acquisition or Investment permitted by Section 7.02 that is an obligor under any
secured Indebtedness permitted to be assumed pursuant to Section 7.03(e) (and
not incurred in contemplation of such Permitted Acquisition or Investment) and
any Restricted Subsidiary thereof that guarantees such Indebtedness, in each
case to the extent such secured Indebtedness prohibits such Restricted
Subsidiary from becoming a Guarantor; (x) Restricted Subsidiary for which the
provision of a guarantee of the Obligations would result in adverse tax
consequence to the Borrower or one of its Subsidiaries (as reasonably determined
by the Borrower in consultation with the Administrative Agent) and
(xi) Restricted Subsidiary where the burden or cost of providing a guarantee of
the Obligations outweighs the benefit to the Lenders, as determined in the
reasonable discretion of the Administrative Agent and the Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell,”
support or other agreement for the benefit of such Guarantor) at the time the
Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Hedging Obligation. If a Hedging Obligation
arises

 

43



--------------------------------------------------------------------------------

under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Hedging Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06) or (b) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(d) and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

“Expiring Credit Commitment” means a tranche of Revolving Commitments,
Additional Revolving Commitments, Additional Revolving Facility Commitments or
Extended Revolving Commitments for which the Maturity Date shall have occurred
at a time when another tranche or tranches of Revolving Commitments, Additional
Revolving Commitments, Additional Revolving Facility Commitments or Extended
Revolving Commitments is or are in effect with a longer Maturity Date (each
other tranche remaining in effect, a “Non-Expiring Credit Commitment”).

“Extended Loans” means the Extended Term Loans and/or the Extended Revolving
Loans, as the context may require.

“Extended Revolving Borrowing” means a borrowing consisting of simultaneous
Extended Revolving Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by the Extended Revolving Lenders.

“Extended Revolving Commitments” has the meaning specified in Section 2.16(a).

“Extended Revolving Lender” has the meaning specified in Section 2.16(a).

“Extended Revolving Loans” has the meaning specified in Section 2.16(a).

“Extended Term Borrowing” means a borrowing consisting of simultaneous Extended
Term Loans of the same Type (if applicable) and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Extended Term
Lenders pursuant to Section 2.16(a).

“Extended Term Lender” has the meaning specified in Section 2.16(a).

 

44



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.16(a).

“Extending Lender” has the meaning specified in Section 2.16(a).

“Extension” has the meaning specified in Section 2.16(a).

“Extension Amendments” has the meaning specified in Section 2.16(c).

“Extension Offer” has the meaning specified in Section 2.16(a).

“Facility” means the Term Loan Facility, the Revolving Facility, or each
Additional Term Facility or Additional Revolving Facility, as the context may
require.

“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended, successor or future version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future Treasury regulations promulgated or Revenue Ruling, Revenue
Procedure, Notice or other administrative guidance issued thereunder, (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction, in each case, that relates to an intergovernmental agreement
between the U.S. and any other jurisdiction and facilitates the implementation
of the preceding clause (a), or (c) any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
(a) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the immediately preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent. If the Federal Funds Effective Rate is less than zero, it
shall be deemed to be zero hereunder.

“Fee Letter” means the Agent Fee Letter executed by the parties thereto, dated
as of September 9, 2016.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt (other than any portion of Consolidated Total Debt
that is unsecured or is secured solely by a Lien that is junior to the Liens
securing the Obligations) as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Borrower for such Test Period to (b) Fixed
Charges of the Borrower for such Test Period.

 

45



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Capital Stock of any Restricted
Subsidiary of such Person during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Capital Stock during such
period.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“FLSA” means the federal Fair Labor Standards Act, as the same may from time to
time be amended or supplemented, including any rules or regulations issued in
connection therewith.

“Foreign Plan Event” means (a) a foreign governmental authority has instituted
proceedings to terminate a Foreign Pension Plan, (b) a foreign governmental
authority has appointed a trustee to administer any Foreign Pension Plan in
place of the existing administrator, in each case by reason of a distress
termination within the meaning of Section 4041(c) of ERISA, treating such
Foreign Pension Plan as if it were subject to ERISA; or (c) any Foreign Pension
Plan that is required by applicable law to be funded in a trust or other funding
vehicle has failed to comply with such funding requirements.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means a Domestic Subsidiary all of the
assets of which (except for an immaterial amount) consist of the equity and, if
any, debt of one or more CFCs.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Percentage of
outstanding L/C Obligations with

 

46



--------------------------------------------------------------------------------

respect to Letters of Credit issued by such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (ii) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further, that the treatment of, and all
computations with respect to, leases contained in this Agreement may, in the
sole discretion of the Borrower, be treated, and performed, in accordance with
GAAP as in effect on the Closing Date.

“General Incremental Availability” has the meaning specified in Section
2.14(a)(i).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by a Primary Obligor in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the Primary Obligor so as to enable the Primary Obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance

 

47



--------------------------------------------------------------------------------

thereof or to protect such obligee against loss in respect thereof (in whole or
in part), and provided further that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity or product warranty obligations,
including, but not limited to, those in effect on the Closing Date or entered
into in connection with any acquisition or Disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related Primary Obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement made by the Borrower and the
Guarantors in favor of the Administrative Agent for its own benefit and the
benefit of the other Secured Parties, substantially in the form of Exhibit E,
together with each other guarantee agreement and guarantee agreement supplement
of any Subsidiary in respect of the Obligations of the Borrower delivered
pursuant to Section 6.12.

“Guarantors” means, collectively, (a) the Subsidiaries listed as such on
Schedule I that, as of the Closing Date, have Guaranteed the Obligations of the
Borrower (in its capacity as the Borrower under the Loan Documents) pursuant to
the Guarantee Agreement, (b) the Borrower (with respect to Obligations other
than the direct Obligations of the Borrower) and (c) each other Restricted
Subsidiary that is a Subsidiary of the Borrower that has become a Guarantor
pursuant to Section 6.12, provided that, except as set forth in the following
sentence, in no event shall any Excluded Subsidiary be a Guarantor under this
Agreement. For avoidance of doubt, the Borrower in its sole discretion may cause
any Restricted Subsidiary that is not otherwise required to become a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute
the Guarantee Agreement and Collateral Documents required by Section 6.12.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Swap Contract.

“Historical Financial Statements” means (i) the audited combined balance sheet
of the Electronic Materials business of Air Products for the fiscal years ended
at September 30, 2014 and September 30, 2015, and the related, as applicable,
audited combined statements of earnings and cash flows of the Electronic
Materials business of Air Products and (ii) the unaudited combined balance sheet
of the Electronic Materials business of Air Products as at June 30, 2016, and
the related, as applicable, combined statements of earnings and cash flows of
the Electronic Materials business of Air Products, in each case, prepared in
accordance with GAAP (except as otherwise disclosed).

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(iv)(C)(3).

“Identified Qualifying Lender” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that (i) has not guaranteed any other Indebtedness of
the Borrower and (ii) has total

 

48



--------------------------------------------------------------------------------

assets of less than 5.0% of Total Assets and revenues of less than 5.0% of the
total revenues of the Borrower and its Restricted Subsidiaries on a Consolidated
basis and, together with all other Immaterial Subsidiaries (as determined in
accordance with GAAP), has total assets of less than 10.0% of Total Assets and
revenues of less than 10.0% of the total revenues of the Borrower and its
Restricted Subsidiaries on a Consolidated basis, in each case, measured at the
end of the most recent fiscal period for which internal financial statements are
available (provided that prior to the first such availability of financial
statements, such determination shall be made based on the Pro Forma Balance
Sheet), with revenues calculated on a pro forma basis giving effect to any
acquisitions or dispositions of companies, division or lines of business since
such Pro Forma Balance Sheet date or the start of such four quarter period, as
applicable, and on or prior to the date of acquisition of such Subsidiary.

“Immediate Family Members” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Increased Amount” has the meaning specified in Section 7.01.

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(y).

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(i) the principal of Indebtedness of such Person for borrowed money;

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments which support
financial obligations which would otherwise become Indebtedness (the amount of
such obligations being equal at any time to the aggregate then undrawn and
unexpired amount of such letters of credit or other instruments plus the
aggregate amount of drawings thereunder that have not been reimbursed) (except
to the extent such reimbursement obligations relate to trade payables and such
obligations are satisfied within 30 days of Incurrence);

 

49



--------------------------------------------------------------------------------

(iv) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables or similar
obligations to trade creditors), which purchase price is due more than one year
after the date of placing such property in service or taking final delivery and
title thereto;

(v) Capital Lease Obligations of such Person;

(vi) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Capital Stock or, with respect to
any Restricted Subsidiary, any Preferred Capital Stock (but excluding, in each
case, any accrued dividends);

(vii) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons;

(viii) Guarantees by such Person of the principal component of Indebtedness of
the type referred to in clauses (i), (ii), (iii), (iv), (v) and (ix) of other
Persons to the extent Guaranteed by such Person; and

(ix) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be
equal at any time to the net payments under such agreement or arrangement giving
rise to such obligation that would be payable by such Person at the termination
of such agreement or arrangement);

with respect to clauses (i), (ii), (iv) and (v) above, if and to the extent that
any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP; provided,
that Indebtedness of any Parent Entity appearing upon the balance sheet of the
Borrower solely by reason of push-down accounting under GAAP shall be excluded.

The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the Closing Date, any prepayments of deposits
received from clients or customers in the ordinary course of business or
consistent with past practice, or obligations under any license, permit or other
approval (or Guarantees given in respect of such obligations) Incurred prior to
the Closing Date or in the ordinary course of business or consistent with past
practice.

The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of Topic
No. 815 and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose hereunder as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

 

50



--------------------------------------------------------------------------------

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

  (i) Contingent Obligations Incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;

 

  (ii) Cash Management Services;

 

  (iii) any lease, concession or license of property (or Guarantee thereof)
which would be considered an operating lease under GAAP as in effect on the
Closing Date or any prepayments of deposits received from clients or customers
in the ordinary course of business or consistent with past practice;

 

  (iv) obligations under any license, permit or other approval (or Guarantees
given in respect of such obligations) incurred prior to the Closing Date or in
the ordinary course of business or consistent with past practice;

 

  (v) in connection with the purchase by the Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;

 

  (vi) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes, or surety bonds, performance bonds or similar
obligations;

 

  (vii) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower solely by reason of push down accounting under GAAP;

 

  (viii) obligations under or in respect of Receivables Facilities;

 

  (ix) Capital Stock (other than Disqualified Capital Stock); or

 

  (x) amounts owed to dissenting stockholders in connection with, or as a result
of, their exercise of appraisal rights and the settlement of any claims or
action (whether actual, contingent, or potential) with respect thereto
(including any accrued interest).

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

 

51



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Information Memorandum” means the Confidential Information Memorandum related
to the Facilities and dated as of September 9, 2016.

“Informational Website” has the meaning specified in Section 6.02(c).

“Initial Agreement” has the meaning specified in Section 7.09(p).

“Initial Term Loans” means the Term Loans made on the Closing Date.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Security Agreement), referred to in and
substantially in the forms attached to the Security Agreement executed and
delivered pursuant to Section 6.12 or the applicable Security Agreement.

“Interest Payment Date” means (i) with respect to any Eurocurrency Rate Loan,
the last day of each Interest Period applicable to such Loan (provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period) and the Maturity Date
of the Facility under which such Loan was made and (ii) with respect to any Base
Rate Loan, the last Business Day of each March, June, September and December of
each year and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, with respect to any Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing and ending on (i) the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter or (ii) if agreed to by all of the relevant Lenders,
twelve (12) months thereafter, as selected by Borrower in the applicable
Committed Loan Notice; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month during
which such Interest Period ends) shall, subject to clause (c) of this
definition, end on the last Business Day of the calendar month of such Interest
Period, and (c) no Interest Period in respect of any Borrowing of any given
tranche shall extend beyond the respective Maturity Date therefor. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of advances, loans or other
extensions of credit (other than advances or extensions of credit to customers,
suppliers, directors, officers or employees of

 

52



--------------------------------------------------------------------------------

any Person in the ordinary course of business or consistent with past practice,
and excluding any debt or extension of credit represented by a bank deposit
other than a time deposit) or capital contribution to (by means of any transfer
of cash or other property to others or any payment for property or services for
the account or use of others), or the Incurrence of a Guarantee of any
obligation of, or any purchase or acquisition of Capital Stock, Indebtedness or
other similar instruments issued by, such other Persons, the purchase or other
acquisition (in one transaction or a series of related transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person, and all other items that are or would be classified as investments on a
balance sheet prepared on the basis of GAAP; provided, however, that
endorsements of negotiable instruments and documents in the ordinary course of
business or consistent with past practice will not be deemed to be an
Investment. If the Borrower or any Restricted Subsidiary issues, sells or
otherwise disposes of any Capital Stock of a Person that is a Restricted
Subsidiary such that, after giving effect thereto, such Person is no longer a
Restricted Subsidiary, any Investment by the Borrower or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time.

For purposes of Section 7.02 and the designation of Restricted Subsidiaries and
Unrestricted Subsidiaries pursuant to Section 6.12:

 

  (1) “Investment” will include the portion (proportionate to the Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
(as determined by the Borrower) of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary; and

 

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

“Investment Grade Securities” means:

 

  (1) securities issued or directly and fully Guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
(other than Cash Equivalents);

 

  (2) securities issued or directly and fully guaranteed or insured by a member
of the European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

 

53



--------------------------------------------------------------------------------

  (3) debt securities or debt instruments with a rating of “A-” or higher from
S&P or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Ratings Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries; and

 

  (4) investments in any fund that invests exclusively in investments of the
type described in clauses (1), (2) and (3) above which fund may also hold cash
and Cash Equivalents pending investment or distribution.

“IP Rights” has the meaning set forth in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Japanese Yen” means the lawful money of Japan.

“Joinder Agreement” means an agreement substantially in the form of Exhibit Q,
with such changes as are necessary to specify, in compliance with Section 2.14,
the terms of any Additional Term Commitments, Additional Revolving Facility
Commitments or Additional Revolving Commitments and extensions of credit
thereunder.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of its Restricted Subsidiaries beneficially
owns any Capital Stock that is not a Subsidiary.

“Judgment Currency” has the meaning specified in Section 1.08(h).

“Junior Financing” has the meaning specified in the definition of “Restricted
Payment.”

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Jurisdictional Requirements” means that the Borrower remains organized under
the laws of the United States, any state thereof or the District of Columbia.

“L/C Advance” means, as to any Revolving Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer and acceptable to the Administrative Agent, the applicable
L/C Issuer and the Borrower.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Borrowing.

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, renew or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in

 

54



--------------------------------------------------------------------------------

an aggregate face amount at any time outstanding not to exceed (a) in the case
of any L/C Issuer party hereto as of the Closing Date, the amount set forth
opposite such L/C Issuer’s name on Schedule 2.01 under the heading “L/C
Commitments” and (b) in the case of any Revolving Lender that becomes an L/C
Issuer hereunder thereafter, that amount which shall be set forth in the written
agreement by which such Lender shall become an L/C Issuer, in each case as the
maximum outstanding face amount of Letters of Credit to be issued by such L/C
Issuer, as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of such Lender, the Borrower and
the Administrative Agent. The aggregate L/C Commitments of all the L/C Issuers
shall be less than or equal to the L/C Sublimit at all times.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the principal amount thereof.

“L/C Documents” means, as to any Letter of Credit, each L/C Application and any
other document, agreement and instrument entered into by the applicable L/C
Issuer and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and
relating to such Letter of Credit.

“L/C Expiration Date” means the day that is five Business Days prior to the
scheduled Maturity Date then in effect with respect to the applicable Revolving
Facility (or, if such day is not a Business Day, the immediately preceding
Business Day), unless the Borrower shall have made arrangements reasonably
satisfactory to the applicable L/C Issuer with respect to Cash Collateralizing
the L/C Obligations with respect to any Letters of Credit proposed to have an
expiry date later than such date in an amount not less than the Minimum
Collateral Amount for such Letters of Credit.

“L/C Fees” has the meaning assigned to such term in Section 2.09(b)(i).

“L/C Issuer” means each of Citibank, N.A. and Deutsche Bank AG New York Branch,
in each case in its capacity as issuer of Letters of Credit hereunder and each
other Revolving Lender reasonably acceptable to each of the Administrative Agent
and the Borrower that has, if reasonably requested by the Administrative Agent
and agreed to by such Revolving Lender, entered into documentation reasonably
satisfactory to the Administrative Agent and the Borrower in connection
therewith, in each case, in its capacity as an issuer of Letters of Credit
hereunder, together with their respective permitted successors and assigns in
such capacity. Each L/C Issuer may, with the prior written consent of the
Borrower, in its reasonable discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such L/C Issuer, in which case the L/C
Issuer shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. In the event that there is more than one L/C Issuer at any
time, references herein and in the other Loan Documents to the L/C Issuer shall
be deemed to refer to the L/C Issuer in respect of the applicable Letter of
Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts with respect to Letters of Credit, including, without
duplication, all L/C Borrowings. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.10. For all purposes of this

 

55



--------------------------------------------------------------------------------

Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Sublimit” means an aggregate amount equal to $50,000,000. The L/C Sublimit
is part of, and not in addition to, the Revolving Facility.

“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, common laws and administrative or judicial
precedents or authorities, including the interpretation thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“LCA Election” has the meaning set forth in Section 1.13.

“LCA Test Date” has the meaning set forth in Section 1.13.

“Lender” means, at any time, any lender that has a Commitment or holds a Loan at
such time and, as the context requires, includes each L/C Issuer and the
Swingline Lender.

“Letter of Credit” means any letter of credit issued by an L/C Issuer hereunder
for the account of the Borrower or any of its Subsidiaries.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Financing” means any incurrence of Indebtedness related to,
and identified at the time of, any Limited Condition Transaction.

“Limited Condition Transaction” means any Permitted Acquisition or any other
Investment permitted under Section 7.02 by one or more of Borrower or any of the
Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
which, for the avoidance of doubt, includes Swingline Loans.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guarantee Agreement, (d) the Collateral Documents and (e) each Letter of Credit.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

56



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary:

(1) (a) in respect of travel, entertainment or moving related expenses Incurred
in the ordinary course of business or consistent with past practice or (b) for
purposes of funding any such person’s purchase of Capital Stock (or similar
obligations) of the Borrower, its Subsidiaries or any Parent Entity with (in the
case of this sub-clause (b)) the approval of the Board of Directors;

(2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

(3) not exceeding $10,000,000 in the aggregate outstanding at any time.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, results of operations, properties or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties, taken as a whole, to perform their payment
obligations under the applicable Loan Documents or (c) the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Obligations under the
Loan Documents) of the Loan Parties, individually or in the aggregate, having an
aggregate principal amount exceeding $100,000,000.

“Material Real Property” means (a) as of the Closing Date, the fee owned real
property set forth on Schedule 5.11(b) and (b) fee owned real property owned by
any Loan Party and acquired after the Closing Date with a fair market value in
excess of $20,000,000; provided that, “Material Real Property” shall be limited
to fee owned real property located in the United States.

“Material Subsidiary” means any Restricted Subsidiary of the Borrower other than
an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Facility, the date that
is five years following the Closing Date, (b) with respect to the Term Loan
Facility, the date that is seven years following the Closing Date, (c) with
respect to any Additional Term Loans, the maturity date for such Series of
Additional Term Loans specified in the applicable Joinder Agreement, (d) with
respect to any Additional Revolving Loans in respect of an Additional Revolving
Facility, the maturity date for such Series of Additional Revolving Loans
specified in the applicable Joinder Agreement and (e) with respect to any
Replacement Term Loans, the maturity date for such Series of Replacement Term
Loans determined in accordance with Section 10.01; provided, however, that if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day; provided, further, that any Maturity Date may be
extended as provided by Section 2.16.

“Maximum Rate” has the meaning specified in Section 10.10.

 

57



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and the Fronting Exposure of the Swingline Lender
with respect to Swingline Loans outstanding at such time, as applicable, and
(b) otherwise, an amount determined by the Administrative Agent and the L/C
Issuers in their sole discretion.

“Minimum Extension Condition” has the meaning specified in Section 2.16(b).

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Mortgage” means any deed of trust, trust deed, mortgages or other comparable
instrument covering the Material Real Property required to be mortgaged pursuant
to this Agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower and executed and delivered pursuant to
Section 6.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which contributions are or have, within the preceding six years,
been made, or are or were, within the preceding six years, required to be made,
by the Borrower or any of its ERISA Affiliates.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Cash Proceeds” means:

 

(a)

with respect to the Disposition of any asset by the Borrower or any of its
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of its Restricted Subsidiaries) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket fees and expenses (including,
without limitation, attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) Taxes (or Restricted Payments to the extent permitted hereunder made in
respect of taxes) paid or reasonably estimated to be payable in connection
therewith by the Borrower or such Restricted Subsidiary and attributable to such
Disposition or Casualty Event (including, in respect of any proceeds received in
connection with a

 

58



--------------------------------------------------------------------------------

  Disposition or Casualty Event of any asset of any Restricted Subsidiary
organized under the laws of a jurisdiction different from the jurisdiction of
organization of the Borrower, deductions in respect of withholding and other
Taxes that are payable in cash if such funds are repatriated to the jurisdiction
of the Borrower), (D) any reserve for adjustment in respect of (1) the sale
price of such asset or assets established in accordance with GAAP and (2) any
liabilities associated with such asset or assets and retained by the Borrower or
any of its Restricted Subsidiaries after such sale or other Disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, (E) in the case of
any Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (E)) attributable to minority interests and not available for
distribution to or for the account of Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (F) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to Borrower or a Restricted Subsidiary, such amounts
net of any related expenses shall constitute Net Cash Proceeds). It being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
respect of any such Disposition or Casualty Event and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred sixty-five (365) days after such Disposition or Casualty Event,
the amount of such reserve; and

 

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance over
(ii) (x) the investment banking fees, underwriting discounts, commissions, costs
and other out-of-pocket expenses (including attorneys’ fees) and other customary
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance (including, in the case of Indebtedness of any
Foreign Subsidiary, deduction in respect of withholding Taxes that are payable
in cash if such funds are repatriated) and (y) all taxes paid or reasonably
estimated to be payable as a result thereof.

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Defaulting Lender” means, as to any Facility, a Lender thereunder that is
not a Defaulting Lender.

“Non-Expiring Credit Commitment” has the meaning specified in the definition of
“Expiring Credit Commitment.”

“Non-Profit Subsidiary” means any Subsidiary of the Borrower that is qualified
under Section 501(c) of the Code as a nonprofit corporation.

 

59



--------------------------------------------------------------------------------

“Non-Repatriated Amounts” has the meaning specified in Section 2.05(b)(v).

“Non-US Lender” has the meaning specified in Section 3.01(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, Revolving Note or Swingline Note, as the context may
require.

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, (ii) all advances to, and debts,
liabilities, obligations, covenants and duties arising under any Designated
Credit Line and (iii) all Secured Bank Product Obligations, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
may elect to pay or advance on behalf of such Loan Party in accordance with the
terms of the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(1).

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutional documents with respect to any non-US jurisdiction) and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“OSHA” means the Occupational Health and Safety Act, as the same may from time
to time be amended or supplemented, including any rules or regulations issued in
connection therewith.

“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.

 

60



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Parent Entity” means any direct or indirect parent of the Borrower.

“Parent Entity Expenses” means:

(1) costs (including all professional fees and expenses) Incurred by any Parent
Entity in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to the Loans, the
Guarantees or any other Indebtedness of the Borrower or any Restricted
Subsidiary, including in respect of any reports filed or delivered with respect
to the Securities Act, Exchange Act or the respective rules and regulations
promulgated thereunder;

(2) customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its articles, charter,
by-laws, partnership agreement or other organizational documents or pursuant to
written agreements with any such Person to the extent relating to the Borrower
and its Subsidiaries;

(3) obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
and its Subsidiaries;

(4) (x) general corporate overhead expenses, including professional fees and
expenses and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Borrower or any of its Restricted
Subsidiaries;

(5) expenses Incurred by any Parent Entity in connection with (i) any offering,
sale, conversion or exchange of Capital Stock or Indebtedness and (ii) related
to any compensation paid to officers, directors and employees; and

 

61



--------------------------------------------------------------------------------

(6) amounts to finance Investments that would otherwise be permitted to be made
pursuant to Section 7.02 if made by the Borrower; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such direct or indirect parent company shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Capital Stock) to be contributed to the capital of the Borrower or one of its
Restricted Subsidiaries or (2) the merger, consolidation or amalgamation of the
Person formed or acquired into the Borrower or one of its Restricted
Subsidiaries (to the extent not prohibited by Section 7.04) in order to
consummate such Investment, (C) such direct or indirect parent company and its
Affiliates (other than the Borrower or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance herewith and such consideration
or other payment is included as a Restricted Payment or an Investment hereunder,
(D) any property received by the Borrower shall not increase the Available
Amount and (E) such Investment shall be deemed to be made by the Borrower or
such Restricted Subsidiary pursuant to Section 7.02.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(2).

“Party” has the meaning specified in Section 3.01(o).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a perfection certificate in the form of the
perfection certificate provided to the Administrative Agent on the Closing Date
(or such other form as the Administrative Agent may approve).

“Pension Plan” means any plan described in Section 4021(a) of ERISA and not
excluded pursuant to Section 4021(b) thereof or that is subject to Title IV of
ERISA or Section 412 or 430 of the Code or Section 302 of ERISA, which is or
has, within the preceding six years, been established or maintained, or to which
contributions are or have, within the preceding six years, been made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or any
ERISA Affiliates of such Subsidiary, but not including any Multiemployer Plan.

“Permitted Acquisition” means any purchase or acquisition pursuant to
Section 7.02(b) or (c).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05 and
Section 2.05(b)(ii).

 

62



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person:

(a) Liens on assets, property or Capital Stock of a Restricted Subsidiary that
is not a Guarantor securing Indebtedness permitted to be secured hereunder of
any Restricted Subsidiary that is not a Guarantor;

(b) pledges, deposits or Liens under workmen’s compensation laws, payroll taxes,
unemployment insurance laws, social security laws or similar legislation, or
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure the performance of bids, trade contracts, government
contracts and leases, statutory obligations, surety, stay, indemnity, judgment,
customs, appeal or performance bonds, return-of-money bonds, performance and
completion guarantees, bankers’ acceptance facilities (or other similar bonds,
instruments or obligations), obligations in respect of letters of credit, bank
guarantees or similar instruments that have been posted to support the same, or
as security for contested taxes or import or customs duties or for the payment
of rent, or other obligations of like nature, in each case Incurred in the
ordinary course of business or consistent with past practice;

(c) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, including carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, construction contractors’ or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(d) Liens for Taxes, assessments or governmental charges which are not overdue
for a period of more than 60 days or not yet payable or subject to penalties for
nonpayment or, if more than 60 days overdue, which are being contested in good
faith by appropriate proceedings; provided that appropriate reserves required
pursuant to GAAP (or other applicable accounting principles) have been made in
respect thereof, or for property taxes on property such Person or one of its
Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

(e) encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, land use regulations, covenants,
conditions, restrictions, encroachments, protrusions, by-law, regulation, zoning
restrictions or reservations of, or rights of others for, licenses, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects or irregularities in title and similar

 

63



--------------------------------------------------------------------------------

encumbrances or matters that would be disclosed in an accurate survey affecting
real property) as to the use of real properties or Liens incidental to the
conduct of the business of the Borrower and its Restricted Subsidiaries or to
the ownership of their properties, including servicing agreements, development
agreements, site plan agreements, subdivision agreements, facilities sharing
agreements, cost sharing agreement and other agreements, which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of the Borrower and its
Restricted Subsidiaries (taken as a whole);

(f) Liens (i) on assets or property of the Borrower or any Restricted Subsidiary
securing Hedging Obligations or Cash Management Services permitted hereunder;
(ii) that are contractual rights of set-off or, in the case of clause (x) or
(y) below, other bankers’ Liens (x) relating to treasury, depository and cash
management services or any automated clearing house transfers of funds in the
ordinary course of business and not given in connection with the issuance of
Indebtedness, (y) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary or (z) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business; (iii) on cash accounts
securing Indebtedness incurred under Section 7.03(h)(iii) with financial
institutions; (iv) encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business, consistent with
past practice and not for speculative purposes; and/or (v) (x) of a collection
bank arising under Section 4-208 of the UCC on items in the course of
collection, (y) in favor of a banking institution arising as a matter of law or
by operation of customary standard terms and conditions of the account keeping
encumbering deposits (including the right of set-off) arising in the ordinary
course of business in connection with the maintenance of such accounts and
(z) arising under customary general terms of the account bank in relation to any
bank account maintained with such bank and attaching only to such account and
the products and proceeds thereof, which Liens, in any event, do not secure any
Indebtedness;

(g) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

(h) Liens securing or otherwise arising out of judgments, decrees, attachments,
orders or awards not giving rise to an Event of Default so long as (i) any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated,
(ii) the period within which such proceedings may be initiated has not expired
or (iii) no more than 60 days have passed after (x) such judgment, decree, order
or award has become final or (y) such period within which such proceedings may
be initiated has expired;

(i) Liens (i) on assets or property of the Borrower or any Restricted Subsidiary
for the purpose of securing Capital Lease Obligations, or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing

 

64



--------------------------------------------------------------------------------

other Indebtedness Incurred to finance or refinance the acquisition, improvement
or construction of, assets or property acquired or constructed in the ordinary
course of business; provided that (x) the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be Incurred
hereunder and (y) any such Liens may not extend to any assets or property of the
Borrower or any Restricted Subsidiary other than assets or property acquired,
improved, constructed or leased with the proceeds of such Indebtedness and any
improvements or accessions to such assets and property or proceeds, dividends or
distributions therefrom (it being understood that individual financings of the
type permitted by this clause (i) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (ii) on any interest or title of a licensor, sublicensor,
lessor or sublessor under any Capital Lease Obligations or operating lease;

(j) Liens perfected or evidenced by UCC financing statement filings (or similar
filings in other applicable jurisdictions) regarding operating leases,
consignment of goods or similar arrangements entered into by the Borrower and
its Restricted Subsidiaries in the ordinary course of business, including
precautionary UCC financing statements;

(k) Liens existing on the Closing Date and described in Schedule 1.01(b) (or to
the extent not listed on such Schedule 1.01(b), where the fair market value of
all property to which such Liens attach is less than $10,000,000 in the
aggregate);

(l) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Borrower or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, amalgamation, consolidation or
other business combination transaction with or into the Borrower or any
Restricted Subsidiary) and any modifications, replacements, refinancings,
restructurings, renewals or extensions thereof; provided, however, that such
Liens are not created, Incurred or assumed in anticipation of or in connection
with such other Person becoming a Restricted Subsidiary (or such acquisition of
such property, other assets or stock); provided, further, that such Liens are
limited to all or part of the same property, other assets or stock (plus
improvements, accession, proceeds or dividends or distributions in connection
with the original property, other assets or stock) that secured (or, under the
written arrangements under which such Liens arose, could secure) the obligations
to which such Liens relate (it being understood that individual financings of
the type permitted by this clause (l) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(m) Liens on assets or property of the Borrower or any Restricted Subsidiary
securing Indebtedness or other obligations of the Borrower or such Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary, or Liens in
favor of the Borrower or any Restricted Subsidiary;

(n) (i) Liens securing Refinancing Indebtedness Incurred (as permitted under
Section 7.03) to refinance Indebtedness that was previously so secured
(excluding the

 

65



--------------------------------------------------------------------------------

Obligations), and permitted to be secured hereunder; provided that any such Lien
is limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced and (ii) Liens securing any
Refinancing Facility and Refinancing Notes;

(o) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Borrower or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;

(p) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any non-wholly owned Restricted Subsidiary or joint
venture or similar arrangement pursuant to any organizational document, joint
venture or similar agreement;

(q) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(r) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale or purchase of goods entered
into in the ordinary course of business;

(s) Liens securing Indebtedness permitted by Section 7.03(e); provided that such
Liens shall only be permitted if (x) in the case of assumed Indebtedness, such
Liens are limited to all or part of the same property or assets, including
Capital Stock (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof, or replacements of any thereof) acquired, or
of any Person acquired or merged, consolidated or amalgamated with or into the
Borrower or any Restricted Subsidiary, in any transaction to which such
Indebtedness relates and (y) on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence, the Total Secured Leverage Ratio would
equal or be less than 2.00:1.00;

(t) Liens to secure Indebtedness permitted under Section 7.03 of any Restricted
Subsidiary that is not a Guarantor covering only the assets or (if not
constituting Collateral, Capital Stock) of such Restricted Subsidiary;

(u) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

(v) any security granted over the marketable securities portfolio described in
clauses (7), (8) and (9) of the definition of “Cash Equivalents” in connection
with the disposal thereof to a third party;

 

66



--------------------------------------------------------------------------------

(w) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any Restricted
Subsidiary or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments and
(ii) specific items of inventory of other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(x) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to clients or suppliers of the Borrower or any
Restricted Subsidiary;

(y) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted hereunder;

(z) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefits of) insurance
carriers;

(aa) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(bb) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 7.02 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to sell
any asset or property in an asset sale permitted hereunder, in each case, solely
to the extent such Investment or asset sale, as the case may be, would have been
permitted on the date of the creation of such Lien;

(cc) Liens securing Indebtedness and other obligations not prohibited hereunder
in an aggregate principal amount not to exceed the greater of $100,000,000 and
11.0% of Total Assets (determined at the time Incurred) at any one time
outstanding, including any Refinancing Indebtedness in respect thereof;

(dd) Liens then existing with respect to Capital Stock or assets of an
Unrestricted Subsidiary on the day such Unrestricted Subsidiary is redesignated
as a Restricted Subsidiary not made in contemplation of such redesignation under
Section 6.12;

(ee) Liens deemed to exist in connection with Investments in repurchase
agreements permitted by Section 7.03, provided that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;

 

67



--------------------------------------------------------------------------------

(ff) Liens on Receivables Assets incurred in connection with a Receivables
Facility;

(gg) Settlement Liens;

(hh) rights of recapture of unused real property in favor of the seller of such
property set forth in customary purchase agreements and related arrangements
with any government, statutory or regulatory authority;

(ii) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(jj) Liens in the nature of the right of set-off in favor of counterparties to
contractual agreements with the Borrower or any other Loan Party in the ordinary
course of business;

(kk) security given to a public or private utility or government authority as
required in the ordinary course of business;

(ll) any exclusive or non-exclusive licenses or sublicenses granted under any
intellectual property rights that do not secure or is not granted in connection
with incurrence of Indebtedness;

(mm) the rights reserved to or vested in any Person or government, statutory or
regulatory authority by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any Restricted Subsidiary or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;

(nn) restrictive covenants affecting the use to which real property may be put;

(oo) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;

(pp) Liens arising in connection with any Permitted Tax Restructuring or any
intercompany license agreements;

(qq) Liens on trusts, cash or Cash Equivalents or other funds in connection with
the defeasance (whether by covenant or legal defeasance), discharge or
redemption of Indebtedness or similar obligations; provided that such
defeasance, discharge or redemption is otherwise permitted hereunder;

(rr) Liens on the Collateral pursuant to the documentation securing Incremental
Equivalent Debt permitted to be incurred; provided that such Liens are pari
passu or junior in priority to the Obligations pursuant to a customary
intercreditor agreement with terms to be mutually agreed by the Administrative
Agent, the Borrower and the trustee, agent, holders or lenders with respect to
such Incremental Equivalent Debt entered into on or prior to the date of such
Incurrence; or

 

68



--------------------------------------------------------------------------------

(ss) Liens pursuant to any Loan Document including Liens securing Replacement
Term Loans, Additional Term Loans, Additional Revolving Loans, Additional
Revolving Facility Commitments and Additional Revolving Commitments.

In the event that any Permitted Lien meets the criteria of more than one of the
categories of Permitted Liens described in clauses (a) through (ss) above, the
Borrower in its sole discretion may divide, classify or from time to time
reclassify all or any portion of such Permitted Lien to the extent such
Permitted Lien would be permitted to be incurred under such clause at the time
of such classification or reclassification, and the Borrower will only be
required to include the amount and type of such Permitted Lien in one or more of
the above clauses; provided that all Liens securing the Obligations under the
Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (ss) of this definition.

“Permitted Repricing Amendment” has the meaning specified in Section 10.01.

“Permitted Tax Distribution” means:

 

(a) if and for so long as the Borrower is a member of a group filing a
consolidated or combined tax return with any Parent Entity, any dividends or
other distributions to fund any income Taxes for which such Parent Entity is
liable up to an amount not to exceed the amount of any such Taxes that the
Borrower and its Subsidiaries would have been required to pay on a separate
company basis or on a consolidated basis (taking into account prior year losses)
calculated as if the Borrower and its Subsidiaries had paid Tax on a
consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Borrower and its Subsidiaries; provided
that payments with respect to any Taxes attributable to any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to the Borrower or
its Restricted Subsidiaries for the purposes of paying such consolidated or
combined income Taxes; and

 

(b) for any taxable year (or portion thereof) ending after the Closing Date for
which the Borrower is treated as a disregarded entity, partnership, or other
flow-through entity for federal, state and/or local income Tax purposes, the
payment of dividends or other distributions to the Borrower’s direct owner(s) to
fund the income Tax liability of such owner(s) (or, if a direct owner is a
disregarded entity, partnership or other flow-through entity for federal, state
and/or local income Tax purposes, of the indirect owner(s)) for such taxable
year (or portion thereof) attributable to the operations and activities of the
Borrower and its direct and indirect Subsidiaries, in an aggregate amount not to
exceed the product of (x) the highest combined marginal federal and applicable
state and/or local statutory Tax rate (after taking into account the character
of the income and the deductibility of U.S. state and local income Tax for U.S.
federal income Tax purposes) and (y) the taxable income (taking into account
prior year losses) of the Borrower for such taxable year (or portion thereof);
provided that payments with respect to any Taxes attributable to any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such income
Taxes.

 

69



--------------------------------------------------------------------------------

“Permitted Tax Restructuring” means one or more transactions pursuant to which
the Capital Stock of one or more Foreign Subsidiaries is transferred to another
Foreign Subsidiary in exchange for equity or debt of the transferee or as a
capital contribution to the transferee; provided that (i) none of the
Subsidiaries that were not Excluded Subsidiaries prior to such transactions
shall become Excluded Subsidiaries as a result thereof and (ii) such
transactions do not materially adversely affect the Borrower’s ability to pay
principal, premium, if any, and interest in respect of the Loans when due.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02(d).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be substantially in the form of Exhibit P (or such other form as the
Administrative Agent may approve).

“Prepayment Percentage” means the applicable percentage based on the First Lien
Leverage Ratio set forth below for each item set forth below:

 

Level

   Excess Cash
Flow Level I ³ 1.50:1.00    50% Level II < 1.50:1.00 but ³ 1.00:1.00    25%
Level III < 1.00:1.00    0%

Any increase or decrease in the Prepayment Percentage resulting from a change in
the First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date financial statements have been delivered
pursuant to Section 6.01(a) and a Compliance Certificate is delivered pursuant
to Section 6.02(b) beginning with the fiscal year ended September 30, 2017;
provided that, at the option of the Required Lenders, Level I shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply to but excluding the date on which such Compliance Certificate is so
delivered (and thereafter the level otherwise determined in accordance with this
definition shall apply).

 

70



--------------------------------------------------------------------------------

“Primary Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Primary Obligor” has the meaning specified in the definition of “Contingent
Obligation.”

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s ten
(10) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to the Borrower, the Administrative Agent and the L/C
Issuers.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(c).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loans of any Lender, as the context requires, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by
(y) the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender, the Revolving Percentage of that Lender, and
(iii) with respect to all payments, computations and other matters relating to
any other Facility, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitments
and/or Loans of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the aggregate Commitments
and/or Loans then outstanding under the applicable Facility or Facilities at
such time.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Public Lender” has the meaning specified in Section 6.02.

 

71



--------------------------------------------------------------------------------

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(3).

“Ratio Incremental Availability” has the meaning specified in Section
2.14(a)(i).

“Receivables Assets” means (a) any accounts receivable owed to the Borrower or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Borrower or
a Restricted Subsidiary to a commercial bank or Affiliate thereof in connection
with a Receivables Facility.

“Receivables Facility” means any of one or more receivables financing facilities
(including for factoring, securitizations and sales transactions) as amended,
supplemented, modified, extended, renewed, restated or refunded from time to
time, the obligations of which are non-recourse (except for Securitization
Repurchase Obligations and customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any
Revolving Lender, and (d) the L/C Issuer, as applicable.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) the Borrower, (b) the Administrative Agent and (c) each lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.15.

 

72



--------------------------------------------------------------------------------

“Refinancing Facility” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the Closing Date
or Incurred in compliance with the this Agreement (including Indebtedness of the
Borrower that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Borrower or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness; provided, however, that:

 

  (1) (a) such Refinancing Indebtedness has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Capital Stock or Preferred Capital Stock being refunded or refinanced; (b) to
the extent such Refinancing Indebtedness refinances Subordinated Indebtedness,
Disqualified Capital Stock or Preferred Capital Stock, such Refinancing
Indebtedness is Subordinated Indebtedness, Disqualified Capital Stock or
Preferred Capital Stock, respectively, and, in the case of Subordinated
Indebtedness, is subordinated to the Loans on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced and (c) to the extent such Refinancing Indebtedness refinances
Indebtedness that is secured on a junior lien basis to the Obligations, such
Refinancing Indebtedness is secured on a junior lien basis to the Obligations on
lien subordination terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being refinanced;

 

  (2) Refinancing Indebtedness shall not include:

 

  (i) Indebtedness, Disqualified Capital Stock or Preferred Capital Stock of a
Subsidiary of the Borrower that is not the Borrower or a Guarantor that
refinances Indebtedness, Disqualified Capital Stock or Preferred Capital Stock
of the Borrower or a Guarantor; or

 

  (ii) Indebtedness, Disqualified Capital Stock or Preferred Capital Stock of
the Borrower or a Restricted Subsidiary that refinances Indebtedness,
Disqualified Capital Stock or Preferred Capital Stock of an Unrestricted
Subsidiary;

 

  (3) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced; and

 

73



--------------------------------------------------------------------------------

  (4) (a) if such Refinancing Indebtedness is secured, it is secured on the same
basis as the Indebtedness being refinanced or by a Lien otherwise permitted by
Section 7.01 and (b) such Refinancing Indebtedness is incurred by the Person or
Persons who are the obligors on the Indebtedness being refinanced and such new
or additional obligors as are permitted under Section 7.03.

Refinancing Indebtedness in respect of any Indebtedness may be Incurred within
180 days after the termination, discharge or repayment of any such Indebtedness.

“Refinancing Notes” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Revolving Facility” has the meaning specified in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Term Facility” has the meaning specified in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refunding Capital Stock” has the meaning specified in Section 7.06(b).

“Register” has the meaning set forth in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Related Taxes” means:

 

  (1) any Taxes, including sales, use, transfer, rental, ad valorem, value
added, stamp, property, consumption, franchise, license, capital, registration,
business, customs, net worth, gross receipts, excise, occupancy, intangibles or
similar Taxes and other similar fees and expenses (other than (x) Taxes measured
by income and (y) withholding Taxes), required to be paid (provided such Taxes
are in fact paid) by any Parent Entity by virtue of its:

 

  (i) being organized or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Borrower or any of the Borrower’s
Subsidiaries) or otherwise maintain its existence or good standing under
applicable law;

 

74



--------------------------------------------------------------------------------

  (ii) being a holding company parent, directly or indirectly, of the Borrower
or any of the Borrower’s Subsidiaries;

 

  (iii) receiving dividends from or other distributions in respect of the
Capital Stock of, directly or indirectly, the Borrower or any of the Borrower’s
Subsidiaries; or

 

  (iv) having made any payment in respect to any of the items for which the
Borrower is permitted to make payments to any Parent Entity pursuant to
Section 7.06; or

 

  (2) any Permitted Tax Distribution.

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into or through the indoor or outdoor environment.

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent, minimize or otherwise address the Release or threat of a Release
of Contaminants so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment; or (iii) perform
pre-response or post-response studies and investigations and post-response
monitoring and care or any other studies, reports or investigations relating to
Contaminants.

“Replacement Term Borrowing” means a borrowing consisting of simultaneous
Replacement Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by the applicable Lenders.

“Replacement Term Loan” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Transaction” has the meaning specified in Section 2.09(d).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans or a Borrowing of Swingline
Loans, a Committed Loan Notice, and (b) with respect to an L/C Credit Extension,
an L/C Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving
Commitments; provided that the unused Term Commitment of, unused Revolving
Commitment of, and the portion of the Total Outstandings held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

75



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the sum of (a) the Total Revolving Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Revolving
Commitments. The portion of Total Revolving Outstandings and the unused
Revolving Commitment, as applicable, held or deemed held by a Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders at any time.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of any Foreign Subsidiary, any
duly appointed authorized signatory or any director or managing member of such
Person and, as to any document delivered on the Closing Date, any secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means to:

(1) declare or pay any dividend or make any distribution on or in respect of the
Borrower’s or any Restricted Subsidiary’s Capital Stock (including, without
limitation, any such payment in connection with any merger or consolidation
involving the Borrower or any of its Restricted Subsidiaries) except:

(a) dividends or distributions payable in Capital Stock of the Borrower (other
than Disqualified Capital Stock) or in options, warrants or other rights to
purchase such Capital Stock; or

(b) dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, in the case of the Borrower or any such Restricted Subsidiary
making such dividend or distribution, to holders of its Capital Stock other than
the Borrower or another Restricted Subsidiary on no more than a pro rata basis);
or

(2) purchase, repurchase, redeem, retire or otherwise acquire or retire for
value any Capital Stock of the Borrower or any Parent Entity held by Persons
other than the Borrower or a Restricted Subsidiary; or

(3) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any (x) Subordinated Indebtedness incurred after the Closing Date
or (y) Senior Notes (the Indebtedness under each of clauses (x) and (y), “Junior
Financing”) (other than (a) any such purchase, repurchase, redemption,
defeasance or other acquisition or retirement in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case,
due within one year of the date of purchase, repurchase, redemption, defeasance
or other acquisition or retirement and (b) payments in respect of Indebtedness
Incurred pursuant to Section 7.03(c)).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

76



--------------------------------------------------------------------------------

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date of the Revolving Facility or any earlier
date on which the Revolving Commitments shall terminate as provided herein.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Revolving Lenders.

“Revolving Commitment” means, as to any Lender, its commitment to (a) make
Revolving Loans and (b) purchase participations in Swingline Loans and L/C
Obligations, in an aggregate principal and/or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the heading “Revolving Commitments” or in the Assignment and
Assumption or other agreement pursuant to which such Lender became a party
hereto, as such commitment may be changed from time to time pursuant to the
terms hereof.

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a)(i).

“Revolving Facility” means the Revolving Commitments and the Credit Extensions
thereunder.

“Revolving Lender” means a Lender that has a Revolving Commitment or, if the
Revolving Commitments have expired or been terminated, that holds a Revolving
Loan or a participation in a Letter of Credit.

“Revolving Loan” has the meaning set forth in Section 2.01(b)(i).

“Revolving Note” means a promissory note evidencing Revolving Loans made or held
by a Revolving Lender, substantially in the form of Exhibit B-2.

“Revolving Percentage” means, as to any Revolving Lender as of any date of
determination, the percentage which such Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
sum of the aggregate Outstanding Amount of the Revolving Loans of such Lender,
plus such Lender’s participations in all outstanding L/C Obligations and
Swingline Loans at such time then constitutes of the Aggregate Revolving
Commitments, but subject to adjustment as provided in Section 2.18(a)(iv).

“S&P” means Standard & Poor’s Ratings Services or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Borrower or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

 

77



--------------------------------------------------------------------------------

“Sanctioned Country” means a country or territory subject to comprehensive
Sanctions. For the avoidance of doubt, as of the Closing Date, this includes and
is limited to the Crimea region of Ukraine, Cuba, Iran, North Korea, Syria, and
Sudan.

“Sanctioned Person” means (a) any Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) any person located,
organized, or resident in a Sanctioned Country.

“Sanctions” means any Laws relating to terrorism, money laundering, and economic
or financial sanctions or trade embargoes imposed, administered, or enforced
from time to time by the European Union, Her Majesty’s Treasury of the United
Kingdom, the United Nations Security Council or the U.S. Government, including
those administered by OFAC or the U.S. Department of State, Executive Order
13224, the Bank Secrecy Act, the PATRIOT Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any executive orders or regulations promulgated
thereunder.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Obligations” means Indebtedness and other obligations or
liabilities (other than any Excluded Swap Obligations) of the Borrower or any
Restricted Subsidiary designated by the Borrower as “Secured Bank Product
Obligations” in a written notice to the Administrative Agent that are owing in
connection with a Bank Product to any Person that is providing such Bank Product
so long as such Person (i) is a Credit Party on or immediately following the
Closing Date and such Bank Product is in effect on the Closing Date, (ii) was a
Credit Party when entering into such Bank Product or (iii) was identified in
writing on or prior to the Closing Date to the Administrative Agent.

“Secured Bank Product Provider” means any Person to whom Secured Bank Product
Obligations are owed.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Arrangers, the Secured Bank Product Providers, the Designated Credit Line
Providers and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Article 9; provided, that in no event shall
“Secured Parties” include any Disqualified Institution.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Receivables Facility to repurchase Receivables Assets
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

78



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement by and among the Borrower, the
Guarantors, the Additional Grantors as defined and named therein and the
Collateral Agent, dated as of the Closing Date and substantially in the form of
Exhibit F, together with each related Security Agreement Supplement executed and
delivered pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means those 5.50% Senior Notes due 2024 issued by the Borrower
pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” means the Indenture, dated as of the Closing Date,
among the Borrower, the guarantors party thereto from time to time and Wells
Fargo Bank, National Association, as trustee, governing the Senior Notes, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Separation Agreement” means the separation agreement to be entered into in
connection with the Spin-Off, by and between the Borrower and Air Products,
setting forth the mechanics of the Spin-Off, certain organizational matters and
other ongoing obligations of the Borrower and Air Products, as it may be
amended, restated, replaced or otherwise modified from time to time in
accordance with, or as not prohibited by, the terms hereof.

“Series” means each series of Additional Term Commitments and Additional Term
Loans made thereunder as designated in and made pursuant to any Joinder
Agreement, each series of Additional Revolving Facility Commitments and
Additional Revolving Loans made thereunder as designated in and made pursuant to
any Joinder Agreement and each series of Extended Term Loans and each series of
Extended Revolving Commitments designated and made pursuant to an Extension.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

79



--------------------------------------------------------------------------------

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or any of its Subsidiaries or any Associates on the Closing Date
and (b) any businesses, services and activities engaged in by the Borrower or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.

“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Prepayment Offers made pursuant to
Section 2.05(a)(iv)(D) substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets (on a going
concern basis) of such Person exceeds its debts and liabilities, subordinated,
contingent or otherwise; (b) the present saleable value of the property (on a
going concern basis) of such Person is greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business; (c) such Person
is able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured or otherwise due in the ordinary
course of business; and (d) such Person is not engaged in, and is not about to
engage in, business contemplated as of such date for which it has unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability, as determined by such Person in good
faith.

“Sold Entity or Business” has the meaning specified in the definition of
“Consolidated EBITDA.”

“SPC” has the meaning specified in Section 10.07(g).

“Specified Asset Sale” has the meaning specified in Section 2.05(b)(v).

“Specified Debt Issuance” has the meaning specified in Section 2.05(b)(v).

 

80



--------------------------------------------------------------------------------

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of a Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit J.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(iv)(B)(3).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Commitments that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Commitments (including, for this purpose, any Additional Revolving Commitment,
Additional Revolving Facility Commitment or Extended Revolving Commitment) above
the amount of Revolving Commitments in effect on the Closing Date, for purposes
of this “Specified Transaction” definition, shall be deemed to be fully drawn;
provided further that any such Specified Transaction (other than a Restricted
Payment) having an aggregate value of less than $10,000,000 may, at the
Borrower’s option, not be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect”.

“Spin-Off” has the meaning set forth in the preliminary statements hereto.

“Spin-Off Effective Date” means the effective date of the Spin-Off.

“Spin-Off Outside Date” has the meaning specified in Section 2.05(b)(ix).

“Submitted Amount” has the meaning specified in Section 2.05(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.05(a)(iv)(C)(1).

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement. This Agreement will not treat unsecured Indebtedness as
Subordinated Indebtedness merely because it is unsecured.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

81



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Restricted Subsidiary that has become a
Guarantor.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swingline Borrowing” means a borrowing consisting of Swingline Loans.

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $10,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time will mean its Revolving Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means Citibank, N.A., in its capacity as a lender of
Swingline Loans to the Borrower.

“Swingline Loans” means the swingline loans made to the Borrower pursuant to
Section 2.04.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender or its registered assigns, in substantially the form of Exhibit
B-3 hereto, evidencing the aggregate Indebtedness of the Borrower to the
Swingline Lender resulting from the Swingline Loans made by the Swingline
Lender.

“Syndication Agent” means Deutsche Bank Securities Inc., as syndication agent
under this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

 

82



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Matters Agreement” means an agreement to be entered into in connection with
the Spin-Off, by and between Air Products and the Borrower, that will generally
govern the parties’ respective rights, responsibilities and obligations after
the distribution with respect to taxes (including taxes arising in the ordinary
course of business and taxes, if any, incurred as a result of any failure of the
distribution and certain related transactions to qualify under Sections 355 and
certain other relevant provisions of the Code), tax attributes, the preparation
and filing of tax returns, tax elections, tax contests, and certain other tax
matters, as it may be amended, restated, replaced or otherwise modified from
time to time in accordance with, or as not prohibited by, the terms hereof.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type (if applicable) and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a)(i).

“Term Commitment” means, as to each Lender, its obligation to make a Term Loan
to the Borrower in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Commitments on
the Closing Date is $575,000,000.

“Term Lender” means, at any time, any lender that has a Term Commitment or holds
a Term Loan.

“Term Loan” means a term loan denominated in Dollars and made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).

“Term Loan Exposure” means, as to any Lender as of any date of determination,
the outstanding principal amount of the Term Loans of such Lender; provided,
that at any time prior to the making of the Term Loans, the Term Loan Exposure
of any Lender shall be equal to such Lender’s Term Commitment.

“Term Loan Facility” means (a) prior to the funding of the Term Loans on the
Closing Date, the Term Commitments and (b) thereafter, the Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Term Loans made by such Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.

 

83



--------------------------------------------------------------------------------

“Total Assets” means the Consolidated total assets of the Borrower and its
Restricted Subsidiaries on a Consolidated basis after giving effect to the
Transactions, as shown on the most recent Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries or, with respect to any determination
prior to the first such delivery, the Pro Forma Balance Sheet.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period (net of Cash
on Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans plus
all outstanding L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and Swingline Loans plus all outstanding L/C Obligations.

“Total Secured Leverage Ratio” means with respect to any Test Period, the ratio
of (a) Consolidated Total Debt (other than any portion of Consolidated Total
Debt that is unsecured) as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Transaction Agreements” means the Separation Agreement, the Transition Services
Agreement, the Tax Matters Agreement, the Employee Matters Agreement and the
Cross-License Agreement, in each case, as it may be amended, restated, replaced
or otherwise modified from time to time in accordance with, or as not prohibited
by, the terms hereof.

“Transaction Expenses” means any charges, fees or expenses (including all legal,
accounting, advisory, financing-related or other transaction-related charges,
fees, costs and expenses and any bonuses or success fee payments and
amortization or write-offs of debt issuance costs, deferred financing costs,
premiums and prepayment penalties) incurred or paid by the Borrower or any
Restricted Subsidiary in connection with the Transactions.

“Transactions” means, collectively, (a) the Spin-Off and the other transactions
contemplated thereby, including the entering into of the Transaction Agreements,
(b) the entering into of this Agreement and the other Loan Documents and the
borrowings hereunder, (c) the issuance of the Senior Notes and (d) the payment
of fees and expenses in connection with the foregoing, in each case, as
described in the Information Memorandum.

“Transformative Acquisition” means any acquisition by the Borrower, any Parent
Entity or any Restricted Subsidiary, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, or any business line, unit or
division of, any Person or of a majority of the outstanding Capital Stock of any
Person that (i) is not permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition or (ii) if permitted by the terms
of the Loan Documents immediately prior to the consummation of such acquisition,
the terms of the Loan Documents would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility for the continuation or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 

84



--------------------------------------------------------------------------------

“Transition Services Agreement” means an agreement to be entered into in
connection with the Spin-Off by and between the Borrower and Air Products, which
will provide for, among other things, the provision of transitional services, as
it may be amended, restated, replaced or otherwise modified from time to time in
accordance with, or as not prohibited by, the terms hereof.

“Treasury Capital Stock” has the meaning specified in Section 7.06(b).

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code.

“Undisclosed Administration” means, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction if the applicable law requires
that such appointment is not to be publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

“United States”, “U.S.” and “US” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.12 subsequent to the date hereof.

“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or L/C Issuer (subject to the limitations set forth in
Section 1.08(b)).

“Versum Equity Offering” means a sale of Capital Stock of the Borrower or any
Parent Entity (other than through the issuance of Disqualified Capital Stock or
Designated Preferred Stock or through an Excluded Contribution) other than
(a) offerings registered on Form S-8 (or any successor form) under the
Securities Act or any similar offering in other jurisdictions or other
securities of the Borrower or any Parent Entity and (b) issuances of Capital
Stock to any Subsidiary of the Borrower.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

85



--------------------------------------------------------------------------------

“Weighted Average Yield” means with respect to any loan or note, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such loan or note on such date and giving effect
to any applicable interest rate floor as well as original issue discount and all
upfront or similar fees (which shall be deemed to constitute like amounts of
original issue discount) payable by Borrower to all of the lenders or note
holders generally with respect to such loan or note in the initial primary
syndication thereof (with original issue discount being equated to interest
based on assumed four-year life to maturity), but excluding customary
arrangement, structuring, underwriting, amendment, commitment fees or other fees
not paid generally to all lenders of such Loans or payable to the Arrangers (or
their affiliates) or other arranger or agent (or their respective affiliates) in
connection with such loans or note (and not payable to lenders or note holders
generally).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references to “knowledge” or “awareness” of any Loan Party or a
Restricted Subsidiary thereof means the actual knowledge of a Responsible
Officer of the Borrower.

 

86



--------------------------------------------------------------------------------

(f) The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(g) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, consistently applied,
except as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein (unless expressly stated
otherwise), for purposes of determining compliance with any test contained in
this Agreement with respect to any period during which any Specified Transaction
occurs, or for which any Specified Transaction is given Pro Forma Effect,
Consolidated EBITDA, the Fixed Charge Coverage Ratio, the Total Leverage Ratio,
the Total Secured Leverage Ratio, the First Lien Leverage Ratio and Total Assets
shall be calculated with respect to such period and such Specified Transaction
on a Pro Forma Basis in accordance with Section 1.09.

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d) In the event that any change in GAAP or the application thereof occurs, and
such change results in a change in the method of calculation of financial
covenants, standards or terms (collectively, the “Accounting Changes”) in this
Agreement, the Borrower and the Administrative Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the Total Secured Leverage Ratio and the First Lien Leverage Ratio, the
Fixed Charge Coverage Ratio and Total Assets) so as to reflect equitably the
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be substantially the same after such change
as if such change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with GAAP
or the application thereof prior to such change therein (as determined in good
faith by a Responsible Officer of the Borrower) (it being agreed that the
reconciliation between GAAP and GAAP prior to giving effect to such change used
in such determination shall be made available to Lenders) as if such change had
not occurred.

SECTION 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to

 

87



--------------------------------------------------------------------------------

be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or test is expressed herein
and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements,
refinancing, replacements, renewals, restructurings and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements, refinancing, replacements, renewals, restructurings and other
modifications are not prohibited by any Loan Document and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period” or
the definition of “Maturity Date”) or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.

SECTION 1.08 Exchange Rates; Currency Equivalents Generally. (a) The
Administrative Agent shall determine the Exchange Rates as of each Valuation
Date to be used for calculating Alternative Currency Equivalent and Dollar
Equivalent amounts of Credit Extensions and amounts outstanding hereunder
denominated in Alternative Currencies. Such Exchange Rates shall become
effective as of such Valuation Date and shall be the Exchange Rates employed in
converting any amounts between the applicable currencies until the next
Valuation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be the Dollar Equivalent of such currency as so determined by the
Administrative Agent at the Exchange Rate as of any Valuation Date.

(b) Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent may at periodic
intervals (no more frequently than monthly, or more frequently during the
continuance of an Event of Default) recalculate the aggregate exposure under
such Loans and Letters of Credit to account for fluctuations in the Exchange
Rate affecting the Alternative Currency in which any such Loans and/or Letters
of Credit are denominated. If, as a result of such recalculation, (i) the Total
Revolving Outstandings exceed an amount equal to 105% of the Revolving
Commitments then in effect, the Borrower will prepay Revolving Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess or (ii) the aggregate L/C Obligations
exceeds an amount equal to 105% of the L/C Sublimit, the Borrower will repay
Revolving Loans and, if necessary, Cash Collateralize the outstanding amount of
Letters of Credit in the amount necessary to eliminate such excess.

 

88



--------------------------------------------------------------------------------

(c) Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent.

(d) Notwithstanding the foregoing, for purposes of determining compliance with
Article 7 (excluding Section 7.13) with respect to any amount of cash on
deposit, Indebtedness, Investment, Restricted Payment, Lien or Disposition
(each, a “Covenant Transaction”) in a currency other than Dollars, (i) no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred and (ii) such amount will be converted into Dollars based
on the relevant Exchange Rate in effect on the date such Covenant Transaction
occurs and such basket will be measured at the time such Covenant Transaction
occurs.

(e) For purposes of determining compliance under Section 7.13 and the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder, amounts denominated in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

(f) For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).

(g) If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the Borrower, the Administrative Agent, and the Lenders will negotiate in
good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro and (b) otherwise appropriately reflect the
change in currency.

(h) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Exchange Rate. The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that

 

89



--------------------------------------------------------------------------------

on the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Loan
Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Loan
Party (or to any other Person who may be entitled thereto under applicable law).

SECTION 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the First Lien Leverage Ratio, the Total Leverage Ratio, the Total
Secured Leverage Ratio, Total Assets, Consolidated EBITDA and the Fixed Charge
Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in Sections
1.09(b), (c) or (d), (i) when calculating the First Lien Leverage Ratio for
purposes of the definition of “Prepayment Percentage” and (ii) determining
actual compliance (and not pro forma compliance or compliance on a Pro Forma
Basis) with Section 7.13, the events described in this Section 1.09 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
internal financial statements of the Borrower are available (as determined in
good faith by the Borrower).

(b) For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to Section 1.09(d)) that have been made (i) during the
applicable Test Period and (ii) if applicable as described in Section 1.09(a),
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test shall be calculated to give pro
forma effect thereto in accordance with this Section 1.09.

(c) Whenever pro forma effect is to be given to Consolidated EBITDA with respect
to a Specified Transaction, (x) the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Borrower and
include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions and synergies projected by the Borrower in good
faith to be realizable as a result of specified actions taken,

 

90



--------------------------------------------------------------------------------

committed to be taken or expected (in the good faith determination of the
Borrower) to be taken within 18 months of the date thereof, with such cost
savings being reasonably identifiable and factually supportable, calculated on a
pro forma basis as though such cost savings, operating expense reductions,
operating initiatives, operating changes and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions, operating initiatives, operating changes and synergies were realized
during the entirety of such period, and (y) “run-rate” means the full recurring
benefit for a period that is associated with any action taken, committed to be
taken or are expected (in the good faith determination by the Borrower) to be
taken within 18 months (including any reasonably identifiable and factually
supportable savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual
benefits realized during such period from such actions, in each case, subject to
the limitations set forth in and consistent with the definition of “Consolidated
EBITDA”; provided that, the aggregate amount for all such cost savings, together
with the costs savings included in the calculation of Consolidated EBITDA
pursuant to clause (m) thereof, shall not exceed 20% of Consolidated EBITDA for
such period prior to giving effect to the inclusion of such cost savings.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to Section 1.09(a) subsequent to the
end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then such financial ratio
or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect for the purposes of determining the Fixed Charge Coverage Ratio,
the interest on such Indebtedness shall be calculated as if the rate in effect
on the date of determination had been the applicable rate for the entire period
(taking into account any Hedging Obligations applicable to such Indebtedness).
Interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a responsible financial or accounting officer of
the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed with a Pro Forma Basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.

SECTION 1.10 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of

 

91



--------------------------------------------------------------------------------

Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

SECTION 1.11 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

SECTION 1.12 Compliance with Article 7. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof), Disposition, Restricted Payment, Affiliate
Transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause of such Sections in Article 7, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower in its sole discretion.

SECTION 1.13 Limited Condition Transactions. For purposes of (i) determining
compliance with any provision in this Agreement which requires the calculation
of the Total Secured Leverage Ratio, Fixed Charge Coverage Ratio, Total Leverage
Ratio or First Lien Leverage Ratio, (ii) determining compliance with
representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Total Assets) (including, in each case, with respect
to the incurrence of Indebtedness under Section 2.14), in each case, in
connection with a Limited Condition Transaction, at the irrevocable option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCA Election”), the date of determination
of whether any such Limited Condition Transaction is permitted hereunder shall
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCA Test Date”), and if, after giving Pro
Forma Effect to the Limited Condition Transaction and any Limited Condition
Financing (and the use of proceeds thereof) and the other transactions to be
entered into in connection therewith as if they had occurred at the beginning of
the most recent Test Period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with. The Borrower shall make the LCA Election on or prior to the LCA Test
Date. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCA Test Date (including with respect to the incurrence of any Indebtedness)
are exceeded as a result of fluctuations in any such ratio or basket (including
due to fluctuations of the Person acquired in respect of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCA Test Date
and prior to the earlier of (1) the date on which such Limited Condition
Transaction is consummated or (2) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction and
any Limited

 

92



--------------------------------------------------------------------------------

Condition Financing (and the use of proceeds thereof) and other transactions in
connection therewith (but not for purposes of calculating the financial covenant
set forth in Section 7.13) have been consummated.

ARTICLE 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 The Loans.

(a) The Term Borrowings.

(i) Subject to the terms and express conditions set forth herein, each Lender
severally agrees to make on the Closing Date a Term Loan to the Borrower in an
amount equal to such Lender’s Term Commitment. The Borrower may make only one
borrowing under the Term Commitments which shall be on the Closing Date. Each
Lender’s Term Commitments shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s Term
Commitments on such date.

(ii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Subject to Sections 2.05(b) and 2.07(a), all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Maturity Date for the Term Loan Facility.

(b) The Revolving Borrowings.

(i) Subject to the terms and express conditions set forth herein, each Revolving
Lender severally agrees to make loans to the Borrower denominated in Dollars or
in an Approved Currency in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment (each
such loan by any Revolving Lender, a “Revolving Loan” and collectively, the
“Revolving Loans”) from time to time, on any Business Day during the Revolving
Availability Period; provided that, after giving effect to the making of any
Revolving Loans, in no event shall the Total Revolving Outstandings exceed the
Revolving Commitments then in effect.

(ii) Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and express conditions hereof, the Borrower may
borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow under
this Section 2.01(b), in each case without premium or penalty. Revolving Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans, and
Revolving Loans denominated in an Approved Currency shall be Eurocurrency Rate
Loans, in each case as further provided herein; provided that all Revolving
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Loans of
the same Type. Each Lender’s Revolving Commitments shall expire on the Maturity
Date for the Revolving Facility, and all Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

93



--------------------------------------------------------------------------------

(iii) Each Lender may, at its option, make any Revolving Loans by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolving
Loans; provided that any exercise of such option shall not affect in any manner
the obligation of the Borrower to repay such Revolving Loans in accordance with
the terms of this Agreement.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Borrowing, each conversion of Term Loans or Revolving
Loans from one Type to the other and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable (except as provided in
Section 3.02, Section 3.03 and Section 3.04 herein) written notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent (x) with respect to any Borrowing on the Closing Date, not later than
11:00 a.m. on the date that is (i) three (3) Business Days before the Closing
Date for any Dollar-denominated Borrowing of Eurocurrency Rate Loans, (ii) four
(4) Business Days before the Closing Date for any Borrowing of Eurocurrency Rate
Loans denominated in an Alternative Currency or (iii) one (1) Business Day
before the Closing Date for any Borrowing of Base Rate Loans, (y) with respect
to any Borrowing following the Closing Date, (i) not later than 11:00 a.m. on
the date that is three (3) Business Days prior to the requested date of any
Dollar-denominated Borrowing of Eurocurrency Rate Loans, (ii) not later than
11:00 a.m. on the date that is four (4) Business Days prior to the requested
date of any Borrowing of Eurocurrency Rate Loans denominated in an Alternative
Currency or (iii) not later than noon on the date of any Borrowing of Base Rate
Loans, and (z) with respect to any continuation or conversion of Loans after the
Closing Date, not later than 11:00 a.m. on the date that is three (3) Business
Days prior to the requested date of any continuation of Eurocurrency Rate Loans
or any conversion of Loans from one Type to the other; provided, however, that
if the Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is agreed to by all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower whether or not the requested Interest Period is agreed
to by all the Lenders. Each notice by the Borrower pursuant to this
Section 2.02(a) shall consist of delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except as
provided in Section 2.03(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (other than as specified in
Section 2.04 in connection with Swingline Loans) shall specify (i) whether the
Borrower is requesting a Borrowing (and the Class of Borrowing being requested),
a conversion of Term Loans or Revolving Loans from one Type to the other or a
continuation of Eurocurrency Rate Loans, (ii) in the case of a Revolving
Borrowing, the Approved Currency for the requested Borrowing, (iii) the
requested date of the Borrowing,

 

94



--------------------------------------------------------------------------------

conversion or continuation, as the case may be (which shall be a Business Day),
(iv) the principal amount of Loans to be borrowed, converted or continued,
(v) in the case of Loans in Dollars, the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and
(vii) the account of the Borrower to be credited with the proceeds of such
Borrowing. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice with respect to a Borrowing in Dollars or fails to give a timely notice
requesting a conversion or continuation with respect to a Borrowing in Dollars,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower fails to give a timely notice
requesting a conversion or continuation with respect to a Borrowing in an
Alternative Currency, then it will be deemed to have requested a conversion or
continuation for an Interest Period of one (1) month. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period (or fails to
give a timely notice requesting a continuation of Eurocurrency Rate Loans), it
will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Principal Office not later than 11:00 a.m. on the Business Day specified
in the applicable Committed Loan Notice (or 3:00 pm in the case of any Borrowing
in Base Rate for which the Committed Loan Notice was delivered on the same day
as such Borrowing); provided that Swingline Loans will be made as provided in
Section 2.04. Upon satisfaction or waiver of the applicable conditions set forth
in Section 4.02 (or, if such Borrowing is the initial Credit Extension, Sections
4.01 and 4.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith. During the continuance of an Event of
Default, the Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Adjusted Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Appropriate Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the determination of such change.

 

95



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twenty (20) Interest Periods in effect plus up to three
(3) additional Interest Periods in respect of each Additional Facility.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day from the Closing
Date until the L/C Expiration Date, to issue Letters of Credit for the account
of the Borrower or any Subsidiary of the Borrower (provided that the Borrower
hereby irrevocably agrees to be bound jointly and severally to reimburse the
applicable L/C Issuer for amounts drawn on any Letter of Credit issued for the
account of any Subsidiary) and to amend, renew or extend Letters of Credit
previously issued by it, in accordance with paragraph (b) of this Section, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in such Letters of Credit and any drawings
thereunder; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension, and no Revolving Lender shall be obligated to participate in
any Letter of Credit, if, as of the date of such L/C Credit Extension, (w) the
Total Revolving Outstandings would exceed the Revolving Commitments then in
effect, (x) the sum of the aggregate Outstanding Amount of the Revolving Loans
of any Revolving Lender, plus such Lender’s Revolving Percentage of all
outstanding L/C Obligations and Swingline Loans would exceed such Lender’s
Revolving Commitment, (y) the outstanding amount of all L/C Obligations would
exceed the L/C Sublimit or (z) the outstanding amount of the L/C Obligations
with respect to Letters of Credit issued by such L/C Issuer would exceed its L/C
Commitment. Letters of Credit shall constitute utilization of the Revolving
Commitments. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) Reserved.

 

96



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such L/C Issuer from issuing such Letter
of Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit or direct that such L/C Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any material restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) if such Letter of Credit is to be denominated in a currency other than an
Approved Currency;

(E) any Revolving Lender of the applicable Class is at such time a Defaulting
Lender, nor shall any L/C Issuer be under any obligation to extend, renew or
amend existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Pro Rata Share of the
applicable outstanding L/C Obligations pursuant to Section 2.18(a)(iv) or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Lender arising from either the Letter
of Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure; or

(F) such Letter of Credit is not a standby letter of credit or, subject to the
ability of such L/C Issuer to issue such a Letter of Credit, a commercial letter
of credit.

(iv) No L/C Issuer shall be under any obligation to amend or extend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

(v) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A)(1) if a standby Letter of Credit, the date twelve months
after the date of issuance of such Letter of Credit (or, in the case of any
Auto-Renewal Letter of Credit,

 

97



--------------------------------------------------------------------------------

twelve months (or such longer period as may be agreed to by the applicable L/C
Issuer) after the then current expiration date of such Letter of Credit) or
(2) if a trade or commercial Letter of Credit, the date nine months after the
date of issuance of such Letter of Credit and (B) the L/C Expiration Date.

(vi) The aggregate L/C Commitments of all the L/C Issuers shall be less than or
equal to the L/C Sublimit at all times.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of an L/C
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such L/C Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 1:00 p.m. at least three (3) Business
Days (or such shorter period as such L/C Issuer and the Administrative Agent may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof and the Approved Currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); and (3) the nature of the proposed
amendment. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any L/C
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any L/C Application, the applicable L/C Issuer
will confirm with the Administrative Agent that the Administrative Agent has
received a copy of such L/C Application from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof. Upon receipt
by such L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions set forth herein, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a participation in such Letter of Credit
in an amount equal to such Lender’s Revolving Percentage of the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer shall agree to issue a standby Letter of Credit that has
automatic

 

98



--------------------------------------------------------------------------------

renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit shall permit such L/C Issuer to prevent any
such renewal at least once in each twelve-month period (or such longer period as
may be reasonably agreed to by the applicable L/C Issuer) (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in each
such twelve-month period to be mutually agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Revolving Lenders of the applicable Class shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the L/C Expiration
Date; provided, however, that such L/C Issuer shall not (x) permit any such
renewal if (A) such L/C Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(iii) or otherwise) or (B) it has received notice on or before
the day that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such renewal or (y) be obligated to permit such renewal if it has
received notice on or before the day that is seven Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Lender or
the Borrower that one or more of the applicable conditions set forth in
Section 4.02 is not then satisfied or waived, and in each such case directing
such L/C Issuer not to permit such renewal.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof, and such L/C Issuer shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. If such L/C Issuer
notifies the Borrower in writing of any payment by such L/C Issuer under a
Letter of Credit prior to 3:00 p.m. on the date of such payment, the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the next succeeding Business Day;
provided that if such notice is not provided to the Borrower prior to 3:00 p.m.
on such payment date, then the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing on the
second succeeding Business Day, and such extension of time shall be reflected in
computing fees in respect of such Letter of Credit. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of such payment date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such Lender’s
Revolving Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Borrowing of Base Rate Loans (in the case of any
Unreimbursed Amount in respect of a Letter of Credit denominated in Dollars) or
Eurocurrency Rate Loans

 

99



--------------------------------------------------------------------------------

with a period of one month (in the case of any Unreimbursed Amount in respect of
a Letter of Credit denominated in Dollars or in an Alternative Currency) to be
disbursed on such payment date in an amount equal to such Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans or Eurocurrency Rate Loans, as applicable.
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
clause (i) must be in writing.

(ii) Each Revolving Lender of the applicable Class (including each Revolving
Lender acting as an L/C Issuer) shall upon any notice pursuant to paragraph
(c)(i) of this Section make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Principal Office in an
amount equal to its Revolving Percentage of the relevant Unreimbursed Amount not
later than 3:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (or, in the case of a Letter of Credit denominated in an
Alternative Currency, not later than 11:00 a.m. on the date that is three
Business Days following receipt of such notice), whereupon, subject to the
provisions of paragraph (c)(iii) of this Section, each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan (or, in the
case of any Unreimbursed Amount in respect of a Letter of Credit denominated in
Dollars or in an Alternative Currency, a Eurocurrency Rate Roan with an interest
period of one month) to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer in accordance
with the instructions provided to the Administrative Agent by such L/C Issuer
(which instructions may include standing payment instructions, which may be
updated from time to time by such L/C Issuer, provided that, unless the
Administrative Agent shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing because the conditions set forth in Section 4.02 are not
satisfied or waived or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on written demand (together with interest) and shall bear
interest at the Default Rate then applicable to Base Rate Loans or Eurocurrency
Rate Loans with an interest period of one month under the Revolving Facility, as
applicable. In such event, each Revolving Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to paragraph (c)(i)
of this Section shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Revolving Percentage of such amount
shall be solely for the account of such L/C Issuer.

 

100



--------------------------------------------------------------------------------

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this paragraph (c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this paragraph (c) is subject to the satisfaction or
waiver of the conditions set forth in Section 4.02. No such funding of a
participation in any Letter of Credit shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under such Letter of Credit, together
with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this paragraph (c) by the
time specified in paragraph (c)(ii), then, without limiting the other provisions
of this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Effective Rate from time to time
in effect and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made payment in respect of any drawing under any Letter of Credit issued by it
and has received from any Revolving Lender its L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in like funds as received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender of the applicable Class

 

101



--------------------------------------------------------------------------------

shall pay to the Administrative Agent for the account of such L/C Issuer its
Revolving Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit or any term
or provision thereof, any Loan Document, or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply strictly
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (other than
the defense of payment or performance);

 

102



--------------------------------------------------------------------------------

provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith, material breach or willful misconduct, in each case, as determined in
a final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any document or the
authority of the Person executing or delivering any document. None of the
applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of such L/C Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Required Lenders; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Application. The Borrower
hereby assumes all risks of the acts of omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of such L/C Issuer shall be liable or responsible for
any of the matters described in Section 2.03(e); provided that, notwithstanding
anything in such clauses to the contrary, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct (as opposed to indirect, special,
punitive, consequential or exemplary) damages suffered by the Borrower which a
court of competent jurisdiction determines in a final nonappealable judgment
were caused by such L/C Issuer’s (or its Related Parties’) gross negligence, bad
faith, material breach or willful misconduct or such L/C Issuer’s (or its
Related Parties’) willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Letter of Credit.

 

103



--------------------------------------------------------------------------------

(h) Conflict with L/C Application. In the event of any conflict between the
terms of this Agreement and the terms of any L/C Application, the terms hereof
shall control.

(i) Reporting. Not later than the third Business Day following the last day of
each month (or at such other intervals as the Administrative Agent and the
applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such L/C Issuer during such month.

(j) Provisions Related to Extended Revolving Commitments. If the L/C Expiration
Date in respect of any Expiring Credit Commitment occurs prior to the expiry
date of any Letter of Credit, then (i) if one or more other Non-Expiring Credit
Commitments in respect of which the L/C Expiration Date shall not have so
occurred are then in effect, such Letters of Credit shall, to the extent such
Letters of Credit could have been issued under such other tranches,
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to
Sections 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Non-Expiring Credit Commitments up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Non-Expiring Credit Commitments
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit. At all times following the Maturity Date of any Expiring
Credit Commitment, the sublimit for Letters of Credit shall in no event exceed
the aggregate principal amount of Non-Expiring Credit Commitments then
outstanding.

(k) Replacement of L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.09(c).
From and after the effective date of any such replacement, (x) the successor L/C
Issuer shall have all the rights and obligations of the replaced L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (y) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
amend or extend any outstanding Letter of Credit issued by it.

(l) Resignation of L/C Issuer. Any L/C Issuer may resign as an L/C Issuer at any
time upon thirty (30) days’ prior written notice to the Administrative Agent and
the Borrower, in which case, such L/C Issuer may be replaced in accordance with
Section 2.03(k) above.

 

104



--------------------------------------------------------------------------------

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and express conditions set forth herein, the Swingline
Lender agrees to make swingline loans to the Borrower denominated in Dollars
(the “Swingline Loans”) from time to time, on any Business Day, during the
Revolving Availability Period in an aggregate principal amount at any time
outstanding that will not result in (x) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (y) the Total
Revolving Outstandings exceeding the Aggregate Revolving Commitments; provided
that the Swingline Lender will not be required to make a Swingline Loan to
refinance an outstanding Swingline Borrowing; provided further that the
Swingline Lender will not be required to make Swingline Loans in a currency
other than Dollars. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
written notice to the Administrative Agent and the Swingline Lender not later
than 12:00 p.m. on the day of a proposed Swingline Borrowing. Each notice by the
Borrower pursuant to this Section 2.04(b) shall consist of delivery to the
Administrative Agent and the Swingline Lender of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Swingline Borrowing shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each such Committed
Loan Notice in connection with a Swingline Borrowing shall specify the requested
date (which will be a Business Day) and amount of the Swingline Borrowing. The
Swingline Lender will consult with the Administrative Agent as to whether the
making of the Swingline Loan is in accordance with the terms of this Agreement
prior to the Swingline Lender funding such Swingline Loan. The Swingline Lender
will make each Swingline Loan on the proposed date thereof by wire transfer of
immediately available funds by 5:00 p.m., to the account of the Borrower;
provided that the Swingline Lender will not be obligated to make any Swingline
Loan at any time when any Revolving Lender is at such time a Defaulting Lender,
unless the Swingline Lender (i) is satisfied in its reasonable discretion that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders pursuant to Section 2.18(a)(iv) or (ii) has otherwise
entered into satisfactory arrangements with the Borrower or such Revolving
Lender to eliminate the Swingline Lender’s risk with respect to such Revolving
Lender.

(c)

(i) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., on any Business Day require the Revolving Lenders to
acquire participations by 2:00 p.m. on such Business Day in all or a portion of
the outstanding Swingline Loans made by it. Such notice will specify the
aggregate amount of such Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Revolving Lender, specifying in such notice
such Revolving Lender’s Revolving Percentage of such Swingline Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent for the account of
the Swingline Lender, such Revolving Lender’s Revolving Percentage of such
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
respective

 

105



--------------------------------------------------------------------------------

obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and will not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment will be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender will comply with its obligation
under this paragraph by acquiring its participation in such Swingline Loans by
wire transfer of immediately available funds not later than 2:00 p.m. on the
date it receives notice from the Administrative Agent thereof. The
Administrative Agent shall remit the funds so received to the Swingline Lender
in accordance with the instructions provided to the Administrative Agent by the
Swingline Lender (which instructions may include standing payment instructions,
which may be updated from time to time by the Swingline Lender, provided that,
unless the Administrative Agent shall otherwise agree, any such update shall not
take effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).

(ii) The Administrative Agent will notify the Borrower of any participations in
any Swingline Loan acquired pursuant to paragraph (c)(i), and thereafter
payments in respect of such Swingline Loan will be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein will be promptly remitted to the Administrative
Agent and any such amounts received by the Administrative Agent will be promptly
remitted by the Administrative Agent to the Revolving Lenders that made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted will be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to paragraph
(c)(i) will not relieve the Borrower of any default in the payment thereof.

(d) If the Maturity Date in respect of any tranche of Revolving Commitments
occurs at a time when Extended Revolving Commitments are in effect, then (i) on
such Maturity Date all then outstanding Swingline Loans shall be repaid in full
on such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Maturity Date) or
refinanced with a borrowing of Extended Revolving Loans; provided that, if on
the occurrence of such Maturity Date (after giving effect to any repayments of
Revolving Loans), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Commitments which will remain in effect after
the occurrence of such Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and the
same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Commitments and such Swingline Loans shall not be so required to be
repaid in full on such Maturity Date.

(e) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement

 

106



--------------------------------------------------------------------------------

of a Swingline Lender. At the time any such replacement shall become effective,
the Borrower shall pay all unpaid interest accrued for the account of the
replaced Swingline Lender. From and after the effective date of any such
replacement, (x) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

(f) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(e) above.

SECTION 2.05 Prepayments. (a) Optional. (i) The Borrower may, upon delivery of a
Prepayment Notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans, in each case, in whole or in part without premium or
penalty (but subject to Section 2.09(d)); provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans or
(2) one Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding and (C) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such Prepayment Notice shall specify the date and amount of
such prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, unless rescinded as set
forth in clause (iii) hereof, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04. Each prepayment of any Loans pursuant
to this Section 2.05(a) shall be applied to such Loans and in such order of
maturity of principal installments as the Borrower may direct in its sole
discretion; provided that, in the event the Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied,
first, to repay outstanding Revolving Loans on a pro rata basis across Classes
and pro rata among Lenders within each Class until paid in full, and second, to
prepay the Term Loans on a pro rata basis across Classes and pro rata among
Lenders within each Class in accordance with the respective outstanding
principal amounts thereof (which prepayments shall be applied to the scheduled
installments of principal in direct order of maturity). Each prepayment made by
the Borrower shall be paid to the Administrative Agent for the account of (and
to be promptly disbursed to) the Lenders in accordance with their respective Pro
Rata Shares.

 

107



--------------------------------------------------------------------------------

(ii) Reserved.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
Term Loan Facility or Revolving Facility or the occurrence of any other event,
which refinancing or event shall not be consummated or shall otherwise be
delayed.

(iv) Notwithstanding anything in this Agreement (including but not limited to
Sections 2.07 and 2.13 (which provisions shall not be applicable to this
Section 2.05(a)(iv))) or in any other Loan Document to the contrary, so long as
a Responsible Officer of the Borrower has delivered a certificate confirming
that (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) no proceeds of Revolving Loans are used therefor, the Loan
Parties and their Subsidiaries may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently cancelled
immediately upon acquisition by the Borrower), or the Loan Parties or any of
their Subsidiaries may purchase such outstanding Term Loans and immediately
cancel them, on the following basis:

(A) Any Loan Party or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(iv).

(B) (1) Any Loan Party or any of its Subsidiaries may from time to time offer to
make a Discounted Loan Prepayment by providing the Auction Agent five
(5) Business Days’ notice substantially in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Loan Party or such Subsidiary, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual Class
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable Class, the Class or Classes of Loans subject to such offer and the
specific percentage discount to par (the “Specified Discount”) of such Loans to
be prepaid (it being understood that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
Classes of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) subject
to subsection (K) below, each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later

 

108



--------------------------------------------------------------------------------

than 5:00 p.m. on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended upon notice by the applicable
Loan Party or the Subsidiary to the Auction Agent) (the “Specified Discount
Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the Classes of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Loan Party or Subsidiary will make a prepayment of outstanding Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender on the
Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and Classes of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (with the consent of such Loan Party or such Subsidiary and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Loan
Party or Subsidiary of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the Classes to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the Classes of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Lenders shall be conclusive and

 

109



--------------------------------------------------------------------------------

binding for all purposes absent manifest error. The payment amount specified in
such notice to the Loan Party or Subsidiary shall be due and payable by such
Loan Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (K) below).

(C) (1) Any Loan Party or any of its Subsidiaries may from time to time solicit
Discount Range Prepayment Offers by providing the Auction Agent with 5 Business
Days’ notice in the form of a Discount Range Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such Loan
Party or such Subsidiary, to (x) each Lender and/or (y) each Lender with respect
to any Class of Loans on an individual Class basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the Class or Classes of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant Class of Loans willing to be prepaid by such Loan Party or such
Subsidiary (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different Classes of
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) subject to subsection
(K) below, each such solicitation by any Loan Party or any of its Subsidiaries
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Lenders (which date may be extended by
notice from the Loan Party or Subsidiary to the Auction Agent) (the “Discount
Range Prepayment Response Date”). Each Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify one or more (but no more than three for
any Lender) discounts to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of such Loan Party or such Subsidiary and subject to
rounding requirements of the

 

110



--------------------------------------------------------------------------------

Auction Agent made in its sole reasonable discretion) the Applicable Discount
and Loans to be prepaid at such Applicable Discount in accordance with this
subsection (C). The relevant Loan Party or Subsidiary agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent within the Discount Range by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
the sum of all Submitted Amounts. Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (3)) at the Applicable
Discount (each such Lender, a “Participating Lender”).

(3) Subject to subsection (K) below, if there is at least one Participating
Lender, the relevant Loan Party or Subsidiary will prepay the respective
outstanding Loans of each Participating Lender on the Discounted Prepayment
Effective Date in the aggregate principal amount and of the Classes specified in
such Lender’s Discount Range Prepayment Offer at the Applicable Discount;
provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (with the consent of such Loan Party or such
Subsidiary and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Loan Party or Subsidiary of the respective Lenders’ responses
to such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the Classes to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating

 

111



--------------------------------------------------------------------------------

Lender of the aggregate principal amount and Classes of such Lender to be
prepaid at the Applicable Discount on such date, and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the relevant Loan Party or Subsidiary and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Loan Party or Subsidiary shall be due and payable by such
Loan Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (K) below).

(D) (1) Any Loan Party or any of its Subsidiaries may from time to time solicit
offers for discounted prepayments by providing the Auction Agent with 5 Business
Days’ notice in substantially the form of a Solicited Discounted Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of such Loan Party or such Subsidiary, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual Class basis,
(II) any such notice shall specify the maximum aggregate amount of the Loans
(the “Solicited Discounted Prepayment Amount”) and the Class or Classes of Loans
the Loan Party or Subsidiary is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) subject to subsection (K) below, each such solicitation by any Loan Party
or any of its Subsidiaries shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer in the form of
Exhibit N to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (which date may be extended upon
notice from the Loan Party or Subsidiary to the Auction Agent) (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify either one or more (but no more than three)
discounts to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and Classes of such Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Loan Party or
Subsidiary with a copy of all Solicited Discounted

 

112



--------------------------------------------------------------------------------

Prepayment Offers received on or before the Solicited Discounted Prepayment
Response Date. Such Loan Party or such Subsidiary shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Loan Party or Subsidiary
in its sole discretion (the “Acceptable Discount”), if any. If the Loan Party or
Subsidiary elects, in its sole discretion, to accept any Offered Discount as the
Acceptable Discount, in no event later than by the third Business Day after the
date of receipt by such Loan Party or such Subsidiary from the Auction Agent of
a copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this subsection (2) (the “Acceptance Date”), the Loan Party or
Subsidiary may submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice in the form of Exhibit M from the
Loan Party or Subsidiary by the Acceptance Date, such Loan Party or such
Subsidiary shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (with the consent of such Loan Party or such Subsidiary and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Loan Party or
Subsidiary at the Acceptable Discount in accordance with this
Section 2.05(a)(iv)(D). If the Loan Party or Subsidiary elects to accept any
Acceptable Discount, then the Loan Party or Subsidiary agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Loan Party or Subsidiary may prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount,

 

113



--------------------------------------------------------------------------------

prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Loan Party or
such Subsidiary and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Loan Party or
Subsidiary of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the Classes to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the Classes to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the Classes of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Loan Party
or such Subsidiary and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to such Loan
Party or such Subsidiary shall be due and payable by such Loan Party or such
Subsidiary on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (K) below).

(E) In connection with any Discounted Loan Prepayment, the Loan Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary and documented fees
and out-of-pocket expenses from a Loan Party or Subsidiary in connection
therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Loan Party or Subsidiary shall prepay such Loans on the Discounted Prepayment
Effective Date without premium or penalty. The relevant Loan Party or Subsidiary
shall make such prepayment to the Administrative Agent, for the account of the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Principal Office in
immediately available funds not later than 1:00 p.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Class of Loans on a pro rata
basis across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying

 

114



--------------------------------------------------------------------------------

Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the Classes and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Class of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. In connection with each
prepayment pursuant to this Section 2.05(a)(iv), each relevant Loan Party and
Lender shall render customary “big boy” letters to each other and the Auction
Agent regarding Excluded Information.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Loans or Commitments otherwise permitted by the terms hereof) shall
be consummated pursuant to procedures consistent with the provisions in this
Section 2.05(a)(iv) or as otherwise established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(iv), to the extent the Administrative Agent is the
Auction Agent, each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.

(I) Each of the Loan Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(iv) as well as
activities of the Auction Agent.

(J) In connection with any Term Loans prepaid and cancelled pursuant to this
Section 2.05(a)(iv), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

(K) Each Loan Party and any of its Subsidiaries shall have the right, by written
notice to the Auction Agent, to revoke or modify its offer to make a Discounted
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date.

 

115



--------------------------------------------------------------------------------

(L) Any failure by such Loan Party or such Subsidiary to make any prepayment to
a Lender, pursuant to this Section 2.05(a)(iv) shall not constitute a Default or
Event of Default under Section 8.01 or otherwise.

(M) To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 2.05(a)(iv), the Auction Agent will work with the Administrative Agent
(and the Administrative Agent will cooperate with the Auction Agent) in order to
procure the delivery of such notices and/or the communication of such
information to the applicable Lenders.

(N) Nothing in this Section 2.05(a)(iv) shall require the Loan Parties or any of
their Subsidiaries to undertake any Discounted Loan Prepayment.

(b) Mandatory.

(i) Excess Cash Flow. Within five (5) Business Days after financial statements
are required to have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate is required to have been delivered pursuant to
Section 6.02(b), commencing with the fiscal year ended September 30, 2017, the
Borrower shall cause to be prepaid an aggregate principal amount of Term Loans,
in accordance with Section 2.05(b)(vi), in an amount (the “ECF Prepayment
Amount”) equal to (A) the Prepayment Percentage of Excess Cash Flow, if any, for
the fiscal year covered by such financial statements minus (B) the sum of
(1) the amount of any voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) during such fiscal year or after fiscal year-end but prior to
the time of such prepayment pursuant to this Section 2.05(b)(i) (other than
prepayments of Term Loans financed by incurring other long-term Indebtedness
(other than revolving loans)), in the case of prepayments pursuant to
Section 2.05(a)(iv), with credit given for the actual amount of cash payment,
and (2) solely to the extent the amount of the Revolving Commitments are
permanently reduced pursuant to Section 2.06 in connection therewith (and solely
to the extent of the amount of such reduction), the amount of any voluntary
prepayments of Revolving Loans made pursuant to Section 2.05(a) during such
fiscal year or after fiscal year-end but prior to the time of such prepayment
pursuant to this Section 2.05(b)(i); provided that any payments made after
fiscal year-end which reduce the prepayment pursuant to this Section 2.05(b)(i)
shall not reduce any required prepayments pursuant to this Section 2.05(b)(i) in
any subsequent fiscal year; provided, however, that a ratable portion of the ECF
Prepayment Amount may be applied to prepay or offer to purchase any senior
secured notes or loans that are permitted to be (x) incurred hereunder on such
terms and (y) secured by the Collateral on a pari passu basis with the
Facilities if required under the terms of the documentation governing such notes
or loans (determined on the basis of the aggregate outstanding principal amount
of the Term Loans and such notes and loans outstanding at such time); provided,
further, that to the extent the holders of such notes or loans decline to have
such Indebtedness prepaid or purchased, the declined amount shall promptly (and
in any event within 10 Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

116



--------------------------------------------------------------------------------

(ii) Disposition or Casualty.

(A) If (x) the Borrower or any Restricted Subsidiary consummates any Asset
Disposition or Disposes of any other property that would not constitute an
“Asset Disposition” by reason of clause (15) or (23) of such definition or
(y) any Casualty Event occurs, which results in the receipt by the Borrower or
such Restricted Subsidiary of Net Cash Proceeds in excess of (1) $20,000,000 in
a single transaction or series of related transactions or (2) $40,000,000 in the
aggregate in any fiscal year (and thereafter only Net Cash Proceeds in excess of
such amount in such fiscal year shall be subject to the provisions of this
Section 2.05(b)(ii)), the Borrower shall cause to be prepaid on or prior to the
date which is five (5) Business Days after the date of the receipt of such Net
Cash Proceeds an aggregate principal amount of Term Loans, in accordance with
Section 2.05(b)(vi), in an amount equal to 100% of all Net Cash Proceeds
received; provided, however, that a ratable portion of the Net Cash Proceeds may
be applied to prepay or offer to purchase any senior secured notes or loans that
are permitted to be (x) incurred hereunder on such terms and (y) secured by the
Collateral on a pari passu basis with the Facilities if required under the terms
of the documentation governing such notes or loans (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and such notes and
loans outstanding at such time); provided, further, that to the extent the
holders of such notes or loans decline to have such Indebtedness prepaid or
purchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

(B) With respect to any Net Cash Proceeds received with respect to any Asset
Disposition or other Disposition specifically included in the application of
Section 2.05(b)(ii)(A) or any Casualty Event, at the option of the Borrower, the
Borrower or its Restricted Subsidiaries may reinvest or cause to be reinvested
all or any portion of such Net Cash Proceeds received by it in assets useful for
their business and permitted acquisitions within 365 days following the later of
(x) receipt of such Net Cash Proceeds and (y) the date of such Disposition or
Casualty Event (or, if committed to be reinvested within such 365-day period, so
reinvested within 180 days thereafter); provided that if any Net Cash Proceeds
are not so reinvested within the applicable time periods set forth above in this
Section 2.05(b)(ii)(B), an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Loans as set forth in this
Section 2.05.

(iii) Debt Proceeds. If the Borrower or any Restricted Subsidiary incurs or
issues (A) any Indebtedness not permitted to be incurred or issued pursuant to
Section 7.03 or (B) any Refinancing Notes or Refinancing Term Facility, the
Borrower shall cause to be prepaid an aggregate amount of Term Loans, in
accordance with Section 2.05(b)(vi), in an amount equal to 100% of all Net Cash
Proceeds received therefrom on the date which is three (3) Business Days after
the date of receipt of such Net Cash Proceeds.

 

117



--------------------------------------------------------------------------------

(iv) Revolving Loans. If for any reason the aggregate Outstanding Amount of the
Revolving Loans and Swingline Loans plus all outstanding L/C Obligations at any
time exceeds the Aggregate Revolving Commitments then in effect, the Borrower
shall promptly prepay the Revolving Loans and Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Loans and Swingline Loans such aggregate outstanding
amount of L/C Obligations exceeds such Aggregate Revolving Commitments then in
effect.

(v) Notwithstanding any other provisions of this Section 2.05(b), to the extent
that any Excess Cash Flow or all or any portion of the Net Cash Proceeds of any
asset sale or other Disposition or any Casualty Event or Debt Issuance by a
Restricted Subsidiary giving rise to mandatory prepayment pursuant to
Section 2.05(b)(ii)(A) or Section 2.05(b)(ii)(B) (each such Disposition and
Casualty Event, a “Specified Asset Sale”) or Section 2.05(b)(iii) (each such
Debt Issuance, a “Specified Debt Issuance”) (A) are prohibited or delayed by
applicable local Law or prohibited by constituent document restrictions (in the
case of minority ownership in a Joint Venture) from being repatriated to the
jurisdiction of organization of the Borrower or (B) with respect to which the
Borrower has determined in good faith that repatriation of any or all of the
Excess Cash Flow or Net Cash Proceeds of any Specified Asset Sale or Specified
Debt Issuance to the jurisdiction of organization of the Borrower could
reasonably be expected to have a material adverse tax consequence to the
Borrower or any of its Restricted Subsidiaries (including pursuant to
Section 956 of the Code), then, solely to the extent such result is not directly
attributable to actions taken by the Borrower or any of its Subsidiaries with
the intent of avoiding or reducing any prepayment otherwise required under this
Section 2.05(b), (1) an amount equal to the portion of such Excess Cash Flow or
Net Cash Proceeds which would be so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.05(b) but may be retained
by the applicable Restricted Subsidiary, (2) the Borrower agrees to use and to
cause the applicable Restricted Subsidiary to use commercially reasonable
efforts to overcome or eliminate any such restrictions and/or to minimize any
such adverse tax consequences to make the relevant prepayment (net of an amount
equal to the additional Distribution Related Taxes that would be payable or
reserved against as a result of a repatriation and any additional costs that
would be incurred as a result of repatriation, whether or not a repatriation
actually occurs) within one year following the date on which the respective
prepayment would otherwise have been required and (3) if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds and Excess
Cash Flow is permissible under the applicable local law or applicable
constituent documents (in the case of minority ownership in a Joint Venture) or
if such adverse tax consequence no longer exists (even if such cash is actually
not repatriated), an amount equal to the amount of Net Cash Proceeds or Excess
Cash Flow otherwise subject to such restrictions, that could be repatriated will
be promptly (and in any event not later than five (5)

 

118



--------------------------------------------------------------------------------

Business Days after such repatriation is or such repatriation could be
accomplished) applied (net of an amount equal to the additional Distribution
Related Taxes that would be payable or reserved against as a result of a
repatriation and any additional costs that would be incurred as a result of
repatriation, whether or not a repatriation actually occurs) to the repayment of
the Loans pursuant to this Section 2.05(b). The non-application of any
prepayment amounts as a consequence of the foregoing provisions (the aggregate
sum of any such amounts related to Excess Cash Flow, “Non-Repatriated Amounts”)
will not, for the avoidance of doubt, constitute a Default or an Event of
Default.

(vi) Any prepayment of any Term Loans pursuant to this Section 2.05(b) shall be
applied to repay such then outstanding Class of Term Loans and in such order of
maturity of principal installments as the Borrower may direct in its sole
discretion; provided that, in the event the Borrower fails to specify the Class
of Term Loans to which any such prepayment shall be applied, such prepayment
shall be applied to prepay the Term Loans in direct order of maturity across
Classes (which prepayments shall be applied to the scheduled installments of
principal in direct order of maturity). Any prepayment of any Class of Term
Loans pursuant to this Section 2.05(b) shall be paid to the Lenders in
accordance with their respective Pro Rata Share (prior to giving effect to any
rejection by any Lender of any such prepayment pursuant to clause (vii) below),
subject to this clause (vi) and clause (vii) of this Section 2.05(b).

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender”, and any Lender which is not a Declining Lender, an “Accepting Lender”)
may elect, by delivering not less than two (2) Business Days prior to the
proposed prepayment date, a written notice that any mandatory prepayment of a
Term Loan otherwise required to be made with respect to the Term Loans held by
such Lender pursuant to clauses (i) and (ii) (but not clause (iii)) of this
Section 2.05(b) not be made, in which event the portion of such prepayment which
would otherwise have been applied to the Term Loans of the Declining Lenders
shall instead be retained by the Borrower (“Retained Declined Proceeds”).

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan, as the case may be,
pursuant to Section 3.04. Notwithstanding any of the other provisions of this
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent

 

119



--------------------------------------------------------------------------------

shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b). Such deposit shall be deemed to
be a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

(ix) Failure of Spin-Off. If the Spin-Off Effective Date has not occurred on or
prior to 11:59 p.m. New York time on October 1, 2016 (such date, the “Spin-Off
Outside Date”), then on such date, the Borrower shall repay the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document,
and the Borrower shall Cash Collateralize the L/C Obligations or make other
arrangements reasonably acceptable to the L/C Issuers with respect to any
outstanding Letters of Credit.

SECTION 2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon notice to the Administrative Agent, terminate the unused portion of
the Revolving Commitments, or from time to time reduce the unused Revolving
Commitments or the L/C Sublimit; provided that (a) each such notice shall be in
writing and must be received by the Administrative Agent at least three Business
Days prior to the effective date of such termination or reduction, and shall be
irrevocable (provided that a notice of termination of the Revolving Commitments
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other events, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied), (b) any such partial
reduction shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000 and (c) the Borrower shall not terminate or reduce (i) the Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments or (ii) the L/C Sublimit if, after giving effect thereto, the
outstanding amount of all L/C Obligations would exceed the L/C Sublimit;
provided, further, that, upon any such partial reduction of the L/C Sublimit,
unless the Borrower, the Administrative Agent and the applicable L/C Issuer
otherwise agree, the commitment of each L/C Issuer to issue Letters of Credit
will be reduced proportionately by the amount of such reduction. For avoidance
of doubt, upon termination of the Revolving Commitments in full, the L/C
Sublimit shall automatically terminate. Unless previously terminated, the
Revolving Commitments shall automatically terminate on the date specified in
clause (a) of the definition of “Maturity Date.” Furthermore, subject to clause
(a) and clause (c) of the first sentence of this Section 2.06(a), the Borrower
may terminate in whole the Revolving Commitment of any Defaulting Lender.

(b) Mandatory.

(i) The Term Commitment of each Lender shall be automatically and permanently
reduced to $0 at 5:00 p.m. on the Closing Date upon the funding of the Term
Loans.

 

120



--------------------------------------------------------------------------------

(ii) The Revolving Commitment of each Revolving Lender shall be automatically
and permanently reduced to $0 on the Maturity Date for the Revolving Facility
(or, if the Spin-Off Effective Date has not occurred on or prior to the Spin-Off
Outside Date, on the Spin-Off Outside Date).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the L/C Sublimit or the unused Commitments of
any Class under this Section 2.06. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced;
provided, however, that any termination in whole of the Revolving Commitment of
a Defaulting Lender pursuant to the last sentence of Section 2.06(a) shall not
result in a reduction of any other Lender’s Revolving Commitments. Subject to
Section 2.18(a)(iii), all commitment fees accrued until the effective date of
any termination of the Commitments of any Class shall be paid to the
Administrative Agent (for distribution to the Appropriate Lenders) on the
effective date of such termination.

SECTION 2.07 Repayment of Loans. (a) Term Loans.

(i) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term Lenders the aggregate outstanding principal amount of the Initial
Term Loans (x) in quarterly installments in an amount equal to 0.25% of the sum
of the original principal amount of the Initial Term Loans, payable on the last
Business Day of each March, June, September and December, commencing on
December 31, 2016, and (y) the balance on the Maturity Date of the Term Loan
Facility, which amount, in each case, shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05; provided, however, that the final principal installment in any
event shall be in an amount equal to the aggregate principal amount of the
Initial Term Loans outstanding on such date.

(b) Revolving Loans.

(i) The Borrower shall repay to the Administrative Agent for the ratable account
of the Revolving Lenders on the Maturity Date for the Revolving Facility the
aggregate principal amount of all of the Revolving Loans outstanding on such
date.

(c) Swingline Loans.

(i) The Borrower shall repay to the Swingline Lender on the Maturity Date for
the Revolving Facility the then unpaid principal amount of each Swingline Loan.

(d) Additional Term Loans, Extended Term Loans and Extended Revolving Loans. The
Borrower shall repay the aggregate amount of any Additional Term Loans, Extended
Term Loans and Extended Revolving Loans to the Administrative Agent in
accordance with a repayment schedule to be agreed by the Borrower and the
relevant Additional Term Lenders, Extended Term Lenders or Extended Revolving
Lenders, as applicable, and set forth in the applicable Joinder Agreement,
Extension Amendment or other applicable amendment documentation.

 

121



--------------------------------------------------------------------------------

SECTION 2.08 Interest. (a) Subject to Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Applicable Rate with
respect to Eurocurrency Rate Loans; and (ii) each Base Rate Loan (including each
Swingline Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Applicable
Rate with respect to Base Rate Loans.

(b) While any Event of Default with respect to Sections 8.01(a), (e) or
(f) exists, after giving effect to any applicable grace period, the Borrower
shall pay interest on the principal amount of all of its overdue outstanding
Obligations incurred hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.

(c) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

(a) Commitment Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender in accordance with its Pro Rata Share, a commitment fee (each,
a “Revolving Commitment Fee” and, collectively, the “Revolving Commitment Fees”)
equal to the Applicable Rate times the average daily amount by which the
Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the outstanding amount of L/C Obligations; provided
that any Revolving Commitment Fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Revolving Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Revolving Commitment Fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. For the
purpose of calculating any Revolving Lender’s Revolving Commitment Fee, the
outstanding Swingline Loans during the period for which such Revolving Lender’s
Revolving Commitment Fee is calculated will be deemed to be zero.

(ii) The Revolving Commitment Fees shall accrue at all times from the date

 

122



--------------------------------------------------------------------------------

hereof until the Maturity Date for the Revolving Facility, including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Facility. The
Revolving Commitment Fees shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(iii) All fees referred to in this Section 2.09(a) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each applicable Lender its Pro Rata Share
thereof.

(b) L/C Fees.

(i) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a Letter of Credit fee with respect to its participations
in the outstanding Letters of Credit (a “L/C Fee” and, collectively, the “L/C
Fees”) which shall accrue at a rate per annum equal to the Applicable Rate on
the average aggregate daily maximum amount then available to be drawn under all
Letters of Credit (whether or not such maximum amount is then in effect under
any Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit), during the period from and including the
Closing Date to but excluding the later of the Maturity Date of the Revolving
Facility and the date on which such Lender ceases to have any L/C Obligations;
provided that any L/C Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account to
the extent its remaining Fronting Exposure is not Cash Collateralized or
otherwise participated to Revolving Lenders.

(ii) Accrued L/C Fees shall be payable in arrears on the last Business Day of
each March, June, September and December, commencing on the first such date to
occur after the Closing Date, and on the Maturity Date of the Revolving
Facility; provided that any such fees accruing after such Maturity Date shall be
payable on written demand.

(iii) All fees referred to in this Section 2.09(b) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each applicable Lender its Pro Rata Share
thereof.

(c) L/C Fronting Fees. The Borrower agrees to pay to each L/C Issuer for its own
account a fronting fee with respect to the Letters of Credit issued by such L/C
Issuer at a rate per annum to be mutually agreed upon with such L/C Issuer (but
in any event not to exceed 0.125%) on the average aggregate daily maximum amount
then available to be drawn under all such Letters of Credit (whether or not such
maximum amount is then in effect under any Letter of

 

123



--------------------------------------------------------------------------------

Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit), during the period from and including the Closing Date to
but excluding the later of the Maturity Date of the Revolving Facility and the
date on which such L/C Issuer ceases to have any L/C Obligations. Fronting fees
accrued through and including the last day of each March, June, September and
December shall be payable on the fifth Business Day following such last day,
commencing on the first such date to occur after the Closing Date, and on the
Maturity Date of the Revolving Facility; provided that any such fees accruing
after such Maturity Date shall be payable on written demand. In addition, the
Borrower agrees to pay to each L/C Issuer for its own account the customary and
reasonable issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect, which fees, costs and charges shall be
payable to such L/C Issuer promptly after its written demand therefor (including
documentation reasonably supporting such request) and are nonrefundable.

(d) Term Loan Prepayment Fee. In the event that all or any portion of the
Initial Term Loans is (i) repaid, prepaid, refinanced or replaced or
(ii) repriced or effectively refinanced through any waiver, consent or amendment
(in the case of clause (i) and clause (ii), in connection with (x) any waiver,
consent or amendment to the Initial Term Loans the primary purpose of which is
the lowering of the Weighted Average Yield of the Initial Term Loans or (y) the
incurrence of any term loan debt financing the primary purpose of which is the
lowering of the Weighted Average Yield of the Initial Term Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced, in each case,
other than in connection with a Change of Control or a Transformative
Acquisition (a “Repricing Transaction”)) occurring on or prior to the date that
is twelve months following the Closing Date, such repayment, prepayment,
refinancing, replacement or repricing (in any such case, in connection with a
Repricing Transaction) will be made at 101.0% of the principal amount so repaid,
prepaid, refinanced, replaced or repriced. If all or any portion of the Initial
Term Loans held by any Lender is repaid, prepaid, refinanced or replaced
pursuant to Section 3.06 as a result of such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
in connection with a Repricing Transaction on or prior to the date that is
twelve months following the Closing Date, such repayment, prepayment,
refinancing or replacement will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced or replaced.

(e) Other Fees. The Borrower shall pay or cause to be paid to the Agents such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans based on the Prime Rate shall be made on the basis of a year of
three hundred and sixty-five (365) or three hundred and sixty-six (366) days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five
(365) day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.14(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

124



--------------------------------------------------------------------------------

SECTION 2.11 Evidence of Indebtedness.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be prima facie
evidence, absent manifest error, of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or the Borrower’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain the Register at its Principal Office. The Register shall be
available for inspection by the Borrower or any Lender (with respect to (i) any
entry relating to such Lender’s Loans and (ii) the identity of the other Lenders
(but not any information with respect to such other Lenders’ Loans)) at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.07(c), and each repayment or prepayment in respect of
the principal amount of, and each payment of interest on, the Loans, and any
such recordation shall be prima facie evidence thereof, absent manifest error.

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.07) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan or Revolving Commitment, as the case may be.

SECTION 2.12 Payments Generally.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made (i) with respect to the Term Loans and Swingline
Loans, in Dollars and (ii) with respect to the Revolving Commitments and Letters
of Credit, in the applicable Approved Currency in which such Obligations are
denominated, in each case, in same day funds, without defense (other than
payment in full), recoupment, setoff, condition or deduction for any
counterclaim, and delivered to the Administrative Agent not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent for the
account of Lenders (except for payments to be made directly to the applicable
L/C Issuer or the Swingline Lender as expressly provided herein); for purposes
of computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrower on
the next succeeding Business Day, in the Administrative Agent’s sole discretion.

 

125



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions hereof, if any Committed Loan
Notice with respect to a conversion or continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any Eurocurrency Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.

(c) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(d) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.02 or pursuant to any sale of, collection from or other realization
upon all or any part of the Collateral, all payments or proceeds received by
Agents in respect of any of the Obligations, shall be applied in accordance with
the application arrangements described in Section 8.03.

SECTION 2.13 Pro Rata Shares; Sharing of Payments; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders required to make such Loans or purchase such participations,
simultaneously and proportionately to their respective Pro Rata Shares thereof,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the

 

126



--------------------------------------------------------------------------------

Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three Business
Days and thereafter, if such Loan is in Dollars, at the Base Rate, and if such
Loan is in Euros or any other Alternative Currency, at the rate certified by the
Administrative Agent to be its cost of funds (from any source which it may
reasonably select). If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to the Administrative Agent at the Base Rate if such Loan is in Dollars, and at
the rate certified by the Administrative Agent to be its cost of funds (from any
source which it may reasonably select) if such Loan is in Euros or any other
Alternative Currency. Nothing in this Section 2.13(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Commitments and Revolving
Commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(c) [Reserved].

(d) If, other than as provided elsewhere herein (including, without limitation,
any prepayments made in connection with Section 2.05(a)(iv), Section 2.15,
Section 2.16 or Section 10.07), any Lender shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Loan Documents or otherwise, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Administrative Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.

SECTION 2.14 Increase in Commitments. (a) After the Closing Date, upon notice to
the Administrative Agent, the Borrower may request increases to the Revolving
Commitments (each such increase, the “Additional Revolving Commitments”), and/or
add one or more incremental revolving facilities (each an “Additional Revolving
Facility” and the revolving

 

127



--------------------------------------------------------------------------------

commitments thereunder, the “Additional Revolving Facility Commitments”),
request increases to any existing Term Loan Facility and/or add one or more new
tranches of term loans, including Additional Term A Loans, denominated in either
Dollars or Euros (each such increase and/or new tranche, the “Additional Term
Commitments”); provided that:

(i) after giving effect to any such addition, the aggregate amount of Additional
Revolving Commitments, Additional Revolving Facility Commitments, Additional
Term Commitments and Incremental Equivalent Debt that have been added pursuant
to this Section 2.14 and Section 7.03(y) shall not exceed (A) $300,000,000 (the
“General Incremental Availability”), plus (B) unlimited additional amounts (the
“Ratio Incremental Availability”) to the extent that, in the case of this clause
(B) only, as of the last day of the most recently ended Test Period for which
financial statements are internally available after giving Pro Forma Effect to
such Incurrence of Loans pursuant to such Additional Term Commitments,
Additional Revolving Commitments, Additional Revolving Facility Commitments
and/or Incremental Equivalent Debt, as applicable, and any Investment
consummated with the proceeds therefrom, the First Lien Leverage Ratio does not
exceed 2.00:1.00 (but assuming for the purpose of each such calculation that
(x) the relevant Additional Revolving Commitments and Additional Revolving
Facility Commitments shall be treated as fully drawn, (y) the cash proceeds of
Additional Revolving Loans, Additional Term Loans and/or Incremental Equivalent
Debt, as applicable, are not treated as Cash On Hand for such purpose and
(z) the proceeds of any Additional Loans or Incremental Equivalent Debt that are
to be used to repay Indebtedness have been so used to repay such Indebtedness)
and, in each case, it being understood that the Borrower may elect to Incur any
such Additional Revolving Commitments, Additional Revolving Facility
Commitments, Additional Term Commitments and/or Incremental Equivalent Debt
pursuant to the Ratio Incremental Availability prior to the General Incremental
Availability, and if both the Ratio Incremental Availability and the General
Incremental Availability are available and the Borrower does not make an
election, the Borrower will be deemed to have elected the Ratio Incremental
Availability; provided that if the Borrower incurs Indebtedness under an
Additional Facility using the General Incremental Availability on the same date
that it incurs Indebtedness using the Ratio Incremental Availability, the First
Lien Leverage Ratio will be calculated without regard to any incurrence of
Indebtedness under the General Incremental Availability;

(ii) no existing Lender will be required to participate in any such Additional
Facility without its consent (and any Lender that does not respond by the
applicable deadline shall be deemed to have refused to so participate);

(iii) any such Additional Facility shall be secured on a pari passu basis by the
same Collateral securing the Facilities ;

(iv) (a) all Additional Revolving Commitments shall be on the same terms and
conditions and subject to the same documentation as the Revolving Facility
(other than with respect to any upfront fees) and (b) (A) all Additional
Revolving Facility Commitments shall be, except as provided herein, on terms as
agreed between the Borrower and the incremental lenders providing such
Additional Revolving Facility (and

 

128



--------------------------------------------------------------------------------

if such terms are not substantially consistent with the terms of the Revolving
Facility, such terms shall be reasonably satisfactory to the Administrative
Agent, it being understood that terms not substantially consistent with the
Revolving Facility which are applicable only after the Maturity Date of the
Revolving Facility will be deemed to be acceptable to the Administrative
Agent)), (B) Additional Revolving Facility Commitments shall not mature (or
require scheduled commitment reductions or amortization) prior to the Maturity
Date of any then existing Revolving Facility, (C) the borrowing and repayment
(except for (1) payments of interest and fees at different rates on the
Additional Revolving Facility Commitments (and related outstandings),
(2) repayments required upon the maturity date of the Additional Revolving
Facility Commitments and (3) repayments made in connection with a permanent
repayment and termination of commitments (subject to clause (D) below)) of
Additional Revolving Loans with respect to Additional Revolving Credit
Commitments after the associated Additional Commitments Effective Date shall be
made on a pro rata basis with all other Revolving Commitments and Additional
Revolving Commitments in effect on such Additional Commitment Effective Date,
(D) the permanent repayment of Additional Revolving Loans with respect to, and
termination of, Additional Revolving Facility Commitments after the associated
Additional Commitments Effective Date shall be made on a pro rata basis with all
other Revolving Commitments and Additional Revolving Commitments in effect on
such Additional Commitment Effective Date, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class on a
better than pro rata basis as compared to any other Class with a later maturity
date than such Class, and (E) subject to the provisions of Section 2.03(j) to
the extent dealing with Letters of Credit which mature or expire after a
Maturity Date when there exist Non-Expiring Credit Commitments, all Letters of
Credit shall be participated on a pro rata basis by all Lenders in accordance
with their Pro Rata Share of the aggregate Revolving Commitments, Additional
Revolving Commitments and Additional Revolving Facility Commitments on the
Additional Commitment Effective Date; and

(v) the final maturity date of any Additional Term Loans (other than Additional
Term A Loans) shall be no earlier than the Maturity Date for the existing Term
Loans, the Weighted Average Life to Maturity of any Additional Term Loans (other
than Additional Term A Loans) shall be no shorter than the Weighted Average Life
to Maturity for the existing Term Loans, and the terms of any Additional Term
Loans shall be determined by the Borrower and the lenders of such Additional
Term Loans; and

(vi) the pricing, interest rate margins, discounts, premiums, rate floors, fees
and amortization schedule applicable to any Additional Term Loans shall be
determined by the Borrower and the lenders providing such Additional Term Loans;
provided that:

(A) with respect to any Additional Term Loans (excluding any Additional Term A
Loans) incurred within twelve months of the Closing Date, if the initial “yield”
of such Additional Term Loans exceeds the initial “yield” with respect to the
Initial Term Loans by more than 50 basis points, the applicable margins for the
Initial Term Loans shall be increased to the extent necessary so that the
initial “yield” on the Initial Term Loans is 50 basis points less than the

 

129



--------------------------------------------------------------------------------

initial “yield” on such Additional Term Loans; provided that, in determining the
interest rate margins applicable to such Additional Term Loans and the Initial
Term Loans, (x) arrangement, commitment, structuring or other fees payable to
the Arrangers (or their respective Affiliates) in connection with the Initial
Term Loans or to one or more arrangers (or their Affiliates) of any Additional
Term Loan that are not shared generally with all Lenders providing such
Additional Term Loan shall be excluded, (y) original issue discount and upfront
fees paid to the Lenders thereunder shall be included (with original issue
discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity), and
(z) if the Additional Term Loans include an interest rate floor greater than the
applicable interest rate floor with respect to the Initial Term Loans, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
interest rate margin with respect to the Initial Term Loans shall be required,
but only to the extent an increase in the interest rate floor in the Initial
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the interest rate
margin) applicable to the Initial Term Loans shall be increased to the extent of
such differential between interest rate floors;

(B) the amortization requirements of such Additional Term Loans (which shall be
set forth in a separate amortization schedule from the amortization schedule
applicable to the existing Term Loans on the Closing Date) may differ from the
existing Term Loans, so long as the Weighted Average Life to Maturity of the
Additional Term Loans is no shorter than the Weighted Average Life to Maturity
of the existing Term Loans; provided that Additional Term Loans may be incurred
as Additional Term A Loans (and may have a shorter Weighted Average Life to
Maturity than the existing Term Loans) so long as (x) the aggregate principal
amount of all Additional Term A Loans that are outstanding at the time of such
incurrence does not exceed, in the aggregate, $100,000,000 and (y) the Weighted
Average Life to Maturity of any Additional Term A Loans is not less than three
years;

(C) any Additional Term Loans shall not be secured by any Lien on any asset of
the Borrower or any Guarantor that does not also secure the then outstanding
Term Loans, or be guaranteed by any Person other than the Guarantors under the
then outstanding Term Loans; and

(D) to the extent the terms and documentation with respect to any Additional
Term Loans (other than Additional Term A Loans) are not substantially consistent
with the existing Term Loan Facility (except to the extent permitted under
clauses (A) and (B) of this Section 2.14(a)(vi)) in a manner that is more
favorable to the lenders of such Additional Term Loans, the terms and
documentation shall be reasonably satisfactory to the Administrative Agent (it
being understood that terms not substantially consistent with the existing Term
Loan Facility which are applicable only after the Maturity Date of the existing
Term Loan Facility will be deemed to be acceptable to the Administrative Agent;

 

130



--------------------------------------------------------------------------------

it being further understood that, to the extent that any financial maintenance
covenant is added for the benefit of any such Additional Term Loans, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of the
existing Term Loan Facility).

(b) If any Additional Term Commitments, Additional Revolving Facility
Commitments or Additional Revolving Commitments are added in accordance with
this Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (each, an “Additional Commitments Effective Date”) and the final
amount of such addition. The Administrative Agent shall promptly notify the
Borrower and the Lenders providing such Additional Term Commitments, Additional
Revolving Facility Commitments or Additional Revolving Commitments (each of
which shall be an Eligible Assignee and, to the extent that consent of the
Administrative Agent, the Swingline Lender or any L/C Issuer would be required
for an assignment of Loans pursuant to Section 10.07 to any such Lender,
consented to by the Administrative Agent, the Swingline Lender or each L/C
Issuer, as applicable) of the final amount of such addition and the Additional
Commitments Effective Date. The Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Additional Commitments
Effective Date signed by a Responsible Officer of the Borrower certifying that,
before and after giving effect to such increase, (i) the representations and
warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects on and as of the Additional Commitments
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date (provided that, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (ii) no Default or Event of Default exists
or would exist after giving effect to such addition, subject in the case of
clauses (i) and (ii) where agreed to by the Lenders providing such Additional
Term Loans, Additional Revolving Facilities or Additional Revolving Commitments
to customary SunGard limitations required by such Lenders to the extent the
proceeds of any Additional Loans are being used to finance Limited Condition
Transaction.

(c) The effectiveness of any Additional Loans, Additional Revolving Facility
Commitments or Additional Revolving Commitments (and any amendment entered into
in connection therewith) shall be subject to the satisfaction (or waiver) on the
Additional Commitments Effective Date of each of the conditions as the parties
thereto shall agree, including (a) to the extent requested by the Lenders
providing such Additional Loans, Additional Revolving Facility Commitments or
Additional Revolving Commitments, receipt by the Administrative Agent of
(i) customary officer’s certificates and board resolutions and (ii) customary
opinions of counsel to the Loan Parties, in each case, to the extent so
requested by such Lenders and, to the extent applicable, consistent with those
delivered on the Closing Date or thereafter in accordance with the terms of this
Agreement (other than changes to legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent) and (b) supplemental, additional or reaffirmation
agreements and/or such amendments to the Collateral Documents and/or the
Guarantee Agreement as may be reasonably requested by the Administrative Agent
(including Mortgage amendments) in order to ensure that any Additional Loans,
Additional Revolving Facility

 

131



--------------------------------------------------------------------------------

Commitments or Additional Revolving Commitments (as applicable) are provided
with the benefit of the applicable Loan Documents. Any Additional Loans,
Additional Revolving Facility Commitments or Additional Revolving Commitments
made pursuant to this Section 2.14 shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, each Additional
Lender and the Administrative Agent and shall be evidenced by one or more
entries in the Register maintained by the Administrative Agent in accordance
with the provisions set forth in Section 2.11. Any Additional Term Loans,
Additional Revolving Facility Commitments or Additional Revolving Commitments
made on an Additional Commitments Effective Date shall be designated a separate
Series (or a part of an existing Series, as applicable) for all purposes of this
Agreement.

(d) On any Additional Commitments Effective Date on which Additional Revolving
Commitments or Additional Revolving Facility Commitments are effected, subject
to the satisfaction of the foregoing terms and conditions, (a) each of the
Lenders with Revolving Commitments shall assign to each of the Additional
Revolving Lenders with Additional Revolving Commitments, and each of such
Additional Revolving Lenders shall purchase from each of such Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
applicable Revolving Loans outstanding on such Additional Commitments Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing Lenders
with Revolving Commitments and Additional Revolving Lenders with Additional
Revolving Commitments ratably in accordance with their Revolving Commitments
after giving effect to the addition of such Additional Revolving Commitments to
the Revolving Commitments, (b) each Additional Revolving Commitment and
Additional Revolving Facility Commitment shall be deemed for all purposes a
Revolving Commitment and each Additional Revolving Loan shall be deemed, for all
purposes, a Revolving Loan (in the case of Additional Revolving Facility
Commitments, of a separate Series and Class), and (c) each Additional Revolving
Lender shall become a Revolving Lender, as applicable, with respect to its
Additional Revolving Commitment or its Additional Revolving Facility and all
matters relating thereto (in the case of Additional Revolving Facility
Commitments, of a separate Series and Class).

(e) This Section 2.14 shall supersede any provisions in Section 2.05,
Section 2.13 and Section 10.01 to the contrary. The Administrative Agent and the
Lenders hereby (i) agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the Incurrence of Indebtedness expressly provided for in this Section 2.14
and (ii) waive the requirements of any other provision of this Agreement or any
other Loan Document that may otherwise prohibit the Incurrence of any
Indebtedness expressly provided for by this Section 2.14. Notwithstanding any
other provision of any Loan Document (except as expressly enumerated in this
Section 2.14), each Joinder Agreement may, without the consent of any other
Lender, amend the terms of the Loan Documents, if necessary or reasonably
advisable, to provide for terms applicable to each Additional Revolving
Commitment, Additional Revolving Facility Commitment and Additional Term
Commitment.

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or commitments made or established pursuant to this
Section 2.14 and such technical amendments as may be

 

132



--------------------------------------------------------------------------------

necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.14, including
any amendments that are not adverse to the interests of any Lender that are made
to effectuate changes necessary to enable any Incremental Term Loans to be
fungible for United States federal income tax purposes with the another Class of
Term Loans, which shall include any amendments that do not reduce the ratable
amortization received by each Lender thereunder.

(g) On the date of effectiveness of any Additional Revolving Commitment or
Additional Revolving Facility Commitment, the L/C Sublimit shall increase by an
amount, if any, agreed upon by the Administrative Agent, the relevant L/C
Issuers and the Borrower.

SECTION 2.15 Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Affiliates thereof or any other
lender that is an Eligible Assignee (other than in the case of Refinancing
Notes), Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Loans, Commitments, Additional Loans, Additional Term
Commitments, Additional Revolving Facility Commitments or Additional Revolving
Commitments then outstanding under this Agreement in the form of Refinancing
Term Facilities, Refinancing Revolving Facilities or Refinancing Notes, in each
case, other than Refinancing Notes, pursuant to a Refinancing Amendment. Any
Refinancing Term Facility or Refinancing Revolving Facility shall be denominated
in the same currency as the portion of the Loans, Commitments, Additional Loans,
Additional Term Commitments, Additional Revolving Facility Commitments or
Additional Revolving Commitments so refinanced or in Dollars or Euros. Any
Refinancing Term Facility or Refinancing Revolving Facility may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) with the Term Loan Facilities or Revolving Facility, as applicable,
in any voluntary or mandatory prepayments (and with respect to the Revolving
Facility, extensions of credit and termination of Commitments) hereunder, as
specified in the applicable Refinancing Amendment. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction or waiver on the date
thereof of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of customary legal opinions, board resolutions, officers’ certificates
and/or reaffirmation agreements generally consistent with those delivered under
Section 4.01 (which in the case of legal opinions, take into account changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Credit Agreement Refinancing Indebtedness incurred under this Section 2.15
shall (i) be in an aggregate principal amount that is not less than $25,000,000
and (ii) with respect to any Refinancing Term Facilities or Refinancing Notes in
the case of any Term Loans being refinanced, will have a maturity date that is
not prior to the maturity date of, and will have a Weighted Average Life to
Maturity that is not shorter than, the Term Loans being refinanced; provided
that the requirements of this clause (ii) shall not apply to Credit Agreement
Refinancing Indebtedness that constitutes Additional Term A Loans to the extent
that, after giving effect to such Credit Agreement Refinancing Indebtedness, the
aggregate principal amount of all Additional Term A Loans then outstanding does
not exceed $100,000,000. In addition, subject to Section 2.03(j), to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Commitments in accordance

 

133



--------------------------------------------------------------------------------

with their percentage of the Revolving Commitments, Additional Revolving
Commitments, Additional Revolving Facility Commitments and Extended Revolving
Commitments (and, except as provided in Section 2.03(j), without giving effect
to changes thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 and reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments). If, in
connection with any proposed Refinancing Amendment, the Administrative Agent and
the Borrower reasonably determine that such Credit Agreement Refinancing
Indebtedness shall be effected by an amendment of all or a portion of the
existing Term Loans (in lieu of an equivalent repayment thereof), then upon the
payment in cash to each such Lender of the amounts that otherwise would have
been payable to such Lender in connection with such Credit Agreement Refinancing
Indebtedness (including any applicable premium with respect thereto), such
Lender shall be deemed to have agreed to a concurrent assignment of an
equivalent portion of such Lender’s applicable Term Loans to the Administrative
Agent or such other Lender as the Borrower and the Administrative Agent may
agree (without further action by such Lender) pursuant to Section 10.07 (with
the assignment fee and any other costs and expenses to be paid by the Borrower
in such instance and without any representation or warranty by such Lender).
This Section 2.15 shall supersede any provisions in Section 2.05, Section 2.13
or Section 10.01 to the contrary. The Lenders hereby waive the requirements of
any other provision of this Agreement or any other Loan Document that may
otherwise prohibit the Incurrence of any Indebtedness expressly provided for in
this Section 2.15.

SECTION 2.16 Extensions of Loans and Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the Borrower to (i) all Lenders of
Term Loans or Revolving Loans of the same Class with a like Maturity Date on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Loans of such Class with a like Maturity
Date) or (ii) all Revolving Lenders with a Revolving Commitment of the same
Class with a like termination date on a pro rata basis (based on the aggregate
Revolving Commitments of such Class with a like termination date) and, in each
case, on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Maturity Date of each
such Lender’s Loans or Revolving Commitments and otherwise modify the terms of
such Loans or such Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans or such Revolving Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Term Loans) (each, an “Extension”), and each group of Loans or
Revolving Commitments as so extended, as well as the original Loans (not so
extended) or Revolving Commitments (not so extended), being a Series; any
Extended Term Loans, Extended Revolving Loans or Extended Revolving Commitments
(each as defined below) shall constitute a separate Series of Loans or Revolving
Commitments from the Series of Loans or

 

134



--------------------------------------------------------------------------------

Revolving Commitments from which they were converted, so long as the following
terms are satisfied or waived: (i) no Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders and no Event of Default shall exist immediately
after the effectiveness of any Extended Loans or Extended Revolving Commitments,
as applicable, (ii) except as to interest rates, yield, AHYDO payments, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv), (v) and (vi), be determined by the Borrower and set forth
in the relevant Extension Offer), the Loans or Revolving Commitments, as
applicable, of any Lender that agrees to an Extension with respect to such Loans
or Revolving Commitments, as applicable (each, an “Extended Term Lender” or an
“Extended Revolving Lender” and, together, the “Extending Lenders”) extended
pursuant to any Extension (any such Term Loan whose Maturity Date is so
extended, an “Extended Term Loan”, any such Revolving Loan whose Maturity Date
is so extended, an “Extended Revolving Loan”, and any such Revolving Commitment
whose termination date is so extended, an “Extended Revolving Commitment”) shall
have substantially same terms or terms that are more favorable to the Borrower
and its Restricted Subsidiaries (taken as a whole and as reasonably determined
in good faith by the Borrower) than those applicable to the Class of Loans or
the Class of Revolving Commitments, as applicable, subject to such Extension
Offer (except for covenants or other provisions contained therein applicable
only to periods after the then latest Maturity Date for the Class of Loans or
the Class of Revolving Commitments, as applicable, subject to such Extension
Offer), (iii) the amortization schedule applicable to any Extended Term Loans
pursuant to Section 2.07 for the periods prior to the original Maturity Date for
the applicable Class of Term Loans whose Maturity Date is so extended may not be
increased, (iv) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby, (v) any Extended Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the applicable Extension Offer (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date of the non-extending Revolving Commitments), (vi) if the aggregate
principal amount of Loans (calculated on the face amount thereof) or Revolving
Commitments, as applicable, in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans or Revolving Commitments, as applicable, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans or the Revolving
Commitments, as applicable, of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower. In addition, subject
to Section 2.03(j), to the extent dealing with Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Letters of Credit shall be participated on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments, Additional Revolving Commitments,
Additional Revolving Facility Commitments and Extended Revolving Commitments
(and, except as provided in Section 2.03(j), without giving effect to changes
thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued).

 

135



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) each Extension
Offer is required to be in a minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and which may be waived by the Borrower) of Loans or Revolving
Commitments of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05, 2.13 and 10.01) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.16.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to its Revolving Commitments (or a portion thereof) or
one or more of its Loans (or a portion thereof). All Extended Loans, Extended
Revolving Commitments and all Obligations in respect of the foregoing shall be
Obligations under this Agreement and the other Loan Documents and, unless
(x) the Loans or Revolving Commitments being extended by this Section 2.16 are
unsecured or (y) otherwise agreed by the Borrower and the Lender providing such
Extension, such Extended Loans or Extended Revolving Commitments shall be
secured by the Collateral on a pari passu basis with the Secured Obligations;
provided, however, no Extension may provide for any Class of Extended Loans or
Extended Revolving Commitments to be secured by any Collateral or other assets
of any Loan Party or subsidiary thereof that does not also secure the existing
Loans and Commitments. The Lenders hereby irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Loan
Documents as may be necessary or reasonably advisable in order to establish new
Classes of Loans and/or Commitments, as applicable, and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Series, in each case on terms consistent with this Section 2.16. All
such Extension Amendments entered into with Borrower by Administrative Agent
hereunder shall be binding on the Lenders.

(d) In connection with any Extension, the Borrower will provide notification to
Administrative Agent (for distribution to the Lenders of the applicable Class)
of the requested new maturity date for the extended Loans of each such Class and
the due date for Lender responses. In connection with any Extension, each Lender
of the applicable Class wishing to participate in such Extension shall, prior to
such due date, provide Administrative Agent with a written notice thereof. Any
Lender that does not respond to an Extension Offer by the applicable due date
shall be deemed to have rejected such Extension. Any Extension shall be effected
pursuant to such procedures, if any, as may be mutually agreed by Administrative
Agent and Borrower to accomplish the purposes of this Section 2.16.

 

136



--------------------------------------------------------------------------------

(e) No conversion of Loans pursuant to any Extension shall constitute a
voluntary or mandatory prepayment for purposes of this Agreement. This
Section 2.16 shall supersede any provisions in Section 2.05, Section 2.13 or
Section 10.01 to the contrary.

SECTION 2.17 Cash Collateral.

(a) Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable L/C Issuer (i) if the applicable L/C Issuer has honored
any full or partial drawing under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, or as otherwise required pursuant
to Section 8.01, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all L/C Obligations in an amount
not less than the Minimum Collateral Amount. At any time that there shall exist
a Defaulting Lender, within one Business Day of written request of the
Administrative Agent, the Swingline Lender or any applicable L/C Issuer (in each
case, with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize all Fronting Exposure of such Swingline Lender or L/C Issuer with
respect to such Defaulting Lender (determined after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in Cash
Collateral Accounts which shall bear interest for the benefit of the Borrower.
The Borrower and, to the extent provided by any Lender, such Lender, hereby
grants to (and subject to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Swingline Lender, the applicable L/C
Issuers and the applicable Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
all proceeds of the foregoing, as security for the obligations to which such
Cash Collateral may be applied pursuant to paragraph (c) of this Section. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim (other than non-consensual Permitted Liens which do not have
priority over the claim of the Administrative Agent) of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount or, if applicable,
the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly following written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything herein to the contrary, Cash
Collateral provided under this Section, Section 2.18 or Section 8.01 or
otherwise in respect of Letters of Credit or Swingline Loans shall be applied to
the satisfaction of the specific L/C Obligations or Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligations) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

137



--------------------------------------------------------------------------------

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of the Defaulting Lender status of the applicable Lender (or, as appropriate,
its assignee following compliance with Section 10.07)), or (ii) the
determination by the Administrative Agent that there exists excess Cash
Collateral; provided that (A) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default under
Section 8.01(a) or an Event of Default (and following application as provided in
this Section may be otherwise applied in accordance with Section 8.03) and
(B) the Person providing Cash Collateral, the Swingline Lender and the
applicable L/C Issuer(s) may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations hereunder.

SECTION 2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything in this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 unless otherwise agreed by the
Borrower and the Administrative Agent.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer(s) or the Swingline
Lender hereunder; third, to Cash Collateralize the L/C Issuers’ and Swingline
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.17; fourth, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ and Swingline Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit or Swingline Loans
issued under this Agreement, in accordance with Section 2.17; sixth, to the

 

138



--------------------------------------------------------------------------------

payment of any amounts owing to the Lenders, the Swingline Lender or the
applicable L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Swingline Lender or the applicable L/C
Issuers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default shall have occurred and be continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and, eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 (or, if such Loans or were made in the initial Credit Extension,
Sections 4.01 and 4.02) were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and the L/C Borrowings owed to, all the
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this clause (ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Commitment and L/C Fees. (x) No Defaulting Lender shall be entitled to
receive any commitment fees payable under Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive L/C Fees as provided in Section 2.09(b).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
shall be automatically reallocated among the Non-Defaulting Lenders on a pro
rata basis in accordance with their respective Revolving Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the sum of the aggregate Outstanding
Amount of the Revolving Loans of any Non-Defaulting Lender, plus such Lender’s
Revolving Percentage of the outstanding amount of all L/C Obligations and
Swingline Loans at such time, to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 2.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from such Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include

 

139



--------------------------------------------------------------------------------

arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure, taking
into account the reallocation provisions in Section 2.18(a)(iv), after giving
effect thereto.

SECTION 2.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE 3.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes. (a) Payments to Be Free and Clear. Subject to
Section 3.01(b), all sums payable by any Loan Party hereunder and under the
other Loan Documents

 

140



--------------------------------------------------------------------------------

shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax imposed, levied,
collected, withheld or assessed by any Governmental Authority or any political
subdivision or taxing authority thereof or therein.

(b) Withholding of Taxes. If any Loan Party or the Administrative Agent is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by or on behalf of any Loan Party to the Administrative
Agent, or any Lender under any of the Loan Documents: (i) the Borrower shall
notify the Administrative Agent or the Administrative Agent shall notify the
Borrower, as applicable, of any such requirement or any change in any such
requirement as soon as reasonably possible after the Borrower or the
Administrative Agent becomes aware of it; (ii) the Borrower or Administrative
Agent (or other relevant Loan Party) shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Loan Party) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender; (iii) in
the case of an Indemnified Tax, the sum payable by such Loan Party in respect of
which the relevant deduction or withholding is required shall be increased to
the extent necessary to ensure that, after the making of that deduction or
withholding, the Administrative Agent or such Lender, as the case may be,
receives on the relevant due date a net sum equal to what it would have received
had no such deduction or withholding been required or made; and (iv) within
thirty days after paying any sum from which any deduction or withholding has
been made, the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of such deduction or
withholding and of the remittance thereof to the relevant tax or other
authority; provided, no such additional amount shall be required to be paid
under clause (iii) above with respect to any Excluded Taxes.

(c) Payment of Other Taxes. Without duplication of any obligation in paragraph
(b) hereof, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or the Lenders timely reimburse it for the payment of any
Other Taxes.

(d) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
the Administrative Agent and Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment and Assumption pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrower or Administrative Agent
(each in the reasonable exercise of its discretion), (i) two executed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (claiming the
benefits of any applicable income tax treaty), W-8EXP, W-8ECI and/or W-8IMY (or
any successor forms), properly completed and duly executed by such Lender, and
such other documentation required under the Code or reasonably requested by the
Borrower or Administrative Agent to establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents, or
(ii) a certificate substantially in the form of Exhibit R-1 to R-4, as
applicable (the “Tax Compliance Certificate”), together with

 

141



--------------------------------------------------------------------------------

two executed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(and/or W-8IMY, if applicable) (or any successor form), properly completed and
duly executed by such Lender, and such other documentation required under the
Code or reasonably requested by the Borrower or Administrative Agent to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. If any Lender provides an
Internal Revenue Service Form W-8IMY, such Lender must also attach the
additional documentation that must be transmitted with Internal Revenue Service
Form W-8IMY, including the appropriate forms described in this Section 3.01(d).
Each Non-US Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Non-US
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Non-US Lender), shall deliver to the Borrower and the
Administrative Agent on the date when such Non-US Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (in either case, in the reasonable exercise of its
discretion), two duly signed, properly completed copies of IRS Form W-8IMY (or
any successor thereto), together with any form, certificate, and/or statement
required to be attached thereto under the Code or the regulations thereunder, to
establish that such Non-US Lender is not acting for its own account with respect
to a portion of any such sums payable to such Non-US Lender and to establish
what the applicable U.S. withholding tax is with respect to payments made with
respect to such portion. Each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and Administrative Agent on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment and Assumption pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrower and Administrative Agent
(each in the reasonable exercise of its discretion) two properly completed and
duly executed original copies of Internal Revenue Service Form W-9 (or successor
forms). Notwithstanding anything to the contrary contained herein, a Non-US
Lender shall not be required to deliver any form or statement pursuant to this
Section 3.01(d) that such Non-US Lender is not legally able to deliver. Each
Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 3.01(d) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any respect, that such Lender shall promptly
deliver to Administrative Agent for transmission to the Borrower two new
original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8EXP,
W-8ECI, W-8IMY or W-9, or a Tax Compliance Certificate and two original copies
of Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8IMY (or any successor
form), as the case may be, in each case properly completed and duly executed by
such Lender, and such other documentation required under the Code or reasonably
requested by the Borrower or Administrative Agent to confirm or establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Loan Documents, or notify the Administrative Agent and Borrower
of its inability to deliver any such forms, certificates or other evidence. The
Administrative Agent shall provide documentation to the Borrower pursuant to
this Section 3.01(d) as if it were a Lender.

 

142



--------------------------------------------------------------------------------

(e) Evidence of Exemption from Non-U.S. Withholding Tax. A Lender that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which the Borrower is subject to tax, or any tax
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver, within a reasonable period of time, to the
Borrower (with a copy to the Administrative Agent), as reasonably requested by
the Borrower, such properly completed and executed documentation prescribed by
applicable law (including, if relevant, a certificate of residence) as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is able to complete, execute and deliver such
documentation legally and without undue prejudice.

(f) Borrower Indemnification for Failure to Pay Required Taxes, etc. Without
duplication of any obligation in paragraph (b) or (c) hereof, the Loan Parties
shall indemnify the Administrative Agent and the Lenders for any Indemnified
Taxes payable or paid by the Administrative Agent or the Lenders or required to
be withheld or deducted from a payment the Administrative Agent or the Lenders
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that if the Borrower reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender shall use reasonable efforts to cooperate with the Borrower to
obtain a refund of such Taxes at the Borrower’s expense, so long as such efforts
would not, in the sole determination of the Administrative Agent or such Lender
(as the case may be), result in any additional costs, expenses or risks or be
otherwise disadvantageous to it. Payment under this indemnification must be made
within fifteen days from the date any of the Administrative Agent or any Lender
or any of their respective Affiliates makes written demand therefore accompanied
by appropriate evidence of the Tax and its payment.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which the Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Credit Party under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as applicable, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Loan Party pursuant to this paragraph
(g) the payment of which would place the Administrative Agent or such Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Loan Party or any other Person.

 

143



--------------------------------------------------------------------------------

(h) FATCA. If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine whether such Recipient has
complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
Closing Date that are not already included in the definition of “FATCA.”

(i) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(j) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of any Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k) Definitions. For the purposes of this Section 3.01, the references to
“Lender” shall include any L/C Issuers.

SECTION 3.02 Making or Maintaining Eurocurrency Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower), on any Interest Rate Determination Date with
respect to any Eurocurrency Rate Loans, that by reason of circumstances
affecting the London interbank market (i) adequate and fair means do not exist
for ascertaining the interest rate applicable to such Loans on the basis
provided for in the definition of “Adjusted Eurocurrency Rate” or (ii) the
“Adjusted Eurocurrency Rate” does not adequately and fairly reflect the cost to
the Lenders of funding the subject Eurocurrency Rate Loans, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurocurrency Rate Loans until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Committed
Loan Notice given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

 

144



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of Eurocurrency Rate Loans In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining, converting to or continuation of its Eurocurrency Rate
Loans has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) the Administrative Agent is advised by the
Required Lenders (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurocurrency Rate Loans has become impracticable, as a
result of contingencies occurring after the date hereof which materially and
adversely affect the London interbank market or the position of the Lenders in
that market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (in writing by telefacsimile or by
telephone confirmed in writing) to the Borrower and the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each other Lender). If the Administrative Agent receives a notice
from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) Lenders constituting the Required Lenders pursuant to clause (ii) of the
preceding sentence, then (1) the obligation of the Lenders (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender) to
make Loans as, or to convert Loans to, Eurocurrency Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurocurrency
Rate Loan then being requested by the Borrower pursuant to a Committed Loan
Notice, the Lenders (or in the case of any notice pursuant to clause (i) of the
preceding sentence, such Lender) shall make such Loan as (or continue such Loan
as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender’s) obligations to maintain their respective outstanding
Eurocurrency Rate Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans (in the case of Affected
Loans that are denominated in an Alternative Currency, with an Applicable Rate
equal to the Base Rate plus a margin that is 1.00% less than the margin that
would otherwise be applicable to Eurocurrency Rate Loans of such Class) on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurocurrency
Rate Loan then being requested by the Borrower pursuant to a Committed Loan
Notice, the Borrower shall have the option, subject to the provisions of
Section 3.04, to rescind such Committed Loan Notice as to all Lenders by
promptly giving notice (in writing by telefacsimile or by telephone confirmed in
writing) to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 3.02(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to,
Eurocurrency Rate Loans in accordance with the terms hereof.

(c) Booking of Eurocurrency Rate Loans. Subject to Sections 3.01 and 3.05, any
Lender may make, carry or transfer Eurocurrency Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of such
Lender.

 

145



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of Eurocurrency Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.02 and under Sections 3.03
and 3.04 shall be made as though such Lender had actually funded each of its
relevant Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of “Adjusted Eurocurrency Rate” in an amount equal to the amount of such
Eurocurrency Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States;
provided, however, each Lender may fund each of its Eurocurrency Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.02 and under
Sections 3.03 and 3.04.

SECTION 3.03 Increased Cost; Capital Adequacy.

(a) Compensation for Increased Costs and Taxes. In the event that any Lender
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (regardless of whether the
underlying law, treaty or governmental rule, regulation or order was issued or
enacted prior to the date hereof), including the introduction of any new law,
treaty or governmental rule, regulation or order but excluding solely proposals
thereof, or any determination of a court or Governmental Authority, in each case
that becomes effective after the date hereof (provided that the introduction of
any new law, treaty or governmental rule, regulation or order, or any
determination of a court or Governmental Authority with respect to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, in each case that becomes effective after the
Closing Date shall be considered a change in law whether promulgated before or
after the Closing Date), or (B) any guideline, request or directive by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law) or any implementation rules or interpretations of
previously issued guidelines, requests or directives, in each case that is
issued or made after the date hereof: (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Excluded Taxes
or Indemnified Taxes, which are exclusively covered by Section 3.01 hereof) with
respect to this Agreement or any of the other Loan Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder or thereunder; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurocurrency Rate Loans that are
reflected in the

 

146



--------------------------------------------------------------------------------

definition of “Adjusted Eurocurrency Rate”) or any company controlling such
Lender; or (iii) imposes any other condition (other than with respect to Taxes)
on or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Eurocurrency Rate
Loans hereunder (or of maintaining its obligation to make any such Loan), or to
increase the cost to any L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, so long as such Lender generally requires similar obligors under
other credit facilities of this type made available by such Lender to similarly
so compensate such Lender, the Borrower shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 3.03, which statement shall be conclusive and binding upon all parties
hereto absent manifest error; provided, that, with respect to a Lender other
than a Lender listed on the signature pages hereof on the Closing Date, no such
additional amount shall be required to be paid unless such law, treaty,
governmental rule, regulation, order, change therein, interpretation,
administration or application thereof, or determination becomes effective, or
such guideline, request or directive is issued or made, after the effective date
of the Assignment and Assumption pursuant to which such Lender became a Lender
(provided that the introduction of any new law, treaty or governmental rule,
regulation or order, or any determination of a court or Governmental Authority
with respect to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case that
becomes effective after the date of such Assignment and Assumption shall be
considered a change in law whether promulgated before or after such date).

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability after the Closing Date of any law, rule
or regulation (or any provision thereof) regarding capital adequacy or
liquidity, but including the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith (whether or not promulgated before or after the
Closing Date) and all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III (whether or not
promulgated before or after the Closing Date), or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Lender (or its applicable lending office) or

 

147



--------------------------------------------------------------------------------

any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, in each
case after the date hereof, has or would have the effect of reducing the rate of
return on the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling company could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy or liquidity), then, in any such case, so long as
such Lender generally requires similar obligors under other credit facilities of
this type made available by such Lender to similarly so compensate such Lender,
within five Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after-tax basis for such reduction. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 3.03(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

SECTION 3.04 Funding Losses. The Borrower shall compensate each Lender, upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to Lenders of funds
borrowed by it to make or carry its Eurocurrency Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurocurrency Rate Loan does not occur on a date
specified therefor in a Committed Loan Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurocurrency Rate Loan does
not occur on a date specified therefor in a Committed Loan Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurocurrency Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurocurrency Rate Loans is
not made on any date specified in a notice of prepayment given by Borrower.

SECTION 3.05 Matters Applicable to Requests for Compensation.

(a) Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 3.01, 3.02, 3.03 or 3.04, it will, to the
extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender

 

148



--------------------------------------------------------------------------------

pursuant to Section 3.01, 3.02, 3.03 or 3.04 would be materially reduced and if,
as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided, such Lender will
not be obligated to utilize such other office pursuant to this Section 3.05
unless the Borrower agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other office as described above.

(b) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(c) Limitation on Additional Amounts, etc. Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to Section 3.01(f), 3.03 or
3.04 of this Agreement shall not constitute a waiver of such Lender’s or L/C
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to Section 3.01(f),
3.03 or 3.04 for any increased costs, taxes, loss, expense or liability incurred
or reductions suffered more than 180 days prior to the date that such Lender or
L/C Issuer, as the case may be, notifies the Borrower of the circumstances
giving rise to such increased costs, taxes, loss, expense or liability or
reductions, and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the circumstances under Section 3.01(f), 3.03 or 3.04
giving rise to such increased costs, taxes, loss, expense or liability or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 3.06 Replacement of Lenders Under Certain Circumstances. (a) If at any
time (w) the Borrower becomes obligated to pay additional amounts or indemnity
payments (other than amounts in respect of Other Taxes) described in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 as a result of any
condition described in such Sections, (x) any Lender becomes a Defaulting
Lender, (y) any Lender refuses to make any Extension pursuant to Section 2.16 or
(z) any Lender becomes a Non-Consenting Lender, then the Borrower may
(1) terminate the unused Revolving Commitment of such Lender and repay the Loans
of such Lender on a non-pro rata basis or (2) with respect to any such Lenders,
replace such Lender (in its capacity as a Lender under the applicable Facility,
subject to such Extension or if the underlying matter in respect of which such
Lender has become a Non-Consenting Lender relates to a certain Class of Loans or
Commitments) by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee paid) all of its
rights and Obligations under this Agreement (in respect of the applicable Class
of Loans or Commitments subject to such Extension or if the underlying matter in
respect of which such Lender has become a Non-Consenting Lender relates to a
certain Class of Loans or Commitments) to one or more Eligible Assignees;
provided that (A) in the case of any Eligible Assignees in respect of
Non-Consenting Lenders, the replacement Lender shall agree to the consent,
waiver or amendment to which the Non-Consenting Lender did not agree and
(B) neither the Administrative Agent nor any Lender shall have any obligation to
the Borrower to find a replacement Lender or other such Person.

 

149



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans of the applicable Class and
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent. Pursuant to such Assignment and Assumption, (i) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans of the applicable Class,
(ii) all obligations of the Borrower owing to the assigning Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such Assignment and Assumption
and (iii) upon such payment and, if so requested by the assignee Lender,
delivery to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In the event that a Lender does not comply with the
requirements of this clause (b) within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.07 on behalf of any Lender being
replaced pursuant to Section 3.06(a) above, and any such documentation so
executed by Administrative Agent shall be effective for purposes of documenting
an assignment pursuant to Section 10.07.

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with the terms
of Section 9.07.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all directly and adversely
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of Loans or Commitments and (iii) either
the directly and adversely affected Lenders holding more than 50.1% of such
directly and adversely affected Total Outstandings, and aggregate unused
Revolving Commitments or the Required Lenders, as applicable, have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.07 Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

150



--------------------------------------------------------------------------------

ARTICLE 4.

CONDITIONS PRECEDENT

SECTION 4.01 Conditions Precedent to Closing Date.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction or waiver by each Lender of the following conditions
precedent:

(a) The Administrative Agent shall have received copies of the Historical
Financial Statements and the Pro Forma Balance Sheet.

(b) The Administrative Agent and the Arrangers shall have received all
documentation and other information about the Borrower and each other Loan Party
at least 3 Business Days prior to the Closing Date as has been reasonably
requested in writing at least 10 Business Days prior to the Closing Date by the
Administrative Agent or the Arrangers that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act.

(c) The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party: (i) Organizational Documents certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or jurisdiction of its incorporation or formation, as applicable, and
certified by a secretary or assistant secretary of the Borrower and each other
Loan Party, as applicable, to be true and complete as of the Closing Date;
(ii) resolutions or other action duly adopted by the board of directors (or
other governing body) of the Borrower and each other Loan Party authorizing and
approving the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party; (iii) incumbency certificates of
Responsible Officers authorized to act in connection with this Agreement and the
other Loan Documents to which the Borrower and each other Loan Party is a party
and (iv) such certificates of good standing or the equivalent from the
Borrower’s and each other Loan Party’s jurisdiction of incorporation or
formation, as applicable, relating to the existence of the Borrower and each
other Loan Party.

(d) Since September 30, 2015, there shall not have occurred a circumstance or
condition that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.

(e) The Administrative Agent (or its counsel) shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower, and
each Lender listed in Schedule 2.01, which schedule shall be on file with the
Administrative Agent.

(f) (i) The Administrative Agent shall have received from the Borrower and each
Guarantor (A) a counterpart of the Security Agreement executed and delivered by
the Borrower and each Guarantor, (ii) the Administrative Agent shall have
received from the Borrower and each Guarantor a counterpart of the Guarantee
Agreement executed and delivered by the Borrower and each Guarantor, and
(iii) the Agents shall have received, on or before the Closing Date, all
documents and instruments required to create and perfect the Collateral Agent’s
security interests in the Collateral for the benefit of the Secured Parties to
the extent required by

 

151



--------------------------------------------------------------------------------

the Loan Documents, including (w) Uniform Commercial Code financing statements
required by Law or reasonably requested by the Collateral Agent (to the extent
required by the Security Agreement) to be filed, registered, published or
recorded to create or perfect (if and to the extent required by the Security
Agreement) the Liens (subject only to Liens permitted pursuant by Section 7.01)
intended to be created under the Loan Documents, (x) fully executed Intellectual
Property Security Agreements in proper form for filing or recording in all
appropriate places in all applicable jurisdictions, memorializing and recording
the encumbrance of the intellectual property assets listed in Schedule II to the
Security Agreement, (y) a completed Perfection Certificate dated the Closing
Date and executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, and (z) all Collateral consisting of
intercompany notes, stock certificates (or equivalent) and, if applicable, blank
executed stock transfer forms of the Borrower and its Restricted Subsidiaries
and other Instruments to the extent certificated or evidenced by notes and
required to be delivered under the Loan Documents, and, to the extent
applicable, all such documents and instruments shall have been so filed,
registered or recorded or other arrangements reasonably satisfactory to such
Agent for such filing, registration or recordation shall have been made.

(g) Each Loan Party shall have obtained each order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, as is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of any
Loan Document and (ii) the legality, validity, binding effect or enforceability
of any such Loan Document, to the extent such approvals, consents, exemptions,
authorizations or other actions, notices or filings are required to be obtained
pursuant to Section 5.04.

(h) The Borrower and its Subsidiaries will have no Indebtedness for borrowed
money other than (i) Indebtedness under the Loan Documents, (ii) Indebtedness
under the Senior Notes, (iii) letters of credit and surety bonds,
(iv) intercompany Indebtedness and (v) other Indebtedness permitted under
Section 7.03.

(i) The Administrative Agent shall have received (a) a customary written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Closing Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special
California, Delaware and New York counsel for the Loan Parties and (b) a
customary written opinion (addressed to the Administrative Agent, the Collateral
Agent and the Lenders and dated the Closing Date) of Lowenstein Sandler LLP,
special New Jersey counsel for the Loan Parties. The Loan Parties hereby request
such counsel to deliver such opinions.

(j) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower (after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit O.

(k) All fees and expenses required to be paid or reimbursed on the Closing Date
pursuant to this Agreement to the Administrative Agent, the Arrangers and the
Lenders (including reasonable out-of-pocket expenses and reasonable fees,
disbursements and other charges of counsel to the Administrative Agent and of
any local counsel to the Administrative Agent and the Arrangers), to the extent
invoiced at least three (3) Business Days prior to the Closing Date, shall have
been paid in full (which amounts may be offset against the proceeds of the
initial Credit Extension, if any).

 

152



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a notice with respect to the
initial Borrowing, as required by Article 2.

(m) The Collateral Agent shall have received a certificate from the applicable
Loan Party’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 6.07(a) is in full force
and effect.

(n) The Administrative Agent shall have received the results of a recent lien,
federal tax lien, judgment and litigation search in each of the jurisdictions or
offices (including, without limitation, in the United States Patent and
Trademark Office and the United States Copyright Office) in which UCC financing
statement or other filings or recordations should be made to evidence or perfect
security interests in all assets of the Loan Parties (or would have been made at
any time during the five years immediately preceding the Closing Date to
evidence or perfect Liens on all assets of the Loan Parties), and such search
shall reveal no Liens on any of the assets of the Loan Parties except for
Permitted Liens or Liens to be terminated on the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the provisions of Article 9, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions Precedent to All Credit Extensions. The obligation of
each Lender (including the Swingline Lender) to honor any Request for Credit
Extension (other than in connection with (i) a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans or (ii) an Additional Facility incurred to finance a Limited
Condition Transaction, in which case the relevant conditions precedent shall be
specified in the applicable Additional Facility Agreement) is subject to
satisfaction or waiver (in accordance with Section 10.01) of the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 and each other Loan Document shall be true and correct in
all material respects (provided that any such representations and warranties
which are qualified by materiality, Material Adverse Effect or similar language
shall be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (provided that any such representations and
warranties which are qualified by materiality, Material Adverse Effect or
similar language shall be true and correct in all respects) as of such earlier
date.

(b) No Default or Event of Default shall have occurred and be continuing or
would result from such Credit Extension or from the application of the proceeds
therefrom.

 

153



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension delivered by the Borrower hereunder and each
Credit Extension shall be deemed to constitute a representation and warranty by
the Borrower on and as of the date of the applicable Credit Extension as to the
matters specified in clauses (a) and (b) above in this Section.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders on the
Closing Date and on each other Credit Date that:

SECTION 5.01 Corporate Status.

Each Loan Party and each of its Restricted Subsidiaries (i) is a duly organized
and validly existing corporation, partnership or limited liability company or
other entity in good standing under the laws of the jurisdiction of its
incorporation or organization (or the equivalent thereof in the case of Foreign
Subsidiaries to the extent such concept is applicable in the relevant
jurisdiction), (ii) has all the requisite power and authority to own its
property and assets and to transact the business in which it is engaged and
(iii) is duly qualified and is authorized to do business and is in good standing
(where relevant) in each other jurisdiction where the ownership, leasing or
operation of property or the conduct of its business requires such
qualification, authorization or good standing, except (1) in the case of each of
the foregoing clauses (i) (other than with respect to the Borrower), (ii) and
(iii), to the extent failure to comply therewith would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect and
(2) as a result of any transaction expressly permitted under Section 7.04 or
7.05.

SECTION 5.02 Corporate Power and Authority.

Each Loan Party has the applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Loan Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance by it of each of such Loan
Documents. As of the Closing Date each Loan Party has duly executed and
delivered each of the Loan Documents to which it is a party, and each of such
Loan Documents upon execution constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’
rights, good faith and fair dealing and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

SECTION 5.03 No Violation.

Neither the execution, delivery or performance by each Loan Party of the Loan
Documents to which it is a party (including, without limitation, the granting of
Liens pursuant to the Collateral Documents) nor the consummation of the
transactions contemplated therein (i) will

 

154



--------------------------------------------------------------------------------

violate any provision of any requirement of Law applicable to any Loan Party,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Collateral Documents and except for Permitted Liens)
upon any of the property or assets of any Loan Party pursuant to the terms of
any material Contractual Obligation of any Loan Party or any of its Restricted
Subsidiaries, (iii) will violate any provision of any Organizational Document of
any Loan Party or (iv) require any approval of stockholders or any approval or
consent of any Person (other than a Governmental Authority) except as have been
obtained on or prior to the Closing Date; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (i), (ii) or (iv) to the extent that such conflict, breach, contravention
or payment would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04 Governmental Authorization; Other Approvals.

No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except as have been obtained or made on or prior
to the Closing Date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of any Loan Document or (ii) the legality, validity, binding effect
or enforceability of any such Loan Document, except for (a) filings necessary to
perfect the Liens (if and to the extent required to be perfected under the
Collateral Documents) on the Collateral granted by the Loan Parties in favor of
the Collateral Agent for the benefit of the Secured Parties or to release
existing Liens in connection with the Transactions and (b) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.05 Financial Statements; No Material Adverse Effect; Solvency, etc.

(a) Financial Statements. The Historical Financial Statements fairly present in
all material respects the financial condition and results of operation and cash
flows of the Electronic Materials business of Air Products as of such dates and
for such periods in accordance with GAAP consistently applied throughout the
periods covered thereby (except as otherwise disclosed), subject, in the case of
any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments.

(b) Solvency. On and as of the Closing Date, after giving effect to this
Agreement and the Transactions, the Borrower and its Restricted Subsidiaries, on
a consolidated basis, are Solvent.

(c) Pro Forma Financial Statements. The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated subsidiaries as at September 30, 2016
(including the notes thereto) (the “Pro Forma Balance Sheet”), a copy of which
has heretofore been furnished to the Administrative Agent, has been prepared
giving effect as if such events had occurred on such date to the Transactions.
The Pro Forma Balance Sheet has been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and presents fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated subsidiaries
as at September 30, 2016, assuming that the events specified in the preceding
sentence had actually occurred at such date.

 

155



--------------------------------------------------------------------------------

(d) No Material Adverse Effect. In the case of the Closing Date, since
September 30, 2015 and, in all other cases, since the date of the most recent
audited financial statements delivered pursuant to Section 6.01(a) there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

SECTION 5.06 Litigation and Environmental Matters.

There are no actions, suits, hearings or proceedings, at law or in equity,
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened in writing against the Loan Parties or any of the Restricted
Subsidiaries that, either individually or in the aggregate, are reasonably
likely to have a Material Adverse Effect.

SECTION 5.07 Disclosure.

As of the Closing Date, no report, financial statement, certificate or other
written information (other than financial projections, forward looking
information, budgets, estimates and information of a general economic or general
industry nature) furnished by or on behalf of any Loan Party to any Credit Party
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole, as of the
time it was furnished, contains any misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made (after giving effect to all
supplements and updates thereto), not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections are not a guarantee of financial performance, are subject to
significant uncertainties and contingencies, many of which are outside of the
Borrower’s control, and actual results may vary from financial projections and
that such variances may be material.

SECTION 5.08 Use of Proceeds, Margin Regulation.

(a) The proceeds of the Term Loans and the Revolving Loans shall be used in a
manner consistent with the uses set forth in Section 6.11.

(b) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose,
in each case, in violation of Regulation T, Regulation U or Regulation X of the
FRB.

SECTION 5.09 Taxes. The Loan Parties and each of their Restricted Subsidiaries
have timely filed or caused to be filed all tax returns and reports which are
required to be filed,

 

156



--------------------------------------------------------------------------------

except where failure to file any such returns would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and have
paid or caused to be paid all taxes required to be paid by the Loan Parties or
any Restricted Subsidiary or any assessments made against them or any of their
respective material properties, assets, income, businesses and franchises and
all other material taxes, fees or other charges imposed on them or any of their
respective properties, assets, income, businesses and franchises by any
Governmental Authority (other than those the amount or validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Loan
Parties or any such Restricted Subsidiary, as the case may be), except where
failure to take any such action would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; and no tax liens
have been filed and no claims are being asserted with respect to any such taxes,
fees or other charges (other than such liens or claims, the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided)
which would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.10 ERISA Compliance. Except as would not reasonably be expected to
have a Material Adverse Effect, (i) each Pension Plan and Benefit Plan is in
compliance with the applicable provisions of ERISA and the Code; (ii) each
Pension Plan and Benefit Plan that is intended to qualify under Section 401(a)
of the Code has either received a favorable determination letter from the IRS or
may rely on a favorable opinion letter issued by the IRS, (iii) there are no
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Benefit Plan or Pension Plan, (iv) the present value of all
accumulated benefit obligations under all Pension Plans (based on those
assumptions used to fund such Pension Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Pension Plan allocable to such
accrued benefits, (v) there has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Benefit Plan or Pension
Plan, (vi) no ERISA Event or Foreign Plan Event has occurred or is reasonably
expected to occur and (vii) each Foreign Pension Plan is in compliance and in
good standing (to the extent such concept exists in the relevant jurisdiction)
in all respects with all laws, regulations and rules applicable thereto,
including all funding requirements, and the respective requirements of the
governing documents for such Foreign Pension Plan.

SECTION 5.11 Ownership of Property.

(a) Title. The Loan Parties and each of their Restricted Subsidiaries has good
and marketable title or, with respect to real property, valid fee simple title
(or in each case, the relevant foreign equivalent, if any) to, or a subsisting
leasehold interest in (except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and as limited by general principles of equity
that restrict the availability of equitable remedies), or a valid contractual
agreement or other valid right to use, all such Person’s real property used or
intended to be used in the business of the Loan Parties and their Restricted
Subsidiaries, and good title (or relevant foreign equivalent) to, a valid
leasehold interest in, or valid contractual rights or other valid right (or an
agreement for the acquisition of same) to use all such Person’s other property
(but excluding IP

 

157



--------------------------------------------------------------------------------

Rights), except where the failure to have such title or other property interest
described above would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and, in each case, none of such property
is subject to any Lien except for Permitted Liens.

(b) Real Estate. As of the Closing Date, Schedule 5.11(b) contains a true,
accurate and complete list of all Material Real Property that is owned by the
Loan Parties.

SECTION 5.12 Subsidiaries.

(a) Organization. Schedule 5.12 sets forth as of the Closing Date a true,
complete and correct list of the Borrower and each Subsidiary of any Loan Party
and (i) its jurisdiction of incorporation or organization and (ii) other than
with respect to the Borrower, its ownership (by holder and percentage interest).

(b) Capitalization. As of the Closing Date, all of the issued and outstanding
Capital Stock of each Restricted Subsidiary of the Borrower has been duly
authorized and validly issued, and, to the extent applicable in the case of
Foreign Subsidiaries, is fully paid and non-assessable and is owned as set forth
on Schedule 5.12, free and clear of all Liens except for Permitted Liens.

SECTION 5.13 Compliance with Law.

Neither the Loan Parties nor any of their Restricted Subsidiaries is in default
under or in violation of any requirement of Law, except for such defaults or
violations that (a) are being contested in good faith by appropriate proceedings
or (b) either in any one case or in the aggregate, would not have a Material
Adverse Effect.

SECTION 5.14 Investment Company Act. Neither the Loan Parties nor any of their
Restricted Subsidiaries is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended.

SECTION 5.15 Environmental Matters.

(i) The operations of and the real property owned or operated by the Loan
Parties and any of their Restricted Subsidiaries are in compliance with all
applicable Environmental Laws except where the failure to be in compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) the Loan Parties and any of their Restricted
Subsidiaries have obtained all Environmental Permits, and all such Environmental
Permits are in good standing and the Loan Parties and their Restricted
Subsidiaries are in compliance with all terms and conditions of such
Environmental Permits, except where failure to so obtain, maintain or comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (iii) neither the Loan Parties nor any of their
Restricted Subsidiaries nor any of their present or past properties or
operations (whether owned or leased) is subject to: (A) any Environmental Claim
or other written claim, notice, request for information, judgment, order, decree
or agreement from or with any Governmental Authority or private party related to
any actual or alleged violation of or non-compliance with Environmental Laws or
Environmental Permits to the extent any of the foregoing would reasonably be
expected to have a Material Adverse Effect, (B) any pending or, to the knowledge
of any Responsible Officer of the

 

158



--------------------------------------------------------------------------------

Borrower, threatened judicial or administrative proceeding, action, suit or
investigation related to any Environmental Laws or Environmental Permits which
would reasonably be expected to have a Material Adverse Effect, (C) any Remedial
Action which if not taken would reasonably be expected to have a Material
Adverse Effect or (D) any liabilities, obligations or costs arising from the
Release or threat of a Release of a Contaminant into the environment where such
Release or threat of a Release would reasonably be expected to have a Material
Adverse Effect; (iv) neither the Loan Parties nor any of their Restricted
Subsidiaries have received any written notice or claim to the effect that any
Loan Party or any Restricted Subsidiary is or may be liable to any Person as a
result of the Release or threat of a Release of a Contaminant into the
environment, which notice or claim would reasonably be expected to result in a
Material Adverse Effect, and (v) no Environmental Lien has attached to any
property (whether owned or leased) of the Loan Parties or any of their
Restricted Subsidiaries which would, if determined adversely, reasonably be
expected to have a Material Adverse Effect, nor are there any facts or
circumstances currently known to the Loan Parties or any of the Restricted
Subsidiaries that may reasonably be expected to give rise to such an
Environmental Lien.

SECTION 5.16 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the actual knowledge
of any Responsible Officer of any Loan Party, threatened, except to the extent
that any such strikes, lockouts or slowdowns would not reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Loan Parties have not been in violation of the FLSA or any Laws
(including any applicable national law with respect to any non-US jurisdiction)
dealing with such matters, except to the extent that any such violation, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, except to the extent that such
liability would not reasonably be expected to have a Material Adverse Effect,
all payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.16,
as of the Closing Date, no Loan Party is a party to or bound by any material
collective bargaining agreement. As of the Closing Date, there are no
proceedings pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened to be filed with the National Labor Relations Board
or other applicable Governmental Authority (or the foreign equivalent thereof,
as applicable), and no labor organization or group of employees of any Loan
Party has made a pending demand for recognition, except to the extent that such
proceeding or demand would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the consummation of the Transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound, except to the
extent that such termination or renegotiation would not be reasonably expected
to result in a Material Adverse Effect.

SECTION 5.17 Intellectual Property.

Each Loan Party and Restricted Subsidiary owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and

 

159



--------------------------------------------------------------------------------

applications therefor, trade secrets, and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of its business
as currently conducted, except where the failure to own or hold such IP Rights
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party nor any Restricted Subsidiary has knowledge of any existing or threatened
claim by any Person contesting the validity, enforceability, use or ownership of
the IP Rights owned by a Loan Party or Restricted Subsidiary which would
reasonably be expected to have a Material Adverse Effect, nor has any other
Person brought any written claim against any Loan Party or any Restricted
Subsidiary that such Loan Party or its Restricted Subsidiaries has infringed or
otherwise violated any IP Rights of any such other Person which would reasonably
be expected to have a Material Adverse Effect.

SECTION 5.18 Collateral Documents.

The Collateral Documents, upon execution and delivery thereof, are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made only to the extent required by any Collateral Document) and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent only to the extent required by any Collateral Document), such
Collateral Document will constitute, to the extent effected by such filings,
recordings and taking of possession, fully perfected first priority Liens under
U.S. law on, and security interests in, all right, title and interest of the
Loan Parties in such Collateral to the extent required under the Collateral
Document subject to no other Liens other than Permitted Liens.

SECTION 5.19 PATRIOT Act.

(a) None of the Borrower, any other Loan Party, nor any of their Restricted
Subsidiaries is in material violation of any applicable Sanctions.

(b) The use of proceeds of the Loans will not violate in any material respect
the Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).

SECTION 5.20 FCPA; Anti-Corruption Laws.

(a) The Loan Parties and their Subsidiaries and their respective officers,
directors, employees and to the knowledge of the Borrower their agents, are in
compliance with the FCPA and all other Anti-Corruption Laws in all material
respects.

(b) No part of the proceeds of the Loans will be used, directly, or, to the
knowledge of any Responsible Officer of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any other Anti-Corruption Laws.

 

160



--------------------------------------------------------------------------------

SECTION 5.21 Sanctions.

(c) None of the Loan Parties nor any of the Loan Parties’ Subsidiaries are
currently: (i) a Sanctioned Person or (ii) any Person or entity that is 50
percent or more owned, directly or indirectly, by any party or combination of
parties who are currently Sanctioned Persons.

(d) The Borrower will not, directly or indirectly, use the proceeds of the Loans
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Country in violation of
Sanctions or in any other manner that will result in a violation by any Lender
of Sanctions.

SECTION 5.22 Brokers’ Fees. Except as disclosed on Schedule 5.22 and except for
fees payable to the Agents, the Arrangers and the Lenders, none of the Loan
Parties nor any of their respective Restricted Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with this Agreement.

SECTION 5.23 Status as Senior Debt. The Obligations are “Designated Senior
Debt,” “Senior Debt,” “Senior Obligations,” “Senior Indebtedness,” “Guarantor
Senior Debt” and/or “Senior Secured Financing” (or any comparable term) under,
and as defined in, any indenture or document governing any applicable
Subordinated Indebtedness.

ARTICLE 6.

AFFIRMATIVE COVENANTS

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent obligations with respect to then unasserted claims, Secured Bank
Product Obligations and obligations under Designated Credit Lines) shall have
been paid in full and (iii) all outstanding Letters of Credit have been Cash
Collateralized, the Borrower, with respect to itself and each of its Restricted
Subsidiaries, hereby covenants and agrees with the Credit Parties that:

SECTION 6.01 Financial Statements. The Borrower will furnish to the
Administrative Agent (which the Administrative Agent shall provide to the
Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
the Consolidated balance sheet and related statements of operations, and
Consolidated statements of income, stockholders’ equity and cash flows as of the
end of and for such year for the Borrower and its Subsidiaries, setting forth in
each case, in comparative form, the Consolidated figures for the previous fiscal
year and including a customary narrative management’s discussion and analysis of
the financial condition and results of operations for such period, all audited
and reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without a qualification or exception as to the scope of such audit (other than
as a result of (i) the fact that the final maturity of any Indebtedness under
the Facilities is less than one year from the date of such opinion or (ii) any
actual or potential inability to satisfy any financial maintenance covenant for
any period)) to the effect that such Consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP;

 

161



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of any fiscal year of the Borrower, the unaudited Consolidated balance
sheet and related statements of operations, and Consolidated statements of
income, stockholders’ equity and cash flows for the Borrower and its
Subsidiaries, as of the end of and for such fiscal quarter and the elapsed
portion of the fiscal year, setting forth in each case, in comparative form the
Consolidated figures for the previous fiscal year and including a customary
narrative management’s discussion and analysis of the financial condition and
results of operations for such period, all certified by one of the Borrower’s
Responsible Officers as presenting in all material respects the financial
condition and results of operations of the Borrower, the other Loan Parties and
their Subsidiaries on a Consolidated basis in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes;

(c) within ninety (90) days after the commencement of each fiscal year of the
Borrower, a detailed, Consolidated budget by quarter for the applicable fiscal
year for the Borrower and its Subsidiaries;

(d) promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of the SEC or said Governmental Authority, or with any
national securities exchange, as the case may be, and (ii) SEC Forms 10-K and
10-Q for the Borrower (for so long as the Borrower is subject to the reporting
requirements under the Exchange Act); provided that no such delivery shall be
required hereunder with respect to each of the foregoing to the extent that such
are publicly available via EDGAR or another publicly available reporting system
and the Borrower has advised the Administrative Agent of the filing thereof;

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
any Agent or any Lender may reasonably request provided that nothing in this
clause (e) shall require the Borrower or its Restricted Subsidiaries to provide
information (i) which constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law, (iii) which is subject to attorney-client or
similar privilege or constitutes attorney work-product or (iv) the disclosure of
which is restricted by binding obligations; and

(f) simultaneously with the delivery of each set of Consolidated financial
statements referred to in Section 6.01(a) and (b) above, the related
consolidating financial statements (which may be in footnote form) reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such Consolidated financial statements.

SECTION 6.02 Certificates; Other Information.

(a) Notwithstanding the foregoing, the obligations in clauses (a) and (b) of
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries

 

162



--------------------------------------------------------------------------------

by furnishing (A) the Consolidated financial statements of the Borrower (or any
direct or indirect parent thereof) or (B) the Borrower’s (or any direct or
indirect parent thereof) SEC Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that (i) to the extent such information relates to any direct or
indirect parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the
information relating to the Borrower and the Subsidiaries on a standalone basis,
on the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, or such other independent
registered public accounting firm reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than as a result of (i) the fact that the final maturity of
any Indebtedness under the Facilities is less than one year from the date of
such opinion or (ii) any actual or potential inability to satisfy any financial
maintenance covenant for any period).

(b) (i) No later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b) commencing with the fiscal
quarter ending December 31, 2016, the Borrower shall deliver a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
shall set forth reasonably detailed calculations of Excess Cash Flow (with
respect to the financial statements delivered pursuant to Section 6.01(a)) and
the First Lien Leverage Ratio (with respect to all such financial statement
deliverables)).

(ii) No later than five (5) days after delivery of the financial statements
referred to in Section 6.01(a), the Borrower shall deliver a certificate with
updated schedules to Section II.B of the Perfection Certificate or certifying
that there have been no changes to such information since the Perfection
Certificate or any update thereof was last delivered to the Administrative
Agent.

(c) Any of the delivery requirements relating to written financial information
set forth in Section 6.01 may be satisfied by either (x) the Borrower posting
such information in electronic format readable by the Administrative Agent and
the Lenders to a secure address on the world wide web (the “Informational
Website”) which is accessible by the Administrative Agent and the Lenders or
(y) the Borrower delivering such financial information in electronic format to
the Administrative Agent and the Administrative Agent’s posting such information
to an Informational Website. The accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent, or any Lender
through the Administrative Agent, to request and receive from the Borrower
physical delivery of specific financial information provided for in this
Section 6.01. The Borrower shall give the Administrative Agent and each Lender
(or, if applicable, the Administrative Agent shall give each Lender) written or
electronic notice each time any information is delivered by posting to the
Informational Website. The Loan Parties shall be responsible for and shall bear
all risk associated with establishing and maintaining the security and
confidentiality of the Informational Website and the information posted thereto.

 

163



--------------------------------------------------------------------------------

(d) The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or any of its Subsidiaries,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

SECTION 6.03 Notices. The Borrower will furnish to the Administrative Agent
prompt written notice (which the Administrative Agent shall provide to the
Lenders) of the occurrence of any of the following after any Responsible Officer
of any Loan Party obtains knowledge thereof:

(a) a Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Loan Party or any
Subsidiary of the Borrower that has a reasonable likelihood of adverse
determination and such determination would reasonably be expected to result in a
Material Adverse Effect;

(c) an ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) a Foreign Plan Event that, alone or together with any other Foreign Plan
Event that has occurred, would reasonably be expected to result in a Material
Adverse Effect; or

(e) any other development that reasonably would be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section 6.03 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

 

164



--------------------------------------------------------------------------------

SECTION 6.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and such Loan Party
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) the failure to make payment
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc. Each Loan Party will do all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, and IP
Rights material to the conduct of its business and comply with its
Organizational Documents, in each case except to the extent that the failure to
do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or Disposition permitted under
Section 7.04 or Section 7.05, as applicable. Each Loan Party shall obtain and
maintain all licenses, permits, certifications and approvals of all applicable
Governmental Authorities as are required for the conduct of its business as
currently conducted and herein contemplated, including without limitation
professional licenses, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.06 Maintenance of Properties. Each Loan Party will keep and maintain
all tangible property material to the conduct of its business in good working
order and condition (ordinary wear and tear, casualty loss and condemnation
excepted), except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect and except for Dispositions permitted under
Section 7.05.

SECTION 6.07 Maintenance of Insurance. (a) Each Loan Party shall maintain
insurance with financially sound and reputable insurers (or, to the extent
consistent with business practices in effect on the Closing Date or reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries, a program of
self-insurance) on such of its property and in at least such amounts and against
at least such risks as is consistent with business practices in effect on the
Closing Date or as otherwise determined by the Responsible Officers of the Loan
Parties acting reasonably in their business judgment.

(b) Not later than thirty (30) days after the Closing Date (or the date any such
insurance is obtained, in the case of insurance obtained after the Closing
Date), the Borrower shall ensure (or, in the case of clause (iii), use
commercially reasonable efforts to ensure) that (i) property, casualty, fire and
extended coverage policies maintained with respect to any Collateral shall be
endorsed or otherwise amended to name the Collateral Agent as additional insured
or loss payee on behalf of the Secured Parties, as applicable, (ii) commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured and (iii) each such property, casualty, fire, extended
coverage or liability policy referred to in this Section 6.07(b) requires that
the applicable insurer endeavor to provide the Collateral Agent not less than

 

165



--------------------------------------------------------------------------------

thirty (30) days’ prior written notice of any cancellation of coverage,
non-payment of premium, non-renewal, reduction of coverage or reduction of
coverage limits (and give the Collateral Agent the right to cure defaults in the
payment of premiums in accordance with the terms under the Loan Documents). The
Borrower shall use commercially reasonable efforts to deliver to the Collateral
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, other than in the ordinary course of business, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent, of payment of
the premium therefor in accordance with its terms.

(c) If any portion of any Material Real Property subject to a Mortgage is at any
time located in a Flood Zone and is located in a community that participates in
the Flood Program, then Borrower shall or shall cause each applicable Loan Party
to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply in all material respects with the Flood Program and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 6.08 Compliance with Laws. (a) Each Loan Party will comply (i) in all
material respects with all applicable Sanctions and (ii) with all other
Applicable Laws (including, but not limited to, ERISA, Environmental Laws
(including, but not limited to, not releasing or disposing of any Contaminants
except in compliance with all Environmental Laws), FLSA, OSHA, all Environmental
Permits, and the orders, writs, injunctions, decrees or directives of any
Governmental Authority applicable to it or to its business or property, in the
case of all Applicable Laws other than Sanctions, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 6.09 Books and Records. Each Loan Party will keep proper books of record
and accounts in accordance with GAAP and in which full, true and correct entries
in all material respects are made of all material dealings and transactions in
relation to its business and activities.

SECTION 6.10 Inspection Rights. Each Loan Party will permit any representatives
designated by the Administrative Agent, upon reasonable prior notice and during
normal business hours, one (1) time per calendar year (or more frequently if an
Event of Default has occurred and is continuing) and at the Loan Parties’
reasonable expense, to visit and inspect its properties, to discuss its affairs,
finances and condition with its officers and independent accountants (so long as
such Loan Party is afforded an opportunity to be present) and to examine and
make extracts from its books and records. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding obligation or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

166



--------------------------------------------------------------------------------

SECTION 6.11 Use of Proceeds. The proceeds of Term Loans made hereunder on the
Closing Date will be used by the Borrower (a) to finance the Transactions and
the Transaction Expenses and (b) for working capital, capital expenditures and
general corporate purposes (including, without limitation, to make Investments,
Restricted Payments, acquisitions and any other transactions, in each case, not
prohibited by this Agreement). Letters of Credit and the proceeds of the
Revolving Loans and Swingline Loans will be used by the Borrower after the
Closing Date for working capital, capital expenditures and general corporate
purposes (including, without limitation, to make Investments, Restricted
Payments, acquisitions and any other transactions, in each case, not prohibited
by this Agreement). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of (i) any of
the regulations of the Board, including Regulations T, U and X, (ii) the Foreign
Corrupt Practices Act of 1977, as amended, or any other Anti-Corruption Laws and
(iii) any applicable Sanctions.

SECTION 6.12 Unrestricted Subsidiaries; Covenant to Guarantee Obligations and
Give Security. (a) The Borrower may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (x) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, and
(y) no Subsidiary may be designated as or shall otherwise constitute an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, any Junior Financing or Indebtedness incurred under Sections
7.03(e) (other than in respect of Indebtedness assumed pursuant thereto),
(x) and (y). The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the fair market value of such Person’s (as applicable) Investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) Upon (A) the formation or acquisition of any new direct or indirect
Restricted Subsidiary that is a wholly owned Domestic Subsidiary by any Loan
Party or the designation in accordance with Section 6.12(a) of any existing
direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary that is a
wholly owned Domestic Subsidiary, (B) any Restricted Subsidiary commencing to
constitute a wholly owned Domestic Subsidiary, or (C) any Restricted Subsidiary
constituting a wholly owned Domestic Subsidiary guaranteeing or becoming a
borrower or issuer under any Incremental Equivalent Debt, in each case with
respect to clauses (A), (B) and (C), other than an Excluded Subsidiary, the
Borrower shall, in each case at the Borrower’s expense:

(i) within sixty (60) days after such formation, acquisition, designation or
guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion): (A) cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guarantee Agreement or joinder
thereto, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, guaranteeing the Obligations; (B) cause each such
Restricted Subsidiary that becomes a Guarantor pursuant to the foregoing clause
(A) to furnish to the Administrative Agent a schedule in reasonable detail of
any Material Real Property owned by such Restricted

 

167



--------------------------------------------------------------------------------

Subsidiary; and (C) cause each such Restricted Subsidiary that becomes a
Guarantor pursuant to the foregoing clause (A) to duly execute and deliver to
the Administrative Agent a Security Agreement Supplement and any applicable
Intellectual Property Security Agreements as specified by the Security
Agreement, granting a Lien in substantially all personal property of such
Restricted Subsidiary that constitutes Collateral, securing the Obligations of
such Restricted Subsidiary under its Guarantee Agreement, and to take such
actions required thereunder;

(ii) within sixty (60) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
customary legal opinion, addressed to the Administrative Agent, the Collateral
Agent and the Lenders, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 6.12(b) as
the Administrative Agent may reasonably request; and

(iii) within ninety (90) days after such Restricted Subsidiary becomes a
Guarantor pursuant to clause (i)(A) above (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent with respect to each Material Real Property owned by such
Restricted Subsidiary the deliverables set forth in Section 6.12(c) with respect
to such Material Real Property, including a Mortgage in form and substance
consistent with the Mortgages to be delivered under Section 6.12(c) or otherwise
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower;

The Administrative Agent in its reasonable discretion may grant extensions of
time for the creation or perfection of security interests in, and Mortgages on,
or obtaining of title insurance or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this Section 6.12 and Section 6.14 where it
and the Borrower reasonably determine that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Agreement.

(c) Prior to, on or within the time periods set forth on Schedule 6.15 (which
periods may be extended by the Administrative Agent acting in its reasonable
discretion), each Loan Party that owns any Material Real Property on the Closing
Date shall have delivered to the Collateral Agent: (a) a Mortgage in respect of
each such Material Real Property in favor of the Secured Parties), subject to
Liens permitted by Section 7.01, on each such Material Real Property subject to
a Mortgage in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for its benefit and for the benefit of the
Secured Parties, duly executed and acknowledged by such Loan Party and otherwise
in form for recording in the recording office of the applicable political
subdivision where such Material Real Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a Lien under
Applicable Law, and

 

168



--------------------------------------------------------------------------------

such financing statements and any other instruments necessary to grant such a
mortgage lien under the laws of any applicable jurisdiction, (b) with respect to
each such Material Real Property, a policy of title insurance (or marked-up
title insurance commitment having the effect of a policy of title insurance) in
form, scope and amount reasonably satisfactory in all respects to the
Administrative Agent, which has been supplemented by such endorsements as shall
be reasonably requested by the Administrative Agent and which contain no
exceptions to title other than exceptions reasonably acceptable to the
Administrative Agent, (c) customary written opinions (addressed to
Administrative Agent, Collateral Agent and the Lenders) of applicable local
counsel with respect to the due authorization, execution and delivery and the
enforceability and perfection of the Mortgages and any related fixture filings;
(d) to the extent requested by the Administrative Agent with respect to each
such Material Real Property, an ALTA/ACSM survey reasonably satisfactory to the
Administrative Agent and certified to the Collateral Agent, or an existing
survey and affidavit sufficient for the title insurance policies to be issued in
the required form; (e) a completed Flood Certificate with respect to each
Material Real Property subject to a Mortgage, which Flood Certificate shall
(i) be addressed to the Administrative Agent, (ii) be completed by a company
which has guaranteed the accuracy of the information contained therein, and
(iii) otherwise comply with the Flood Program; (f) evidence describing whether
the community in which the Material Real Property subject to a Mortgage is
located participates in the Flood Program; (g) if the Flood Certificate states
that the Material Real Property subject to a Mortgage is located in a Flood
Zone, the applicable Loan Party’s written acknowledgement of receipt of written
notification from the Administrative Agent (i) as to the existence of such
Material Real Property subject to a Mortgage, and (ii) as to whether the
community in which such Material Real Property subject to a Mortgage is located
is participating in the Flood Program; (h) if the Material Real Property subject
to a Mortgage is located in a Flood Zone and is located in a community that
participates in the Flood Program, a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 6.07 (including, without limitation, flood insurance policies) and the
applicable provisions of the Collateral Documents; (i) with respect to each
Material Real Property subject to a Mortgage, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
title company to issue the title policies and endorsements contemplated above;
and (j) evidence reasonably acceptable to the Administrative Agent of payment by
the Borrower or such Loan Party of all title policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the title policies referred to above.

SECTION 6.13 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the Facilities by each of S&P and Moody’s.

SECTION 6.14 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the

 

169



--------------------------------------------------------------------------------

Transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties (and in each case, to the extent required under this Agreement
and the applicable Collateral Documents).

(b) If any Material Real Property is acquired by any Loan Party after the
Closing Date, the Borrower will notify the Collateral Agent promptly and within
ninety (90) days (or such longer period as agreed to by the Administrative Agent
in its reasonable discretion) of such acquisition, the Borrower or the
applicable Loan Party will deliver to the Administrative Agent the deliverables
set forth in Section 6.12(c) with respect to such Material Real Property,
including a Mortgage in form and substance consistent with the Mortgages to be
delivered under Section 6.12(c) or otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

(c) Notwithstanding anything to the contrary in Section 6.12, this Section 6.14
or any other Loan Document (except as expressly agreed by such Loan Party), no
Loan Party or Restricted Subsidiary shall be required, nor shall the
Administrative Agent be authorized, (i) to perfect any pledges, security
interests and mortgages (x) by means other than by (A) filings pursuant to the
Uniform Commercial Code in the office of the secretary of state (or similar
central filing office) of the relevant State(s) and filings in the applicable
real estate records with respect to Mortgages over Material Real Properties or
any fixtures relating to such Material Real Properties, (B) filings in United
States government offices with respect to IP Rights as expressly required by the
Loan Documents, (C) delivery to the Administrative Agent to be held in its
possession of all Collateral consisting of intercompany notes, stock
certificates (or equivalent) of the Borrower and its Restricted Subsidiaries and
other Instruments to the extent certificated or evidenced by notes, in each case
solely to the extent required by the Security Agreement, or (D) mortgages in
respect of Material Real Property as expressly required in the Loan Documents;
(ii) to enter into any deposit account control agreement or securities account
control agreement with respect to any deposit account or securities account
(other than uncertificated securities control agreements with respect to
uncertificated equity interests constituting securities under Article 8 of the
UCC, if any); (iii) to take any action in any non-U.S. jurisdiction or required
by the Laws of any non-U.S. jurisdiction in order to create any security
interests in assets located or titled outside of the U.S. or to perfect such
security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction) or (iv) to enter into or deliver any landlord lien waivers,
estoppels, warehouseman waivers or collateral access letters or similar letters
or agreements, (v) to take any action to create, perfect or maintain any pledge
or security interest in (A) any Excluded Assets, (B) any vehicle or other asset
subject to a certificate of title, and any retention of title, extended
retention of title rights, or similar rights, (C) letter-of-credit rights,
(D) any equity interests or assets of any Excluded Subsidiary (other than equity
interests in any “first tier” CFC to the extent required to be pledged pursuant
to the Security Agreement, which shall in all events be limited to 65% of the
outstanding shares of voting Capital Stock and 100% of the outstanding
non-voting Capital Stock of such “first tier” CFC) or (E) any asset to the
extent perfection of a security interest in such asset would be prohibited under
any Applicable Law, or (vi) to create, perfect or maintain any pledge or
security interest in any other assets that, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost of creating, perfecting or
maintaining such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets shall be
excessive in view of the value of such assets or the practical benefit to the
Lenders afforded thereby.

 

170



--------------------------------------------------------------------------------

(d) Any joinder or supplement to the Guarantee Agreement, any Collateral
Document or any other Loan Document executed by any Restricted Subsidiary that
is required to become a Loan Party pursuant to Section 6.12 may, with the
consent of the Administrative Agent, include such schedules (or updates to
schedules) as may be necessary to qualify any representation or warranty with
respect to such Restricted Subsidiary set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct in all material respects to the extent required thereby or by the terms
of any other Loan Document.

SECTION 6.15 Post-Closing Covenants. Each of the Loan Parties shall satisfy the
requirements set forth on Schedule 6.15 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent in its
reasonable discretion.

ARTICLE 7.

NEGATIVE COVENANTS

So long as (i) any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable, Secured Bank Product Obligations and obligations under Designated
Credit Lines) hereunder which is accrued and payable shall remain unpaid or
unsatisfied or (ii) any Letter of Credit that has not been Cash Collateralized
shall remain outstanding, the Borrower shall not, nor shall the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01 Liens. Create, Incur or permit to exist any Lien upon any asset or
property of the Borrower or any Restricted Subsidiary, other than Permitted
Liens.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

SECTION 7.02 Investments. Make or hold any Investments, except:

(a) Investments (i) by any Loan Party in or to the Borrower, any Subsidiary
Guarantor or any other Restricted Subsidiary or (ii) by any Restricted
Subsidiary that is not a Loan Party in or to the Borrower, any Subsidiary
Guarantor or in any other Restricted Subsidiary that is not a Loan Party
(provided that, in the case of loans to the Borrower or any Subsidiary Guarantor
in excess of $1,000,000 individually or $25,000,000 in the aggregate, all
payments thereon must be expressly subordinated to the Obligations under the
Loan Documents, it being understood that the Borrower or such Subsidiary
Guarantor may make payments thereon prior to the occurrence (but not during the
continuance) of an Event of Default under Section 8.01(a), (e) or (f));

 

171



--------------------------------------------------------------------------------

(b) Investments consisting of acquisitions of the Capital Stock of any Person
engaged in a Similar Business or all or substantially all of the assets of, or
assets constituting a business unit, line of business, division or product line
(including research and development and related assets in respect of any
product) of, any Person engaged in a Similar Business; provided that upon the
making of such Investment, such Person becomes (or such assets are acquired by)
a Restricted Subsidiary;

(c) Investments in another Person if such Person is engaged in any Similar
Business (including, to the extent constituting an Investment, in assets of a
Person that represent substantially all of its assets or a division, business
unit or product line, including research and development and related assets in
respect of any product) and as a result of such Investment such other Person, in
one or more related transactions, is merged, amalgamated, consolidated or
otherwise combined with or into, or transfers or conveys all or substantially
all its assets (or such division, business unit or product line) to, or is
liquidated into, the Borrower or a Restricted Subsidiary;

(d) Investments in cash, Cash Equivalents or Investment Grade Securities;

(e) Investments in receivables owing to the Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business or consistent
with past practice;

(f) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business or
consistent with past practice;

(g) Management Advances;

(h) Investments received in settlement of debts created, delinquent accounts or
disputes in the ordinary course of business or consistent with past practice and
owing to the Borrower or any Restricted Subsidiary or in exchange for any other
Investment or accounts receivable held by the Borrower or any such Restricted
Subsidiary, or as a result of foreclosure, perfection or enforcement of any
Lien, or in satisfaction of judgments or pursuant to any plan of reorganization
or similar arrangement including upon the bankruptcy, insolvency, work-out or
recapitalization of a debtor or otherwise with respect to any secured Investment
or other transfer of title with respect to any secured Investment in default;

(i) Investments made as a result of the receipt of non-cash consideration,
including earn-outs, from a sale or other Disposition of property or assets,
including an Asset Disposition;

(j) Investments existing on or pursuant to agreements, arrangements or other
binding commitments in effect on the Closing Date and described in Schedule
7.02(j) (or to the extent not listed on such Schedule 7.02(j), where the fair
market value of all such Investments is, in the aggregate, less than
$10,000,000) and any modification, replacement, renewal or extension thereof;
provided that the amount of any such Investment may not be increased except
(i) as required by the terms of such Investment, agreements, arrangements or
other binding commitments as in existence on the Closing Date or (ii) pursuant
to a permitted Investment under another provision of this Section 7.02;

 

172



--------------------------------------------------------------------------------

(k) Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.03;

(l) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens”;

(m) any Investment to the extent made using Capital Stock of the Borrower (other
than Disqualified Capital Stock) or Capital Stock of any Parent Entity as
consideration;

(n) any transaction to the extent constituting an Investment that is permitted
and made in accordance with Section 7.08 (except those described in
Section 7.08(a), (c), (f), (g), (h), (i), (l) and (n));

(o) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or licenses or leases of intellectual property, in any
case, in the ordinary course of business or consistent with past practice and in
accordance with this Agreement;

(p) (i) Guarantees of Indebtedness not prohibited by Section 7.03 and (other
than with respect to Indebtedness) guarantees, keepwells and similar
arrangements entered into in the ordinary course of business, and
(ii) performance guarantees with respect to obligations that are permitted
hereunder;

(q) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited hereunder;

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged or amalgamated into the Borrower or merged or amalgamated into
or consolidated with a Restricted Subsidiary after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(s) Investments made (including by the licensing or contribution of intellectual
property) pursuant to joint marketing arrangements with other Persons;

(t) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust, non-qualified retirement plan or similar employee compensation
plan in an amount not to exceed the amount of compensation expense recognized by
the Borrower and the Restricted Subsidiaries in connection with such plans;

(u) Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $50,000,000

 

173



--------------------------------------------------------------------------------

and 5.5% of Total Assets at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value) plus the amount of any distributions,
dividends, payments or other returns in respect of such Investments (without
duplication of any amounts that build the Available Amount);

(v) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (v) that are at that
time outstanding, not to exceed the greater of $150,000,000 and 16.5% of Total
Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) plus the amount of any distributions, dividends,
payments or other returns in respect of such Investments (without duplication of
any amounts that build the Available Amount); provided that if such Investment
is in Capital Stock of a Person that subsequently becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed permitted under clause
(a), (b) or (c) above and shall not be included as having been made pursuant to
this clause (v);

(w) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause that are
at that time outstanding, not to exceed the greater of $50,000,000 and 5.5% of
Total Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) plus the amount of any distributions, dividends,
payments or other returns in respect of such Investments (without duplication of
any amounts that build the Available Amount); provided that if such Investment
is in Capital Stock of a Person that subsequently becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed permitted under clause
(a), (b) or (c) above and shall not be included as having been made pursuant to
this clause (w);

(x) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Borrower, are necessary or advisable to effect any
Receivables Facility or any repurchase in connection therewith;

(y) Investments to be made on or around the Closing Date in connection with the
Transactions;

(z) Repurchases of the Senior Notes permitted under Section 7.06;

(aa) Investments consisting of Restricted Payments permitted under Section 7.06,
Liens permitted under Section 7.01 or Dispositions permitted under Section 7.05;

(bb) transactions entered into in order to consummate a Permitted Tax
Restructuring;

(cc) Investments by an Unrestricted Subsidiary entered into prior to the date
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary not made
in contemplation of such redesignation;

(dd) Investments consisting of guarantees of Indebtedness Incurred by Joint
Ventures;

(ee) Investments that are made with Excluded Contributions;

 

174



--------------------------------------------------------------------------------

(ff) Investments made by the Borrower or any Restricted Subsidiary in a Joint
Venture to the extent funded with the proceeds of a cash dividend or other cash
distribution made by such Joint Venture;

(gg) Investments in any Joint Venture in connection with intercompany cash
management arrangements or related activities arising in the ordinary course of
business or in accordance with past practice;

(hh) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and similar deposits
entered into as a result of the operations of the business of the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(ii) Investments by the Borrower or any Restricted Subsidiary to purchase the
Capital Stock of a Joint Venture;

(jj) Investments consisting of loans or advances made in any Person in amounts
and for purposes for which dividends or distributions to such Person are
permitted under Section 7.06; provided that any Investment made as provided
above in lieu of any such dividend or distribution shall constitute utilization
(to the extent of the amount of such Investment) of the applicable Restricted
Payment basket under Section 7.06;

(kk) so long as no Event of Default has occurred and is continuing (or would
result therefrom), (i) Investments (together with Restricted Payments pursuant
to Section 7.06(r) in an aggregate amount outstanding at the time made not to
exceed the greater of $100,000,000 and 11.0% of Total Assets at such time and
(ii) Investments in an amount equal to the Available Amount as in effect
immediately prior to the time of the making of such Investment; and

(ll) so long as no Event of Default has occurred and is continuing (or would
result therefrom), additional Investments so long as the Total Leverage Ratio
for the most recently ended Test Period for which financial statements are
internally available does not exceed 2.00:1.00 both before and after giving
effect to such additional Investments.

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described above, the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Investment
(or any portion thereof) to the extent such Investment would be permitted to be
incurred under such clause at the time of such classification or reclassified,
and the Borrower will only be required to include the amount and type of such
Investment in one or more of the above clauses.

SECTION 7.03 Indebtedness. Incur any Indebtedness (including Acquired
Indebtedness); except:

(a) any Indebtedness of the Loan Parties under the Loan Documents (including any
Credit Agreement Refinancing Indebtedness, any Replacement Term Loans or under
any Additional Facility);

 

175



--------------------------------------------------------------------------------

(b) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness or other obligations is not prohibited by the
terms hereof;

(c) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any Restricted Subsidiary; provided, however, that: (i) any subsequent issuance
or transfer of Capital Stock or any other event which results in any such
Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary, and (ii) any sale or other transfer of any such Indebtedness to a
Person other than the Borrower or a Restricted Subsidiary, shall be deemed, in
each case, to constitute an Incurrence of such Indebtedness by the Borrower or
such Restricted Subsidiary, as the case may be;

(d) (i) any Indebtedness outstanding on the Closing Date and described in
Schedule 7.03(d) (or to the extent not listed on such Schedule 7.03(d), where
the aggregate principal amount existing on the Closing Date of all such
Indebtedness not so scheduled is less than $10,000,000 in the aggregate) and any
Guarantees thereof, (ii) Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause or clauses (e), (g), (i), (s), (x) or
(y) of this Section 7.03 and (iii) Management Advances;

(e) Indebtedness of (x) the Borrower or any Restricted Subsidiary Incurred or
issued to finance an acquisition (or other purchase of assets) or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into or
consolidated with the Borrower or a Restricted Subsidiary in accordance with the
terms hereof; provided that (i) the aggregate principal amount of any such
Indebtedness Incurred pursuant to this clause (e) by Restricted Subsidiaries
that are not, do not become or are not merged into or consolidated with Loan
Parties does not exceed (in the aggregate with Indebtedness Incurred pursuant to
clause (z) below by Restricted Subsidiaries that are not, do not become or are
not merged into or consolidated with Loan Parties) the greater of $150,000,000
and 16.5% of Total Assets (determined at the time Incurred) at any time
outstanding and (ii) after giving effect to such acquisition, merger or
consolidation, either:

(1) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to Section 7.03(x),

(2) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries would not be lower than immediately prior to such acquisition,
merger or consolidation, or

(3) such Indebtedness constitutes Acquired Indebtedness (other than Indebtedness
Incurred in contemplation of the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary or was otherwise
acquired by the Borrower or a Restricted Subsidiary); provided that, in the case
of this clause (3), the only obligors with respect to such Indebtedness shall be
those Persons who were obligors of such Indebtedness prior to such acquisition,
merger or consolidation;

(f) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

 

176



--------------------------------------------------------------------------------

(g) Indebtedness (i) represented by Capital Lease Obligations or Purchase Money
Obligations in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause and then outstanding, does not exceed the greater of $50,000,000
and 5.5% of Total Assets (determined at the time Incurred) at any time
outstanding and (ii) arising out of Sale and Leaseback Transactions the
aggregate attributable value of which, when taken together with the aggregate
attributable value of all Sale and Leaseback Transactions Incurred pursuant to
this clause (ii) and then outstanding, does not exceed the greater of
$40,000,000 and 4.5% of Total Assets (determined at the time Incurred) at any
time outstanding;

(h) Indebtedness in respect of (i) workers’ compensation claims, health,
disability or other employee benefits, property, casualty or liability insurance
or self-insurance obligations, customer guarantees, performance, indemnity,
surety, judgment, appeal, advance payment, customs, replevin, value added or
other tax or other guarantees or other similar bonds, instruments or obligations
and completion guarantees and warranties provided by the Borrower or a
Restricted Subsidiary or relating to liabilities, obligations or guarantees
Incurred in the ordinary course of business or consistent with past practice;
(ii) the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with past practice; (iii) customer deposits and advance
payments received in the ordinary course of business or consistent with past
practice from customers for goods or services purchased in the ordinary course
of business or consistent with past practice; (iv) letters of credit, bankers’
acceptances, warehouse receipts, guarantees or other similar instruments or
obligations issued or relating to liabilities or obligations Incurred in the
ordinary course of business or consistent with past practice; (v) any Cash
Management Services and any other customary treasury, depositary, cash
management, automatic clearinghouse arrangements, overdraft protections, credit
or debit card, purchase card, electronic funds transfer, cash pooling or netting
or setting off arrangements or similar arrangements in the ordinary course of
business or consistent with past practice; and (vi) Settlement Indebtedness;

(i) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that the maximum liability of the Borrower and its
Restricted Subsidiaries in respect of all such Indebtedness in connection with a
disposition shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Borrower and its Restricted Subsidiaries in connection with such disposition;

(j) Indebtedness in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause and then outstanding, will not exceed 100% of the net cash
proceeds received by the Borrower from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock or otherwise

 

177



--------------------------------------------------------------------------------

contributed to the equity (in each case, other than through the issuance of
Disqualified Capital Stock, Designated Preferred Stock or an Excluded
Contribution) of the Borrower, in each case, subsequent to the Closing Date and
any Refinancing Indebtedness in respect thereof; provided, however, that (i) any
such net cash proceeds that are so received or contributed shall not increase
the amount available for making Restricted Payments to the extent the Borrower
and its Restricted Subsidiaries Incur Indebtedness in reliance thereon and
(ii) any net cash proceeds that are so received or contributed shall be excluded
for purposes of Incurring Indebtedness pursuant to this clause to the extent
such net cash proceeds or cash have been applied to make Restricted Payments;

(k) Indebtedness (including letters of credit and Designated Credit Lines) of
Restricted Subsidiaries that are not Guarantors in an aggregate amount not to
exceed the greater of $150,000,000 and 16.5% of Total Assets (determined at the
time Incurred) at any time outstanding (and any Refinancing Indebtedness in
respect thereof);

(l) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to any current or former employee, director or consultant of
the Borrower, any of its Subsidiaries or any Parent Entity (or permitted
transferees, assigns, spouses or former spouses, estates, or heirs of such
employee, director or consultant), to finance the purchase or redemption of
Capital Stock of the Borrower or any Parent Entity that is permitted under
Section 7.06;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business or consistent with past practice;

(n) Indebtedness in an aggregate outstanding principal amount which when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause (n) and then outstanding will not exceed the greater of
$100,000,000 and 11.0% of Total Assets (determined at the time Incurred) at any
time outstanding (and any Refinancing Indebtedness in respect thereof);

(o) Indebtedness Incurred in respect of a Receivables Facility;

(p) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
pursuant to any Permitted Tax Restructuring;

(q) any obligation, or guaranty of any obligation, of the Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurred in the ordinary
course of business or consistent with past practice for all or any portion of
the amounts payable by such customers to the Person extending such credit;

(r) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (i) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (ii) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

 

178



--------------------------------------------------------------------------------

(s) obligations in respect of Disqualified Capital Stock in an amount not to
exceed $25,000,000 outstanding at any time;

(t) Indebtedness represented by the Senior Notes (other than any “Additional
Notes” as defined in the Senior Notes Indenture), including any Guarantee
thereof;

(u) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of Joint Ventures not to exceed the greater of $50,000,000 and
5.5% of Total Assets (determined at the time Incurred) at any time outstanding;

(v) Indebtedness of the Borrower or any Restricted Subsidiary to the extent that
100% of such Indebtedness is supported by a Letter of Credit;

(w) Indebtedness of the Borrower or any Restricted Subsidiary representing
deferred compensation to the former, current or future officers, directors,
employees or consultants thereof incurred in the ordinary course of business and
consistent with past practice;

(x) (i) any other Indebtedness incurred by the Borrower or any Restricted
Subsidiary and (ii) any issuance of shares of Preferred Capital Stock by any
Foreign Subsidiary; provided that, in each case, the Fixed Charge Coverage Ratio
shall be not less than 2.00:1.00 as of the last day of the most recently ended
Test Period for which financial statements are internally available and after
giving Pro Forma Effect to such Incurrence (and the application of the proceeds
thereof); provided that the aggregate principal amount of any such Indebtedness
Incurred pursuant to this clause (x) by Restricted Subsidiaries that are not, do
not become or are not merged into or consolidated with Loan Parties does not
exceed (in the aggregate with Indebtedness Incurred pursuant to clause (e) above
by Restricted Subsidiaries that are not, do not become or are not merged into or
consolidated with Loan Parties) the greater of $150,000,000 and 16.5% of Total
Assets (determined at the time Incurred) at any time outstanding; and

(y) Indebtedness of the Borrower or any Loan Party issued in lieu of Additional
Facilities consisting of (i) a series of notes evidencing or consisting of
Indebtedness that is, at the time of incurrence, either unsecured or secured by
the Collateral on a pari passu basis or junior basis with the Facilities
(including any Registered Equivalent Notes) (the “Additional Notes”) or
(ii) secured or unsecured loans (or commitments in respect thereof) (which
loans, if secured, must be secured by the Collateral on a pari passu basis or
junior basis with the Facilities) (the “Additional Incremental Equivalent Loans”
and, together with the Additional Notes, the “Incremental Equivalent Debt”);
provided that (a) the aggregate initial principal amount of all Incremental
Equivalent Debt shall not exceed the amount permitted to be incurred under
General Incremental Availability plus the Ratio Incremental Availability,
provided that in the case of Incremental Equivalent Debt secured by the
Collateral on a junior basis with the Facilities, in lieu of complying with the
maximum First Lien Leverage Ratio test set forth in Section 2.14(a)(i)(B), the
Borrower shall be required to comply with a Total Secured Leverage Ratio
(calculated on a Pro Forma Basis) not to exceed 2.00:1.00, (b) the Incurrence of
such Incremental Equivalent Debt shall be subject to clauses (v), (vi)(A) and
(vi)(C) of Section 2.14(a), provided that (x) the provisions of
Section 2.14(a)(vi)(A) shall only apply if such

 

179



--------------------------------------------------------------------------------

Incremental Equivalent Debt is incurred as Additional Incremental Equivalent
Loans secured by the Collateral on a pari passu basis with the Facilities and
(y) the provisions of Section 2.14(a)(v) shall not apply to any Incremental
Equivalent Debt incurred in the form of one-year bridge loans that are
convertible or exchangeable into other instruments meeting the requirements set
forth above (but for the avoidance of doubt, not any loans, securities or other
debt which are exchanged for or otherwise replace such bridge loans), (c) the
maturity date of any such Incremental Equivalent Debt that is unsecured or
secured by the Collateral on a junior basis with the Facilities shall be no
earlier than 91 days after the latest Maturity Date of the Facilities at the
time incurred, (d) such Incremental Equivalent Debt, if secured, shall be
subject to a customary intercreditor agreement with terms to be mutually agreed
by the Administrative Agent, the Borrower and the representative of the holders
of notes or lenders of such Incremental Equivalent Debt and (e) the Borrower
shall give the Administrative Agent at least three Business Days’ (or such
shorter period as the Administrative Agent shall agree) prior written notice of
the intent to incur such Incremental Equivalent Debt.

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this covenant:

(i) subject to clause (ii) below, in the event that all or any portion of any
item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (w) above, the Borrower, in its
sole discretion, will classify, and may from time to time reclassify, such
Indebtedness so long as such Indebtedness is permitted to be Incurred and any
related Liens are permitted to be Incurred at the time of reclassification;

(ii) all Indebtedness outstanding on the Closing Date under the Loan Documents
shall be deemed Incurred on the Closing Date under clause (a);

(iii) in the case of any Refinancing Indebtedness, when measuring the
outstanding amount of such Indebtedness such amount shall not include the
aggregate amount of fees, underwriting discounts, accrued and unpaid interest,
premiums (including, without limitation, tender premiums) and other costs and
expenses (including, without limitation, original issue discount, upfront fees
or similar fees) Incurred in connection with such refinancing;

(iv) Guarantees of, or obligations in respect of, letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(v) the principal amount of any Disqualified Capital Stock of the Borrower or a
Restricted Subsidiary, or Preferred Capital Stock of a Restricted Subsidiary,
will be equal to the greater of the maximum mandatory redemption or repurchase
price (not including, in either case, any redemption or repurchase premium) or
the liquidation preference thereof;

(vi) Indebtedness permitted by this Section 7.03 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 7.03 permitting such Indebtedness;

 

180



--------------------------------------------------------------------------------

(vii) notwithstanding anything in this covenant to the contrary, in the case of
any Indebtedness incurred to refinance Indebtedness initially incurred in
reliance on a clause of this Section 7.03 measured by reference to a percentage
of Total Assets at the time of Incurrence, if such refinancing would cause the
percentage of Total Assets restriction to be exceeded if calculated based on the
percentage of Total Assets on the date of such refinancing, such percentage of
Total Assets restriction shall not be deemed to be exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being refinanced, plus premiums (including tender
premiums), defeasance, costs and fees in connection with such refinancing; and

(viii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Capital Stock or Disqualified Capital Stock or
the reclassification of commitments or obligations not treated as Indebtedness
due to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 7.03.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate or consolidate with
or into another Person, except that:

(a) any Restricted Subsidiary may merge with or liquidate into (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person or
(ii) any one or more other Restricted Subsidiaries;

(b) any Subsidiary may liquidate or dissolve or change its legal form (including
by merger or consolidation) if the Borrower determines in good faith that such
action is in the best interests of the business of the Borrower;

(c) the Borrower or any Restricted Subsidiary may merge with any other Person in
order to (i) effect an Investment permitted pursuant to Section 7.02 (provided
that (A) the continuing or surviving Person shall be a Restricted Subsidiary,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.12 to the extent applicable and (B) to the
extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 7.02) or (ii) effect the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 6.12; provided
that if the Borrower is a party to any transaction effected pursuant to this
Section 7.04(c), (1) no Event of Default exists or would result therefrom,
(2) the Borrower shall be the continuing and surviving Person or the continuing
or surviving Person shall (x) provide all documentation and other information
reasonably requested by the Administrative Agent, any Lender or any L/C Issuer
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
ACT, (y) expressly assume the obligations of the Borrower hereunder in a manner
reasonably acceptable to the Administrative Agent and (z) expressly assume the
obligations of the Borrower under the Senior Notes and (3) the Jurisdictional
Requirements shall be satisfied;

 

181



--------------------------------------------------------------------------------

(d) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05, may be effected; provided that
if the Borrower is a party to any transaction effected pursuant to this
Section 7.04(d), (i) the Borrower shall be the continuing or surviving Person or
the continuing or surviving Person shall expressly assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent and
(ii) the Jurisdictional Requirements shall be satisfied;

(e) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, in each case, by and among Restricted
Subsidiaries, the purpose of which is to effect a Permitted Tax Restructuring,
may be effected.

SECTION 7.05 Dispositions. Make any Disposition except:

(a) Dispositions that are expressly excluded from the definition of “Asset
Disposition”; and

(b) (i) Asset Dispositions where the Borrower or such Restricted Subsidiary, as
the case may be, receives consideration (including by way of relief from, or by
any other Person assuming responsibility for, any liabilities, contingent or
otherwise) at least equal to the fair market value (such fair market value to be
determined on the date of contractually agreeing to such Asset Disposition), as
determined in good faith by the Borrower, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap), (ii) in any such Asset Disposition, or
series of related Asset Dispositions (except to the extent the Asset Disposition
is a Permitted Asset Swap), at least 75% of the consideration from such Asset
Disposition received by the Borrower or such Restricted Subsidiary, as the case
may be, is in the form of cash or Cash Equivalents and (iii) the Net Cash
Proceeds of such Asset Disposition are applied in accordance with
Section 2.05(b)(ii).

For the purposes of Section 7.05(c)(ii), the following will be deemed to be
cash:

(1) the assumption by the transferee of Indebtedness or other liabilities,
contingent or otherwise, of the Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Borrower or a Loan Party) and the release of
the Borrower or such Restricted Subsidiary from all liability on such
Indebtedness or other liability in connection with such Asset Disposition;

(2) securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;

(3) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
payment of such Indebtedness in connection with such Asset Disposition;

 

182



--------------------------------------------------------------------------------

(4) consideration consisting of Indebtedness of the Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not the Borrower or any Restricted Subsidiary; and

(5) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to Section 7.05 that is at that time outstanding, not to exceed the
greater of $25,000,000 and 3.0% of Total Assets (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

To the extent that any Collateral is Disposed of as permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition, it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions it deems appropriate in order to effect the
foregoing.

SECTION 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) the payment of any dividend or distribution within 60 days after the date of
declaration thereof if, at the date of declaration, such payment would have
complied with the provisions of this Agreement, or the redemption, repurchase or
retirement of Indebtedness if, at the date of any redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be a Restricted Payment at the time of such notice;

(b) (i) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock (“Treasury Capital Stock”) or Junior Financing made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Borrower (other than
Disqualified Capital Stock or Designated Preferred Stock) (“Refunding Capital
Stock”) or a substantially concurrent contribution to the equity (other than
through the issuance of Disqualified Capital Stock or Designated Preferred Stock
or through an Excluded Contribution) of the Borrower; provided, however, that to
the extent so applied, the Net Cash Proceeds, or fair market value of property
or assets or of marketable securities, from such sale of Capital Stock or such
contribution will be excluded from clause (c) of the Available Amount and
(ii) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under
Section 7.06(m), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Capital Stock of a
Parent Entity) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Treasury
Capital Stock immediately prior to such retirement;

 

183



--------------------------------------------------------------------------------

(c) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Financing made by exchange for, or out of the proceeds of
the substantially concurrent sale of, Refinancing Indebtedness or other
Indebtedness permitted to be Incurred pursuant to Section 7.03;

(d) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Capital Stock of the Borrower or a Restricted Subsidiary
made by exchange for or out of the proceeds of the substantially concurrent sale
of Preferred Capital Stock of the Borrower or a Restricted Subsidiary, as the
case may be, that, in each case, is permitted to be Incurred pursuant to
Section 7.03;

(e) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Financing or Disqualified Capital Stock or Preferred
Capital Stock of a Restricted Subsidiary:

(i) to make AHYDO payments, to the extent required by the agreement governing
such Junior Financing, Disqualified Capital Stock or Preferred Capital Stock; or

(ii) consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition);

(f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Capital Stock) of the Borrower or of any Parent Entity held by any future,
present or former employee, director or consultant of the Borrower, any of its
Subsidiaries or of any Parent Entity (or permitted transferees, assigns,
estates, trusts or heirs of such employee, director or consultant) either
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or upon the resignation or
termination of such employee, director or consultant’s employment or
directorship; provided, however, that the aggregate Restricted Payments made
under this clause (f) do not exceed $20,000,000 in any calendar year (with any
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $40,000,000 in any calendar year); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

(i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Capital Stock, Designated Preferred Stock or Cure Amounts) of the Borrower and,
to the extent contributed to the capital of the Borrower (other than through the
issuance of Disqualified Capital Stock or Designated Preferred Stock or an
Excluded Contribution), Capital Stock of any Parent Entity, in each case to
members of management, directors or consultants of the Borrower, any of its
Subsidiaries or any Parent Entity that occurred after the Closing Date, to the
extent the cash proceeds from the sale of such Capital Stock have not otherwise
been applied to the payment of Restricted Payments by virtue of clause (c) of
the Available Amount; plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date; less

 

184



--------------------------------------------------------------------------------

(iii) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (i) and (ii) of this clause (f);

and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, present or former members of
management, directors, employees or consultants of the Borrower or Restricted
Subsidiaries or any Parent Entity in connection with a repurchase of Capital
Stock of the Borrower or any Parent Entity will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.06 or any other provision of
this Agreement;

(g) the declaration and payment of dividends on Disqualified Capital Stock or
Preferred Capital Stock of a Restricted Subsidiary, Incurred in accordance with
the terms of Section 7.03;

(h) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur (i) upon the exercise of stock
options, warrants or other rights in respect thereof if such Capital Stock
represents a portion of the exercise price thereof or (ii) for the purpose of
satisfying any required tax withholding obligation upon the exercise or vesting
of a grant or award of any stock options, warrants or other rights in respect
thereof;

(i) dividends, loans, advances or distributions to any Parent Entity or other
payments by the Borrower or any Restricted Subsidiary in amounts equal to the
aggregate of (without duplication):

(i) the amounts required for any Parent Entity to pay any Parent Entity Expenses
or any Related Taxes; and

(ii) amounts constituting or to be used for purposes of making payments to the
extent specified in Sections 7.08(b), (c) and (e).

(j) the making by the Borrower of quarterly dividend payments in respect of
common stock of the Borrower of no more than $0.09 per share;

(k) payments by the Borrower, or loans, advances, dividends or distributions to
any Parent Entity to make payments, to holders of Capital Stock of the Borrower
or any Parent Entity in lieu of the issuance of fractional shares of such
Capital Stock, provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);

(l) Restricted Payments that are made with Excluded Contributions;

(m) (i) the declaration and payment of dividends on Designated Preferred Stock
of the Borrower issued after the Closing Date as permitted by Section 7.03;
(ii) the declaration and payment of dividends to a Parent Entity in an amount
sufficient to allow the Parent Entity to pay

 

185



--------------------------------------------------------------------------------

dividends to holders of its Designated Preferred Stock issued after the Closing
Date; and (iii) the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Capital Stock; provided, however, that, in the case of
clause (ii), the amount of all dividends declared or paid pursuant to such
clause shall not exceed the cash proceeds received by the Borrower or the
aggregate amount contributed in cash to the equity (other than through the
issuance of Disqualified Capital Stock or an Excluded Contribution) of the
Borrower, from the issuance or sale of such Designated Preferred Stock; provided
further, in the case of clauses (i) and (iii), that for the most recently ended
four fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock or
declaration of such dividends on such Refunding Capital Stock, after giving
effect to such payment on a pro forma basis the Borrower would be permitted to
Incur at least $1.00 of additional Indebtedness pursuant Section 7.03(x);

(n) dividends or other distributions of Capital Stock of, or Indebtedness owed
to the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries (unless
the Unrestricted Subsidiary’s principal asset is cash or Cash Equivalents);

(o) distributions or payments of Receivables Fees;

(p) any Restricted Payment made pursuant to any Transaction Agreement or
otherwise in connection with the Spin-Off and in connection with the other
Transactions and any costs and expenses (including all legal, accounting and
other professional fees and expenses) related thereto or used to fund amounts
owed to Affiliates in connection with the Transactions (including dividends to
any Parent Entity of the Borrower to permit payment by such Parent Entity of
such amounts);

(q) so long as no Event of Default has occurred and is continuing (or would
result therefrom), Restricted Payments in an amount equal to the Available
Amount as in effect immediately prior to the time of the making of such
Restricted Payment;

(r) so long as no Event of Default has occurred and is continuing (or would
result therefrom), the Borrower may Restricted Payments (together with
Investments pursuant to Section 7.03(kk)(i)) in an aggregate amount not to
exceed the greater of $100,000,000 and 11.0% of Total Assets at such time;

(s) mandatory redemptions of Disqualified Capital Stock issued as a Restricted
Payment or as consideration for an Investment permitted under Section 7.02;

(t) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable by any present,
former or future employees, directors, officers, managers or consultants of the
Borrower or any Restricted Subsidiary;

(u) cash payments in lieu of fractional shares in connection with (i) any
dividend, split or combination of Capital Stock or any Permitted Acquisition or
other permitted Investment or (ii) the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of the Borrower or
any Restricted Subsidiary;

 

186



--------------------------------------------------------------------------------

(v) payments of regularly scheduled interest and payments of fees, expenses and
indemnification obligations as and when due with respect to any Junior Financing
(other than payments with respect to any Junior Financing that are prohibited by
any subordination provisions related thereto);

(w) so long as no Event of Default has occurred and is continuing (or would
result therefrom), additional Restricted Payments so long as the Total Leverage
Ratio for the most recently ended Test Period for which financial statements are
internally available does not exceed 2.00:1.00 both before and after giving
effect to such additional Restricted Payments; and

(x) to the extent constituting Restricted Payments, transactions expressly
permitted by Sections 7.02, 7.04, 7.05 or 7.08.

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described in clauses (a) through (v) above, the Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such Restricted Payment (or any portion thereof) to the extent
such Restricted Payment would be permitted to be incurred under such clause at
the time of such classification or reclassified, and the Borrower will only be
required to include the amount and type of such Restricted Payment in one or
more of the above clauses; provided that the Borrower shall not be permitted to
reclassify any Restricted Payment as being permitted under clause (j) above.

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount, and the
fair market value of any non-cash Restricted Payment, property or assets other
than cash shall be determined conclusively by the Borrower acting in good faith.

SECTION 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary, corollary or ancillary thereto or
any reasonable extension thereof.

SECTION 7.08 Transactions with Affiliates. Enter into or conduct any Affiliate
Transaction other than:

(a) any Restricted Payment permitted to be made pursuant to Section 7.06 or any
Investment permitted to be made pursuant to Section 7.02 (other than
Section 7.02(n));

(b) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Borrower, any Restricted Subsidiary or any
Parent Entity, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar

 

187



--------------------------------------------------------------------------------

employee benefits or consultants’ plans (including valuation, health, insurance,
deferred compensation, severance, retirement, savings or similar plans, programs
or arrangements) or indemnities provided on behalf of former, current or future
officers, employees, directors or consultants of the Borrower, any Restricted
Subsidiary or any Parent Entity approved by the Board of Directors or senior
management of the Borrower, any Restricted Subsidiary or any Parent Entity, as
applicable;

(c) any Management Advances and any waiver or transaction with respect thereto;

(d) (i) any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries and (ii) any merger or
consolidation with any Parent Entity, provided that such Parent Entity shall
have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of the Borrower or another Parent Entity with
no material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of the Borrower or another Parent Entity and such merger
or consolidation is otherwise consummated in compliance with Section 7.04;

(e) the payment of compensation, fees and reimbursement of expenses to, and
customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, former, current or
future directors, officers, consultants or employees of the Borrower, any Parent
Entity or any Restricted Subsidiary (whether directly or indirectly and
including through any Controlled Investment Affiliate of such directors,
officers or employees);

(f) the entry into and performance of obligations of the Borrower or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Closing Date (or, if entered into in connection with
the Spin-Off and not in effect on the Closing Date, as in effect on the Spin-Off
Effective Date), as these agreements and instruments may be amended, modified,
supplemented, extended, renewed or refinanced from time to time in accordance
with the other terms of this Section 7.08 and Section 7.11 or to the extent not
more disadvantageous to the Lenders in any material respect when taken as a
whole;

(g) any customary transaction with a Receivables Subsidiary including a
Securitization Repurchase Obligation and sales of accounts receivable, or
participations therein, in connection with any Receivables Facility;

(h) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business or consistent with past practice, which are fair to the Borrower or
the relevant Restricted Subsidiary in the reasonable determination of the Board
of Directors or the senior management of the Borrower or the relevant Restricted
Subsidiary, or are on terms no less favorable than those that could reasonably
have been obtained at such time from an unaffiliated party;

 

188



--------------------------------------------------------------------------------

(i) transactions with any Person that is an Affiliate of the Borrower (other
than an Unrestricted Subsidiary) solely because the Borrower owns, directly or
through a Restricted Subsidiary, an equity interest in, or controls, such
Person;

(j) issuances or sales of Capital Stock (other than Disqualified Capital Stock
or Designated Preferred Stock) of the Borrower or options, warrants or other
rights to acquire such Capital Stock and the granting and performance of
registration and other customary rights in connection therewith or any
contribution to capital of the Borrower or any Restricted Subsidiary;

(k) any transactions (i) pursuant to the Transactions, the Transaction
Agreements and any actions pursuant thereto or contemplated thereby, including
the payment of all costs and expenses (including all legal, accounting and other
professional fees and expenses) related to the Transactions, (ii) described on
Schedule 7.08 or (iii) in the case of each of clauses (i) and (ii), any
amendment, modification, or supplement thereto or replacement thereof, as long
as such agreement or arrangement, as so amended, modified, supplemented or
replaced, taken as a whole, is not materially more disadvantageous to the
Borrower and its Restricted Subsidiaries than the original agreement or
arrangement in existence on the Closing Date (or if such agreement or contract
is not in effect on the Closing Date or in the case of the Transaction
Agreements, their respective dates);

(l) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (1) of the definition of “Affiliate Transactions”;

(m) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equityholders agreement
(including any registration rights agreement or purchase agreements related
thereto) to which it is party as of the Closing Date and any similar agreement
that it may enter into thereafter; provided, however, that the existence of, or
the performance by the Borrower or any Restricted Subsidiary of its obligations
under any future amendment to the equityholders’ agreement or under any similar
agreement entered into after the Closing Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise disadvantageous to the Lenders in any material respect;

(n) subject to the restrictions in this Agreement with respect to purchases of
the Loans, any purchase by or issuance to the Borrower’s Affiliates of
Indebtedness or Disqualified Capital Stock of the Borrower or any of their
Restricted Subsidiaries the majority of which Indebtedness or Disqualified
Capital Stock is purchased by or issued to Persons who are not the Borrower’s
Affiliates; provided that such purchases by the Borrower’s Affiliates are on
terms no less favorable to the Borrower and its Restricted Subsidiaries as the
terms on such purchases by or issuances to such Persons who are not the
Borrower’s Affiliates;

(o) (i) investments by Affiliates in securities of the Borrower or any of its
Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by the Borrower or such Restricted Subsidiary generally to
other non-affiliated third party investors on the same or more

 

189



--------------------------------------------------------------------------------

favorable terms and (ii) payments to Affiliates in respect of securities of the
Borrower or any of its Restricted Subsidiaries contemplated in the foregoing
subclause (i) or that were acquired from Persons other than the Borrower and its
Restricted Subsidiaries, in each case, in accordance with the terms of such
securities;

(p) payments by any Parent Entity, the Borrower and the Restricted Subsidiaries
pursuant to any tax sharing agreements or other equity agreements in respect of
Related Taxes among any such Parent Entity, the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries;

(q) payments, Indebtedness and Disqualified Capital Stock (and cancellation of
any thereof) of the Borrower and its Restricted Subsidiaries and Preferred
Capital Stock (and cancellation of any thereof) of any Restricted Subsidiary to
any future, current or former employee, director, officer, manager or consultant
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement; and any employment agreements, stock
option plans and other compensatory arrangements (and any successor plans
thereto) and any supplemental executive retirement benefit plans or arrangements
with any such employees, directors, officers, managers or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) that
are, in each case, approved by the Board of Directors of the Borrower in good
faith;

(r) employment and severance arrangements between the Borrower or its Restricted
Subsidiaries and their respective offers and employees in the ordinary course of
business or entered into in connection with the Transactions;

(s) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or equity interests in any Restricted Subsidiary permitted
under Section 7.05 or entered into with any Business Successor, in each case,
that the Borrower determines in good faith is either fair to the Borrower or
otherwise on customary terms for such type of arrangements in connection with
similar transactions;

(t) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the date such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary pursuant to Section 6.12(a); and

(u) any Permitted Tax Restructuring.

SECTION 7.09 Burdensome Agreements. Create or otherwise cause or permit to exist
or become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to (i) pay dividends or make any other
distributions in cash or otherwise on its Capital Stock or pay any Indebtedness
or other obligations owed to the Borrower or any Restricted Subsidiary,
(ii) make any loans or advances to the Borrower or any Restricted Subsidiary, or
(iii) sell, lease or transfer any of its property or assets to the Borrower

 

190



--------------------------------------------------------------------------------

or any Restricted Subsidiary; provided that (x) the priority of any Preferred
Capital Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock and (y) the
subordination of (including the application of any standstill requirements to)
loans or advances made to the Borrower or any Restricted Subsidiary to other
Indebtedness Incurred by the Borrower or any Restricted Subsidiary shall not be
deemed to constitute such an encumbrance or restriction, in each case other
than:

(a) any encumbrance or restriction pursuant to (i) the Senior Notes Indenture or
the Senior Notes or (ii) any other agreement or instrument, in each case, in
effect at or entered into on the Closing Date or constituting a Transaction
Agreement or otherwise entered into on or before the Closing Date in connection
with the Transactions;

(b) any encumbrance or restriction pursuant to any Loan Document (including any
Replacement Loans and Replacement Notes) or governing any Incremental Equivalent
Debt;

(c) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order;

(d) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Borrower or was merged, consolidated or otherwise combined with
or into the Borrower or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause, if another Person succeeds
the Borrower and assumes the obligations of the Borrower in accordance with the
terms hereof, any Subsidiary thereof or agreement or instrument of such Person
or any such Subsidiary shall be deemed acquired or assumed by the Borrower or
any Restricted Subsidiary when such Person becomes the successor of the
Borrower;

(e) any encumbrance or restriction (i) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract or agreement, or the assignment or transfer
of any lease, license or other contract or agreement; (ii) contained in
mortgages, pledges, charges or other security agreements permitted hereunder or
securing Indebtedness of the Borrower or a Restricted Subsidiary permitted
hereunder to the extent such encumbrances or restrictions restrict the transfer
or encumbrance of the property or assets subject to such mortgages, pledges,
charges or other security agreements; or (iii) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary;

 

191



--------------------------------------------------------------------------------

(f) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capital Lease Obligations permitted hereunder, in each case, that impose
encumbrances or restrictions on the property so acquired;

(g) any encumbrance or restriction imposed pursuant to an agreement entered into
for the direct or indirect sale or Disposition to a Person of all or
substantially all the Capital Stock or assets of the Borrower or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or Disposition;

(h) customary provisions in leases, licenses, shareholder agreements, joint
venture agreements and other similar agreements, organizational documents and
instruments;

(i) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, or required by any regulatory
authority;

(j) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;

(k) any encumbrance or restriction pursuant to Hedging Obligations;

(l) other Indebtedness, Disqualified Capital Stock or Preferred Capital Stock of
Foreign Subsidiaries permitted to be Incurred or issued subsequent to the
Closing Date pursuant to the provisions of Section 7.03 that impose restrictions
solely on the Foreign Subsidiaries party thereto or their Subsidiaries;

(m) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Borrower, are necessary or advisable to
effect such Receivables Facility;

(n) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Closing Date pursuant to Section 7.03 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement, together with the security and
guarantee documents associated therewith as in effect or as contemplated on the
Closing Date or (ii) in comparable financings (as determined in good faith by
the Borrower) and where, in the case of clause (ii), the Borrower determines at
the time of entry into such agreement or instrument that such encumbrances or
restrictions will not adversely affect, in any material respect, the Borrower’s
ability to make principal or interest payments on the Loans;

(o) any encumbrance or restriction existing by reason of any lien permitted
under Section 7.01;

(p) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (a) to (o) of this
Section 7.09 or this clause (p) (an “Initial Agreement”) or contained in any
amendment, supplement or other modification to an agreement

 

192



--------------------------------------------------------------------------------

referred to in clauses (a) to (o) of this Section 7.09 or this clause (p);
provided, however, that the encumbrances and restrictions with respect to such
Restricted Subsidiary contained in any such agreement or instrument are no less
favorable in any material respect to the Lenders taken as a whole than the
encumbrances and restrictions contained in the Initial Agreement or Initial
Agreements to which such refinancing or amendment, supplement or other
modification relates (as determined in good faith by the Borrower);

(q) restrictions on the payment of dividends or the making of other
distributions with respect to any class of Capital Stock of a Person other than
on a pro rata basis;

(r) any agreement providing that in the event that a Lien is granted for the
benefit of the Lenders, another Person shall also receive a Lien, to the extent
such Lien is permitted under Section 7.01; and

(s) any restriction or encumbrance that arises or is agreed to in the ordinary
course of business and does not detract from the value of property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
or such Restricted Subsidiary.

SECTION 7.10 [Reserved].

SECTION 7.11 Amendments of Certain Documents. Amend or otherwise modify (a) any
of its Organizational Documents in a manner material and adverse to the
Administrative Agent or the Lenders or (b) any subordination terms of any Junior
Financing Documentation in any manner material and adverse to the interests of
the Administrative Agent or the Lenders (as reasonably determined in good faith
by the Borrower) (unless otherwise permitted by an applicable intercreditor
agreement or subordination agreement), in each case without the consent of the
Administrative Agent.

SECTION 7.12 Fiscal Year. The Borrower shall not make any change in its fiscal
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement and to the covenants contained herein that are
deemed reasonably necessary by the Administrative Agent, and not objected to by
the Required Lenders, to reflect such change in fiscal year.

SECTION 7.13 Financial Covenant. Solely with respect to the Revolving Facility,
commencing with the Test Period ending on the last day of the first full fiscal
quarter of the Borrower following the Closing Date, except with the written
consent of the Required Revolving Lenders, the Borrower shall not permit the
First Lien Leverage Ratio as of the last day of any Test Period to exceed
3.25:1.00.

 

193



--------------------------------------------------------------------------------

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01 Events of Default.

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:

(a) Failure to Make Payments When Due. There shall occur a default in the
payment of (i) principal on any of the Loans or any reimbursement obligation
with respect to any Letter of Credit when due; (ii) interest on any of the Loans
or any fee pursuant to Section 2.09 when due and such default in payment shall
continue for five (5) Business Days; or (iii) any other amount owing hereunder
or under any other Loan Document when due and such default in payment shall
continue for ten (10) days; or

(b) Representations and Warranties. Any representation or warranty made by or on
the part of the Borrower or any other Loan Party, as the case may be, contained
in any Loan Document or any document, instrument or certificate delivered
pursuant hereto or thereto shall have been incorrect in any material respect
when made or deemed made; or

(c) Covenants. The Borrower or any Loan Party shall (i) default in the
performance or observance of any term, covenant, condition or agreement on its
part to be performed or observed under Article 7 hereof or Sections 6.03(a),
6.05 (as to the Borrower), 6.11 or 6.15, (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement and such default shall continue unremedied for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent; provided that any Event of Default as a result of the
Borrower’s failure to comply with Section 7.13 shall not constitute an Event of
Default with respect to the Term Loan Facility or any Additional Term Facility
until the date on which the Required Revolving Lenders have declared all
Revolving Loans and related Obligations to be immediately due and payable in
accordance with the provisions of Section 8.02 as a result of the Borrower’s
failure to perform or observe any term, covenant or agreement contained in
Section 7.13 and such declaration has not been rescinded (and any such Event of
Default as a result of the Borrower’s failure to comply with Section 7.13 that
has become applicable to the Term Loan Facility and any Additional Term Facility
in accordance this proviso shall terminate automatically and immediately upon
the Required Revolving Lenders rescinding such acceleration and/or waiving such
Event of Default unless the Term Loan Facility and each Additional Term Facility
have been accelerated prior to such time); or

(d) Default Under Other Loan Documents. Any Loan Party shall default in the
performance or compliance with any term, covenant, condition or agreement on its
part to be performed or observed hereunder or under any Loan Document (and not
constituting an Event of Default under any other clause of this Section 8.01)
and such default shall continue unremedied for a period of thirty (30) days
after written notice thereof has been given to the Borrower by the
Administrative Agent; or

(e) Insolvency Proceedings, Etc. (i) Any Loan Party or any of the Material
Subsidiaries institutes or consents to, or fails to contest in good faith, the
institution of any involuntary proceeding under any Debtor Relief Law against
any Loan Party or any of the Material Subsidiaries, makes a general assignment
for the benefit of creditors or applies for or consents to, or fails to contest
in good faith, the entry of an order for relief or the appointment of any
receiver, trustee, bankruptcy trustee, custodian, conservator, liquidator,
rehabilitator, judicial

 

194



--------------------------------------------------------------------------------

manager, provisional liquidator, administrator, administrative receiver,
receiver and manager, controller, monitor or similar officer for it or for all
or a substantial part of its property; or (ii) any order for relief is entered
in any proceeding under any Debtor Relief Law or any other action is commenced
(by way of voluntary arrangement, scheme of arrangement or otherwise) against
any Loan Party or any of the Material Subsidiaries or any receiver, trustee,
bankruptcy trustee, custodian, conservator, liquidator, rehabilitator, judicial
manager, provisional liquidator, administrator, administrative receiver,
receiver and manager, controller, monitor or similar officer is appointed for it
or for all or a substantial part of its property or business and such
appointment shall remain undischarged or unstayed for a period of sixty
(60) days; or (iii) any involuntary proceeding under any Debtor Relief Law shall
be instituted against any Loan Party or any of the Material Subsidiaries without
the application or consent of such Person and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; or (iv) any Loan Party
or any of the Material Subsidiaries shall take any corporate or other
organizational action to authorize any of the actions set forth above in this
subsection (e); or

(f) Inability to Pay Debts. Any Loan Party or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or

(g) Default Under Other Agreements. (i) The Borrower or any of the Material
Subsidiaries shall fail to make any payment beyond the applicable grace period
with respect thereto, if any, whether at stated maturity or otherwise, of any
amount pursuant to any Material Indebtedness (other than Indebtedness owed to
the Lenders under the Loan Documents), or (ii) a default shall occur in the
performance or observance of any agreement under any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (with the giving of notice, if required), such Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to the stated maturity thereof; provided that this clause (g)(ii)
shall not apply to (x) secured Indebtedness that becomes due (or requires an
offer to purchase) as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (y) such
Indebtedness that is required to be prepaid upon a “Change of Control” (or
equivalent term) so long as on or prior to the date the events constituting such
“Change of Control” (or equivalent term) occur, either (I) the terms of such
Indebtedness have been amended to eliminate the requirement to make such offer,
(II) such Indebtedness has been defeased or discharged so that such requirement
shall no longer apply (and, in the event such “Change of Control” (or equivalent
term) is subject to a requirement that a specific credit ratings event or
similar condition subsequent occur, no Event of Default shall exist until such
time as the specific credit ratings event or similar condition subsequent has
also occurred resulting in the obligor under such Indebtedness becoming
unconditionally obligated to make such offer) or (III) solely in the case of
Indebtedness of any Person acquired by the Borrower or any of its Subsidiaries
where such “Change of Control” (or equivalent term) under such Indebtedness
resulted from the Borrower or one of its Subsidiary’s acquisition of such
Person, (x) the sum of Available Liquidity plus any available debt financing
commitments from any Revolving Lender or any Affiliate of a Revolving Lender or
any other financial institution of nationally recognized standing available to
the Borrower or its Subsidiaries for purposes of refinancing such

 

195



--------------------------------------------------------------------------------

Indebtedness is at least equal to the aggregate amount that would be required to
repay such Indebtedness pursuant to any required “Change of Control offer” (or
equivalent term) pursuant to the terms of such Indebtedness at all times prior
to the expiration of the rights of the holders of such Indebtedness to require
the repurchase or repayment of such Indebtedness as a result of such acquisition
and (y) the Borrower or the applicable Subsidiary complies with the provisions
of such Indebtedness that are applicable as a result of such acquisition
(including by consummating any required “Change of Control offer” (or equivalent
term) for such Indebtedness; provided, further, that this clause (g) shall not
apply if such failure is remedied or waived by the holders of such Indebtedness
prior to any termination of the Revolving Commitments or acceleration of the
Loans pursuant to Section 8.02; or

(h) Judgments. One or more judgments or decrees shall be entered against any
Loan Party or any Material Subsidiary for the payment of money in an aggregate
amount exceeding $100,000,000 (to the extent not covered by an independent
third-party insurance company or an indemnitor as to which coverage or
indemnification, as the case may be, has not been disclaimed) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) Collateral Documents. At any time after the execution and delivery thereof
any of the Collateral Documents shall cease to be in full force and (other than
as permitted pursuant to the provisions thereof or hereof) cease to create a
valid and perfected lien on and security interest in any material portion of the
Collateral having the lien priority required by this Agreement and the
Collateral Documents, except (i) to the extent that any such loss of perfection
or priority results from the failure of the Administrative Agent (through no
fault of the Loan Parties) to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements or (ii) as a result
of the sale, release or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents; or

(j) ERISA. An ERISA Event shall occur that would reasonably be expected to have
a Material Adverse Effect; or

(k) Guaranties. Any material Guarantee under the Guarantee Agreement shall
(other than in accordance with its terms) cease to be in full force and effect
in accordance with its terms (other than as permitted pursuant to the terms
hereof and thereof), or any material Guarantor shall deny or disaffirm in
writing such Guarantor’s obligations under the Guarantee Agreement (other than a
discharge of such Guarantor in accordance with the terms of the Loan Documents);
or

(l) Change of Control. A Change of Control shall occur.

SECTION 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(c)(ii) as a result of the Borrower’s failure to
comply with Section 7.13 unless the conditions of the proviso contained in
Section 8.01(c)(ii) have been satisfied), the Administrative Agent may and, at
the request of the Required Lenders, shall take any or all of the following
actions:

(i) declare the Commitments to be terminated, whereupon such Commitments shall
be terminated;

 

196



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be, whereupon all such sums shall become,
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations issued
and then outstanding (in an amount equal to the then stated amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(e)
or (f) with respect to the Borrower, the obligation of each Lender to make Loans
and any L/C Obligations (and the Commitments) shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without notice
of any kind, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

(b) If any Event of Default under Section 8.01(c)(ii) as a result of the
Borrower’s failure to comply with Section 7.13 occurs and is continuing, the
Administrative Agent may and, at the request of the Required Revolving Lenders,
shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Revolving Loans and any L/C
Obligations to be terminated, whereupon such commitments and obligation shall be
terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document under or in respect of the Revolving
Facility to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

(iii) require that the Borrower Cash Collateralize the outstanding L/C
Obligations; and

(iv) exercise on behalf of itself and the Revolving Lenders all rights and
remedies available to it and the Revolving Lenders under the Loan Documents or
applicable Laws, in each case under or in respect of the Revolving Facility.

 

197



--------------------------------------------------------------------------------

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02), including in any bankruptcy or
insolvency proceeding, any amounts received on account of the Obligations shall
be applied by the Administrative Agent in accordance with Section 6.02 of the
Security Agreement.

SECTION 8.04 Rights not Exclusive. The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE 9.

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01 Appointment of Agents. Citibank is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Citibank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. Deutsche Bank Securities Inc. is hereby
appointed as the Syndication Agent hereunder, and each Lender hereby authorizes
Deutsche Bank Securities Inc. to act as the Syndication Agent in accordance with
the terms hereof and the Loan Documents. Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, LTD. are
hereby appointed Documentation Agents hereunder, and each Lender hereby
authorizes Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Bank, Ltd.
and The Bank of Tokyo-Mitsubishi UFJ, LTD. to act as Documentation Agents in
accordance with the terms hereof and the other Loan Documents. Each Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and the other Loan Documents, as applicable. The provisions of this
Article 9 are solely for the benefit of the Agents and Lenders and no Loan Party
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower or any of its Subsidiaries. Each of the Syndication Agent and
the Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Closing Date, neither Deutsche Bank Securities Inc. in its
capacity as the Syndication Agent, nor Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Mizuho Bank, Ltd. or The Bank of Tokyo-Mitsubishi UFJ, LTD. in
their respective capacities as the Documentation Agents, shall have any
obligations but shall be entitled to all benefits of this Article 9. Each of the
Syndication Agent and the Documentation Agents may resign from such role at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and the Borrower.

SECTION 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as

 

198



--------------------------------------------------------------------------------

are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender or any other Person; nothing herein or in any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon any Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein; and the use of
the term “agent” herein and in the other Loan Documents with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law (it being
understood that such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties).

SECTION 9.03 General Immunity. No Responsibility for Certain Matters. No Agent
shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
of any other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to the Lenders or by or on
behalf of any Loan Party to any Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations or the value or the sufficiency of any
Collateral, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
In addition, the Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the L/C Obligations or
the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its Affiliates, nor any of its
or its Affiliates’ officers, partners, directors, employees or agents, shall be
liable to the Lenders for any action taken or omitted by any Agent under or in
connection with any of the Loan Documents except to the extent caused by such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction (including without
limitation in connection with matters relating to Loans or Letters of Credit in
any Alternative Currency). Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.01) and, upon receipt of such instructions from
the Required Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain

 

199



--------------------------------------------------------------------------------

from acting, or to exercise such power, discretion or authority, in accordance
with such instructions, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.01).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.03 and of Section 9.06
and Section 10.05 shall apply to any Affiliates of the Administrative Agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 and Section 10.05 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

SECTION 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context

 

200



--------------------------------------------------------------------------------

clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to the Lenders.

SECTION 9.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of the Lenders or to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption or a Joinder Agreement and funding its Term Loans
and/or Revolving Loans on the Closing Date or by the funding of any Additional
Loans, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, the Required Lenders or the Lenders, as applicable
on the Closing Date or as of the date of funding of such Additional Loans.

(c) Each Lender acknowledges that the Borrower may purchase Term Loans hereunder
from the Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee” and in Section 10.07.

SECTION 9.06 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and each Related Party of each
Agent, to the extent that such Agent shall not have been reimbursed by any Loan
Party pursuant to Section 10.05 for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as such Agent in any way relating to or arising out of this Agreement or the
other Loan Documents or any transaction contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing (determined in its Dollar equivalent with respect to any such amounts
that represent Revolving Loans in any Alternative Currency); provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s bad faith, gross negligence or willful misconduct,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of

 

201



--------------------------------------------------------------------------------

such Agent, be insufficient or become impaired, such Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided, further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence. The failure of any Lender to reimburse
any Agent promptly upon demand of its Pro Rata Share thereof as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse the
Agents for its Pro Rata Share of such amount.

SECTION 9.07 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving 30 days’ prior written notice thereof to the Lenders and the Borrower,
and the Administrative Agent may be removed at any time with or without cause by
an instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Required Lenders. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by the Borrower and the Required Lenders or (iii) such
other date, if any, agreed to by the Required Lenders. Upon any such notice of
resignation or any such removal, the Required Lenders shall have the right, with
the Borrower’s consent (not to be unreasonably withheld or delayed), to appoint
a successor Administrative Agent; provided that Borrower consent shall not be
required if an Event of Default pursuant to Section 8.01(a), (e) or (f) has
occurred and is continuing. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent (consented
to by the Borrower, if applicable), the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that, until a successor
Administrative Agent is so appointed by the Required Lenders or the
Administrative Agent, any collateral security held by the Administrative Agent
in its role as Collateral Agent on behalf of the Lenders or L/C Issuers under
any of the Loan Documents shall continue to be held by the retiring Collateral
Agent as nominee until such time as a successor Collateral Agent is appointed.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Collateral Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents,

 

202



--------------------------------------------------------------------------------

whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
or removal of Citibank or its successor as Administrative Agent pursuant to this
Section 9.07 shall also constitute the resignation or removal of Citibank or its
successor as Collateral Agent. In addition, any resignation by or removal of
Citibank or its successor as Administrative Agent hereunder shall also
constitute its resignation as an L/C Issuer and the Swingline Lender, in which
case Citibank or its successor (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as L/C Issuer or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this
Section 9.07 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lenders and the Borrower,
and the Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Collateral Agent signed by the Required Lenders. Administrative Agent shall
have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Required Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by the Borrower and the
Required Lenders or (iii) such other date, if any, agreed to by the Required
Lenders. Upon any such notice of resignation or any such removal, the Required
Lenders shall have the right, with the Borrower’s consent (not to be
unreasonably withheld or delayed), to appoint a successor Collateral Agent;
provided that Borrower consent shall not be required if an Event of Default
pursuant to Section 8.01(a), (e) or (f) has occurred and is continuing. Until a
successor Collateral Agent is so appointed by the Required Lenders or the
Administrative Agent, any collateral security held by the Collateral Agent on
behalf of the Lenders or L/C Issuers under any of the Loan Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal

 

203



--------------------------------------------------------------------------------

hereunder as the Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was the Collateral Agent hereunder.

SECTION 9.08 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guarantee
Agreement, the Collateral and the Collateral Documents; provided that neither
the Administrative Agent nor the Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Hedging Obligations. Subject to Section 10.01,
without further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable may, and each
Lender, on behalf of themselves and their respective Affiliates as Secured Bank
Product Providers and Designated Credit Line Providers (and each other
Designated Credit Line Provider, by its delivery to the Administrative Agent of
notice of its provision of a Designated Credit Line and its acceptance of the
benefit of the Collateral), irrevocably authorizes and directs the
Administrative Agent and the Collateral Agent to enter into the Security
Agreement and any customary intercreditor agreements as required herein for the
benefit of the Lenders and the other Secured Parties, and to execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement or the designation of a
Guarantor as an Unrestricted Subsidiary in accordance with Section 6.12, release
any Lien encumbering any item of Collateral that is the subject of such sale or
other disposition of assets or to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.01) have
otherwise consented, or if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under this
Section 9.08, (ii) release any Lien encumbering any property of any Loan Party
that does not constitute (or ceases to constitute) Collateral as a result of a
transaction permitted under the Loan Documents or otherwise, (iii) release any
Guarantor from the Guarantee Agreement pursuant to Section 12 of the Guarantee
Agreement or with respect to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 10.01) have otherwise
consented or if such Person otherwise ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents or (iv) to
subordinate any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Loan Document in lieu of any release
permitted pursuant to this Section 9.08, and the Administrative Agent or
Collateral Agent, as applicable, may subordinate any such Liens on the
Collateral to another Lien permitted under Section 7.01 that the Administrative
Agent or Collateral Agent, as applicable, determines in its commercially
reasonable judgment was intended by operation of Law or otherwise to be
subordinate to another Lien permitted under Section 7.01.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee Agreement or any Collateral
Document, it being understood and agreed that all powers, rights

 

204



--------------------------------------------------------------------------------

and remedies hereunder and under any of the Loan Documents may be exercised
solely by the Administrative Agent or the Collateral Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (i) contingent indemnity obligations
that are not due and payable and (ii) Secured Bank Product Obligations and
obligations under Designated Credit Lines) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (except to the extent Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), all obligations under the Loan Documents and all
security interests created by the Loan Documents and the guarantees made herein
shall automatically terminate and, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Secured Bank Product Provider or Designated Credit Line Provider) take such
actions as shall be required to release its security interest in all Collateral,
and to release all guarantee obligations provided for in any Loan Document,
whether or not on the date of such release there may be outstanding Secured Bank
Product Obligations or obligations under Designated Credit Lines. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(d) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

205



--------------------------------------------------------------------------------

SECTION 9.09 Withholding Taxes. To the extent required by any Applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.09. The agreements in this Section 9.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

SECTION 9.10 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation under a Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
respective agents and counsel and all other amounts due the Administrative Agent
under Sections 2.03, 2.09, 10.04 and 10.05) allowed in such judicial proceeding;
and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

206



--------------------------------------------------------------------------------

(d) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05. out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or L/C Issuers may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Secured Bank Product Providers and Designated Credit Line
Providers. Each Secured Bank Product Provider, by its acceptance of the benefits
of the Collateral, and each Designated Credit Line Provider, by its delivery to
the Administrative Agent of notice of its provision of a Designated Credit Line
and its acceptance of the benefits of the Collateral, as applicable, agrees to
be bound by Section 6.02 of the Security Agreement and this Article 9. Each
Secured Bank Product Provider and each Designated Credit Line Provider shall
indemnify and hold harmless each Agent and each of its directors, officers,
employees, or agents, to the extent not reimbursed by the Loan Parties, against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
or its directors, officers, employees, or agents in connection with such
provider’s Secured Bank Product Obligations or Designated Credit Lines, as
applicable; provided, however, that no Secured Bank Product Provider or
Designated Credit Line Provider shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. No Swap Contract, other Bank Product agreement or
Designated Credit Line will create (or be deemed to create) in favor of any
Secured Bank Product Provider or Designated Credit Line Provider, as applicable,
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Loan
Documents. By accepting the benefits of the Collateral, each such Secured Bank
Product Provider and Designated Credit Line Provider shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
Section 9.11.

SECTION 9.12 Arrangers; Syndication Agent; Documentation Agents. Anything herein
to the contrary notwithstanding, none of the Arrangers, the Syndication Agent or
the Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
L/C Issuer hereunder or thereunder.

 

207



--------------------------------------------------------------------------------

ARTICLE 10.

MISCELLANEOUS

SECTION 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless (x) in the
case of any amendment necessary or reasonably advisable to implement the terms
of any Additional Term Loans, Additional Revolving Loans or Extension Offers, as
applicable, in accordance with the terms hereof, in writing signed solely by the
Borrower, the Administrative Agent and the relevant Additional Term Lenders,
Additional Revolving Lenders or Lenders accepting such Extension Offer, as
applicable, and (y) in the case of any other amendment, in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders), the Administrative Agent and the Borrower or the applicable
Loan Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, notwithstanding the foregoing:

(a) the consent of each Lender directly and adversely affected thereby (but not
the consent of the Required Lenders) shall be required for any waiver, amendment
or modification that would:

(i) change the stated currency in which any Lender is required to make Loans or
the Borrower is required to make payments of principal, interest, fees or other
amounts hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(ii) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.01 or Section 4.02,
or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(iii) postpone any date scheduled for any payment of principal (including final
maturity) or interest under Section 2.07 or Section 2.08 or fees under
Section 2.09, without the written consent of each Lender directly and adversely
affected thereby (it being understood that the waiver (or amendment to the terms
of) of any mandatory prepayment of the Loans, any obligation of the Borrower to
pay interest at the Default Rate, or any Default or Event of Default shall not
constitute such a postponement of any date scheduled for the payment of
principal, interest or fees and it further being understood that any change to
the definition of “First Lien Leverage Ratio” or the component definitions
thereof shall not constitute a postponement of such scheduled payment);

 

208



--------------------------------------------------------------------------------

(iv) reduce or forgive the principal of, or the rate of interest specified
herein on any Loan or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly and adversely
affected thereby (it being understood that any change to the definition of
“First Lien Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in any rate of interest); provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate; or

(v) change the definition of “Pro Rata Share”, Section 2.12(a), Section 2.13, or
Section 8.03 hereto or Section 6.02 of the Security Agreement in any manner that
would alter the pro rata sharing of payments or other amounts required thereby
without the written consent of each Lender directly and adversely affected
thereby; provided that the portion of the Total Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making such
determination; provided further that modifications to Sections 2.12(a), 2.13 or
8.03, Section 6.02 of the Security Agreement or the definition of “Pro Rata
Share” in connection with (x) any buy back of Term Loans by the Borrower
pursuant to Section 10.07(j), (y) any amendment pursuant to Section 2.14 or
(z) any amendment effectuating Incremental Equivalent Debt, in each case, shall
only require approval (to the extent any such approval is otherwise required) of
the Required Lenders; and

(b) no such amendment, waiver or consent shall:

(i) change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Revolving Lenders”, or any other provision hereof specifying
the number or percentage of Lenders (but only to the extent reducing such number
or percentage) required to amend, waive or otherwise modify any rights hereunder
or make any determination or grant any consent hereunder without the written
consent of each Lender (it being understood that, with the consent of the
Required Lenders or Required Revolving Lenders, as applicable, (if such consent
is otherwise required) or the Administrative Agent (if the consent of the
Required Lenders or Required Revolving Lenders is not otherwise required),
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or Required Revolving Lenders, as
applicable, on substantially the same basis as the Term Commitments or Revolving
Commitments, as applicable); or

(ii) release all or substantially all of the Collateral or Guarantors from their
obligations under the Guarantee Agreement in any transaction or series of
related transactions except as expressly provided in the Loan Documents
(including a transaction permitted under Section 7.04 or Section 7.05), without
the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer (in addition to the Lenders required
above), directly and adversely affect the rights or duties of such L/C Issuer
under this Agreement or any L/C Application relating to any

 

209



--------------------------------------------------------------------------------

Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender (in addition
to the Lenders required above), directly and adversely affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, directly and adversely affect the rights
or duties of, or any fees or other amounts payable to, the Administrative Agent
under this Agreement or any other Loan Document, (iv) Section 10.07(g) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification, (v) only the consent of the
Required Revolving Lenders shall be necessary to amend or waive the terms and
provisions of Section 7.13, Section 8.01(c) (solely as it relates to
Section 7.13), and related definitions, if any, solely as used in such Sections,
but not as used in other Sections of this Agreement and no such amendment or
waiver of any such terms or provisions (and such related definitions) shall be
permitted without the consent of the Required Revolving Lenders, and (vi) in
connection with an amendment that addresses solely a re-pricing transaction in
which any tranche of Loans or Commitments is refinanced with a replacement
tranche of Loans or Commitments that bear (or is modified in such a manner such
that the resulting Loans or Commitments bear) a lower effective yield (a
“Permitted Repricing Amendment”), only the consent of the Lenders holding Loans
or Commitments subject to such permitted repricing transaction that will
continue as Lenders in respect of the repriced tranche of Loans or Commitments
or modified Loans or Commitments shall be required for such Permitted Repricing
Amendment but any such non-continuing Lender shall be entitled to any applicable
fee under Section 2.09(d) as if such non-continuing Lender was a Non-Consenting
Lender. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each directly and adversely affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in Section 10.01 but without
limitation of Section 2.15, in the event that the Borrower requests that this
Agreement be modified or amended in a manner that would require the unanimous
consent of all of the Lenders or of all the Lenders directly and adversely
affected thereby and such modification or amendment is agreed to by the Required
Lenders, then with the consent of the Borrower and the Required Lenders, the
Borrower and the Required Lenders shall be permitted to amend the

 

210



--------------------------------------------------------------------------------

Agreement without the consent of the Non-Consenting Lenders to provide for
(a) the termination of the Commitments of Non-Consenting Lenders that are
(x) Revolving Lenders, (y) Term Lenders or (z) both, at the election of the
Borrower and the Required Lenders, (b) the addition to this Agreement of one or
more other financial institutions (each of which shall be an Eligible Assignee),
or an increase in the Commitment of one or more of the Required Lenders (with
the written consent thereof), so that the total Commitment after giving effect
to such amendment shall be in the same amount as the total Commitment
immediately before giving effect to such amendment, (c) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full with accrued interest, at par, the
outstanding Loans of the Non-Consenting Lenders immediately before giving effect
to such amendment and (d) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (a), (b) and (c).

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (b) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable
(taken as a whole) to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest Maturity Date of the Term Loans in effect immediately prior to such
refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower, without the need to obtain the consent of any Lender, if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel or (ii) to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Loan
Documents.

Further, notwithstanding anything to the contrary contained in Section 10.01, if
at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without

 

211



--------------------------------------------------------------------------------

any further action or consent of any other party to any Loan Document if the
same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Further, the Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.01 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or any other Loan Document shall be in
writing (including by facsimile transmission). All such written notices shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to Section 10.02(c)) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, or the Administrative Agent, the
Swingline Lender or any L/C Issuer, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower) or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower, the Administrative Agent and the L/C Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient); and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent and the L/C Issuer pursuant to
Article 2 shall not be effective until actually received by such Person;
provided, further, any such notice or other

 

212



--------------------------------------------------------------------------------

communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.03(c) as designated by Administrative
Agent from time to time. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder. Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to any Agent,
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Agent, any
Lender or any applicable L/C Issuer pursuant to Article 2 if such Person has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic transmission (e.g.,
portable document format (“pdf”)). The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the Agents
and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH

 

213



--------------------------------------------------------------------------------

THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative
Agent, the Collateral Agent or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith, material breach or willful misconduct of the
Administrative Agent, the Collateral Agent, their controlled Affiliates or any
of their respective officers, directors, employees, agents, controlling persons
or members; provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
exemplary, consequential or punitive damages (as opposed to direct or actual
damages); provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.

(e) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Agent, each L/C
Issuer and each Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower or the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

(f) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including electronic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Agent Parties and each Lender from all actual
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in
accordance with Section 10.05. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Agent or any Lender to exercise, and no delay by any such Person in exercising,
any right,

 

214



--------------------------------------------------------------------------------

remedy, power or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and shall be in addition to and independent of any rights, remedies,
powers and privileges provided by Law or any of the other Loan Documents.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees upon and
following the Closing Date (a) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Arrangers, each L/C Issuer and the Swingline Lender and
their respective Affiliates for all reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the Transactions contemplated hereby or thereby shall be consummated), and
the consummation and administration of the Transactions contemplated hereby and
thereby (in the case of legal fees and expenses, limited to reasonable fees,
charges and disbursements of one primary counsel for the Administrative Agent,
the Collateral Agent, the Arrangers, each L/C Issuer and the Swingline Lender
and their respective Affiliates, and such other local counsel as is reasonably
necessary (and other counsel retained with the Borrower’s consent), unless the
interests of the Administrative Agent and the Lenders are in actual or perceived
conflict, in which case one (1) additional counsel may be appointed for the
affected Persons (taken as a whole)), and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers, each L/C Issuer, the
Swingline Lender and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement or protection of any rights
or remedies under this Agreement or the other Loan Documents or in connection
with the Loans made (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law or during
any workout, restructuring or negotiations in respect of such Loans) (in the

 

215



--------------------------------------------------------------------------------

case of legal fees and expenses, limited to reasonable fees, charges and
disbursements of one primary counsel for the Administrative Agent, the
Collateral Agent, the Arrangers, each L/C Issuer, the Swingline Lender and the
Lenders, such other local counsel as is reasonably necessary, and, in the case
of an actual or perceived conflict of interest where the Person affected by such
conflict notifies the Borrower of the existence of such conflict, of another
firm of counsel for such affected Persons). The foregoing costs and expenses
shall include all reasonable search, filing, recording, title insurance and
appraisal charges and fees, and other reasonable out-of-pocket expenses incurred
by any Agent but, with respect to clause (a) shall not include the expenses and
fees of any other consultants or advisors without the prior consent of the
Borrower. All amounts due under this Section 10.04 shall be paid promptly (but
in any event within 30 days) following receipt by the Borrower of a written
invoice relating thereto setting forth such expenses in reasonable detail. The
agreements in this Section 10.04 shall survive the termination of the
Commitments and repayment of all other Obligations. If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, upon 5 Business Days’ prior written notice such amount
may be paid on behalf of such Loan Party by the Administrative Agent, the
Collateral Agent, any Arranger or any Lender, in its sole discretion. This
Section 10.04 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

SECTION 10.05 Indemnification by the Borrower.

(a) In addition to the payment of expenses pursuant to Section 10.04, whether or
not the Transactions shall be consummated, the Borrower and its Subsidiaries
shall indemnify and hold harmless each Agent-Related Person, each Arranger, each
L/C Issuer, the Swingline Lender, each Lender and their respective Affiliates,
and the respective directors, officers, employees, counsel, agents, members,
controlling persons, attorneys-in-fact, trustees, advisors and other
representative, permitted assign and successor of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all liabilities, any
and all losses, damages, and claims and reasonable and documented or invoiced
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing (including Attorney Costs (which shall be limited
to one (1) counsel to the Indemnitees (plus one local counsel to the Indemnitees
in each appropriate jurisdiction), and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict notifies the
Borrower of the existence of such conflict, of another firm of counsel for such
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the Transactions,
including the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the Transactions contemplated thereby or the consummation of the
Transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Contaminants on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any

 

216



--------------------------------------------------------------------------------

inquiry or investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (and regardless of whether such matter
is instituted by a third party or by Borrower, Borrower’s equity holders,
Affiliates, creditors or any other Loan Party) (all the foregoing, collectively,
the “Indemnified Liabilities”); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, losses,
damages, claims, fees or expenses (v) without limiting the provisions of
Section 3.01(f), are incurred with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities, etc., arising from any non-Tax
claim, (w) have been determined in the final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or its controlled Affiliates, or their
respective officers, directors, employees, agents, advisors or controlling
persons or members, (x) arise from a material breach of any Loan Document (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) by any such Indemnitee or its controlled Affiliates, or their
respective officers, directors, employees, agents, advisors or controlling
persons or members, (y) arise from any claim, litigation, investigation or
proceeding (including any inquiry or investigation) that does not involve an act
or omission by Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than in connection with a Person
acting in its capacity as an Arranger, L/C Issuer, Administrative Agent or any
other Agent or co-agent (if any) designated by the Arrangers, in each case in
their respective capacities as such, or an Agent solely in connection with its
syndication activities as contemplated hereunder) or (z) result from the
operations of any real property after any Indemnitee, any Affiliate of such
Indemnitee or any Person acquiring any rights in such real property from such
Indemnitee or Affiliate of such Indemnitee is in possession of such real
property following the exercise of any of their rights and remedies under this
Agreement or any Loan Document, including Releases of Contaminants that
initially occurred after the exercise of such remedies, provided further that
this exclusion shall not apply to Releases of Contaminants that occurred prior
to the exercise of such remedies and are migrating. By accepting the benefits of
this Section 10.05, each Indemnitee agrees to refund and return any and all
amounts paid by the Borrower to such Indemnitee to the extent there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
clauses (v), (w), (x), (y) or (z) of the foregoing sentence. No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including IntraLinks) in connection with this
Agreement except to the extent such damages have resulted from the willful
misconduct, bad faith, gross negligence or material breach of such party or any
of its affiliates or related parties, as determined in a final, non-appealable
judgment of a court of competent jurisdiction. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
Transactions contemplated hereunder or under any of the other Loan Documents is
consummated. The Borrower shall not be liable for any settlement in connection
with any Indemnified Liabilities effected without the Borrower’s written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with the Borrower’s written consent or if there is a final judgment against such
Indemnitee, the Borrower agrees to indemnify and hold

 

217



--------------------------------------------------------------------------------

harmless each Indemnitee from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements by reason of such settlement or judgment in
accordance with the other provisions of this Section 10.05. The Borrower shall
not, without the prior written consent of any Indemnitee (which consent shall
not be unreasonably withheld, delayed or conditioned), effect any settlement of
any pending or threatened proceedings in respect of which indemnity could have
been sought hereunder by such Indemnitee unless (a) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings and (b) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee.

(b) All amounts due under this Section 10.05 shall be paid within thirty
(30) days after written demand therefor (including documentation reasonably
supporting such demand). The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

(c) To the fullest extent permitted by Applicable Law, none of the Borrower, on
the one hand, nor the Indemnitees, on the other, shall assert, and each such
party hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee or the Borrower on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that such waiver does not otherwise affect the indemnification
and reimbursement obligations of the Borrower in Section 10.04 and this
Section 10.05.

(d) In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such
failure. Notwithstanding the above, following such notification, the Borrower
may elect in writing to assume the defense of such proceeding, and, upon such
election, the Borrower will not be liable for any legal costs subsequently
incurred by such Indemnitee (other than reasonable costs of investigation and
providing evidence) in connection therewith, unless (i) the Borrower has failed
to provide counsel reasonably satisfactory to such Indemnitee in a timely
manner, (ii) counsel provided by the Borrower reasonably determines its
representation of such Indemnitee would present it with a conflict of interest
or (iii) the Indemnitee reasonably determines that there are actual conflicts of
interest between the Borrower and the Indemnitee, including situations in which
there may be legal defenses available to the Indemnitee which are different from
or in addition to those available to the Borrower.

SECTION 10.06 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any

 

218



--------------------------------------------------------------------------------

payment by or on behalf of the Borrower is made to any Agent or any Lender, or
any Agent or any Lender enforces any security interest or exercises any right of
setoff, and such payment or the proceeds of such enforcement or setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law, or otherwise, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred, and (b) each Lender severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Federal Funds Effective Rate from
time to time in effect. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder (other than as provided in Section 7.04) without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.07(b), (ii) by
way of participation in accordance with the provisions of Section 10.07(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f) or Section 10.07(h), as the case may be, or
(iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participation in L/C Obligations) at the time owing to it)
upon the giving of notice to the Borrower and the Administrative Agent; provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than $2,500,000 in the case of any
assignment in respect of the Revolving Facility, or $1,000,000 (or lesser
amounts if

 

219



--------------------------------------------------------------------------------

agreed between the Borrower and the Administrative Agent), in the case of any
assignment in respect of any Term Loans, provided, that contemporaneous
assignments by or to two or more Approved Funds related to the same Lender (or
Affiliates thereof) shall be treated as a single assignment for purposes of
determining whether such minimum amount has been met; (ii) except in the case of
assignments (w) of Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund, (x) in respect of the Revolving Facility to a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund, (y) made to Citibank,
N.A. or (z) made by Citibank to the extent that such assignments are made in the
primary syndication to Eligible Assignees to whom the Borrower has consented
prior to the Closing Date, each of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) and, so long as no Event of Default in
respect of Section 8.01(a), (e) or (f) has occurred and is continuing, the
Borrower consents to such assignment (which consent shall not be unreasonably
withheld or delayed, and provided that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after a
Responsible Officer having received notice thereof); (iii) unless otherwise
consented to by the Borrower, so long as the list thereof is available to all
Lenders, no such assignment shall be to a Disqualified Institution (provided
that upon request of any Lender therefor, the Administrative Agent shall make
available to such Lender the list of Disqualified Institutions), (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, except that this clause (iv) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (v) any
assignment of a Revolving Commitment must be approved by the Administrative
Agent, the Swingline Lender and the L/C Issuer (each such consent not to be
unreasonably withheld or delayed); (vi) the parties (other than the Borrower
unless its consent to such assignment is required hereunder) to each assignment
shall (A) execute and deliver to the Administrative Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent or (B) manually execute and deliver to the Administrative Agent an
Assignment and Assumption; (vii) the parties to each assignment shall deliver to
the Administrative Agent such forms, certificates or other evidence, if any,
with respect to United States federal income tax withholding matters as the
assignee under such Assignment and Assumption may be required to deliver
pursuant to Section 3.01(d), together with a payment to the Administrative Agent
of a processing and recordation fee in the amount of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and such processing and
recordation fee shall not apply to any assignments by any Arranger or any of its
Affiliates; provided further, that only a single fee shall apply to
contemporaneous assignments by or to two or more Approved Funds related to the
same Lender (or Affiliates thereof); and (viii) the assigning Lender shall
deliver any Notes evidencing such Loans to the Borrower or the Administrative
Agent. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(c), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

 

220



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto on the effective date specified in the Assignment and
Assumption but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05, Section 10.04 and Section 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall promptly execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to (i) any
entry relating to such Lender’s Loans, and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans)) at
any reasonable time and from time to time upon reasonable prior notice. The
Borrower hereby agrees that, to the extent the Administrative Agent acts in its
capacity as non-fiduciary agent of the Borrower for purposes of maintaining the
Register as set forth in this Section 10.07(c), Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.” Notwithstanding anything to the contrary contained in
this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, and the right, title and interest of the Lenders and
their assignees in and to such Loans shall be transferable only upon notation of
such transfer in the Register and no assignment thereof such be effective until
recorded therein. This Section 10.07(c) shall be construed so that the Loans,
L/C Obligations and L/C Borrowings are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Eligible
Assignee, excluding, to the extent the list thereof has been made available to
all Lenders, Disqualified Institutions (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents

 

221



--------------------------------------------------------------------------------

and to approve any amendment, modification or waiver of any provision of this
Agreement or the other Loan Documents; provided that such agreement or
instrument shall provide that the voting rights of such Participant are limited
to matters which, under Section 10.01, require a unanimous vote of all Lenders
or the vote of all directly and adversely affected Lenders (to the extent the
Participant is directly and adversely affected). Subject to Section 10.07(e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(d) (it being
understood that the documentation required under Section 3.01(d) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.07(b) and
such Participant agrees to be bound by such Sections and Section 3.06. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other rights or
obligations under the Loan Documents (each such register, a “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that the relevant parties,
acting reasonably and in good faith, determine that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent and such Participant complies with
Section 3.01 and Section 3.06 as if such Participant were a Lender. A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.01
and Section 3.06 as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be

 

222



--------------------------------------------------------------------------------

obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.01, Section 3.04 or Section 3.05), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the Lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may, without the consent of or notice to the Administrative Agent or
the Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).

(i) Notwithstanding anything herein to the contrary, if at any time any
Revolving Lender that is also acting as an L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to clause (b) of this Section,
such Revolving Lender may upon 30 days’ written notice to the Borrower and the
Lenders, resign as an L/C Issuer. In the event of any such resignation as an L/C
Issuer, the Borrower shall be entitled to appoint from among the Revolving
Lenders a successor L/C Issuer hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Revolving Lender as an L/C Issuer. If any such Revolving Lender resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund participations in unreimbursed L/C Borrowings
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(A) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (B) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to such Revolving Lender to effectively assume the
obligations of such Revolving Lender with respect to such Letters of Credit.

 

223



--------------------------------------------------------------------------------

(j) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time, without any consent, assign all or a portion of its
Term Loans to the Borrower (x) in accordance with Section 2.05(a)(iv) or
(y) through open market purchases, in each case, on a non-pro rata basis,
provided that:

(i) no Event of Default has occurred or is continuing or would result therefrom;

(ii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to the Borrower;

(iii) no assignment of Term Loan to the Borrower may be purchased with proceeds
of any Revolving Loan;

(iv) each Lender participating in any assignment to the Borrower shall
acknowledge and agree that in connection with such assignment, (1) the assignee
then may have, and later may come into possession of, Excluded Information;
(2) such Lender has independently, without reliance on the Borrower or any other
Loan Party, the Agents or any other Agent-Related Persons, made its own analysis
and determination to participate in such assignment notwithstanding such
Lender’s lack of knowledge of the Excluded Information; (3) none of the Borrower
or any other Loan Party, the Agents or any other Agent-Related Persons shall
have any liability to such Lender, and such Lender hereby waives and releases,
to the extent permitted by law, any claims such Lender may have against the
Borrower and any other Loan Party, the Agents and any other Agent-Related
Persons, under applicable laws or otherwise, with respect to the nondisclosure
of the Excluded Information; and (4) that the Excluded Information may not be
available to the Agents or the other Lenders;

(v) immediately upon purchase by the Borrower pursuant to this Section 10.07(j),
the Term Loans so purchased shall, without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding (and may not be
resold), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (1) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (2) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (3) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document and, in connection with any Term Loans purchased and
cancelled pursuant to this Section 10.07(j), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation.

SECTION 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and their
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential) on a “need to know”
basis; (b) to the extent required or requested by any regulatory authority

 

224



--------------------------------------------------------------------------------

(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process; (provided that the
Agent or Lender that discloses any Information pursuant to this clause (c) shall
notify the Borrower as soon as practicable of such requested disclosure to the
extent permitted by Applicable Law); (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 or other confidentiality obligations owed to the
Borrower or any of its Affiliates (or as may otherwise be reasonably acceptable
to the Borrower for the benefit of the Borrower), (i) to any Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement other than a Disqualified
Institution; (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (f) with the prior written consent of the Borrower; (g) to the extent
such Information becomes generally available to the public other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or otherwise not in
violation of any confidentiality obligation owed to the Borrower or any of its
Affiliates; (h) to any state, federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender (provided that the Agent or Lender
that discloses any Information pursuant to this clause (h) shall notify the
Borrower as soon as practicable following such requested disclosure to the
extent permitted by Applicable Law); (i) on a confidential basis (x) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Agent
or Lender) in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (y) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder; or (j) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is available to any Agent or
any Lender on a nonconfidential basis prior to disclosure by such Loan Party and
not in violation of any confidentiality obligation known by such Agent or Lender
to be owed to the Borrower or any of its Affiliates. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information but
in any event a reasonable degree of care.

Each of the Agents and the Lenders acknowledge that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be,

 

225



--------------------------------------------------------------------------------

(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities Laws.

SECTION 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), each Lender and their
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party), and without
notice to any other Person (other than Administrative Agent), to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held by (other than payroll, trust, petty cash, employee benefit or
tax accounts), and other Indebtedness (in whatever currency) at any time owing
by, such Lender or any such Affiliate to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made any
demand under this Agreement or any other Loan Document, and although such
obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, each Lender and their
respective Affiliates under this Section 10.09 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) that the
Administrative Agent and such Lender may have. Notwithstanding anything herein
or in any other Loan Document to the contrary, in no event shall the assets of
any Foreign Subsidiary constitute security, or shall the proceeds of such assets
be available for, payment of the Obligations of the Borrower or any Subsidiary,
it being understood that (a) the Capital Stock of any Foreign Subsidiary does
not constitute such an asset and (b) the provisions hereof shall not limit,
reduce or otherwise diminish in any respect the Borrower’s obligations to make
any mandatory prepayment pursuant to Section 2.05(b).

SECTION 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment

 

226



--------------------------------------------------------------------------------

that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

SECTION 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute a single contract. Delivery by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier.

SECTION 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document (other than
any intercreditor agreement), the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable, Letters of Credit that have been Cash Collateralized in a
manner satisfactory to the applicable L/C Issuer or Secured Bank Product
Obligations and Designated Credit Lines) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding except as set forth
in Section 2.03(j).

SECTION 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not

 

227



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 10.15 Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.02. Such service may be made by mailing or delivering a copy of such
process to such Loan Party at the address set forth in Section 10.02. Nothing in
this Section 10.15 shall affect the right of any Lender or the Administrative
Agent to serve legal process in any other manner permitted by Applicable Law or
affect the right of any Lender or the Administrative Agent to bring any suit,
action or proceeding against each Loan Party or its property in the courts of
other jurisdictions.

SECTION 10.16 GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

(b) EACH OF THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

228



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the

 

229



--------------------------------------------------------------------------------

Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arrangers nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 10.19 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.20 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Lenders and the Administrative
Agent, and the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto, and when the conditions set forth in Section 4.01 shall have been
satisfied or waived, and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
permitted successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

SECTION 10.21 PATRIOT Act Notice. Each Lender and L/C Issuer that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender)

 

230



--------------------------------------------------------------------------------

hereby notifies each Loan Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender, L/C Issuer or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent, any Lender or any L/C Issuer, provide all documentation
and other information that the Administrative Agent, such Lender or such L/C
Issuer requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

SECTION 10.22 Affiliate Activities. The Borrower and its Subsidiaries each
acknowledge that each Agent and each Arranger (and their respective Affiliates)
is a full service securities firm engaged, either directly or through
Affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments, in each case in accordance with Applicable Law.
Such investment and other activities may involve securities and instruments of
the Borrower and its Affiliates, as well as of other entities and Persons and
their Affiliates which may (i) be involved in transactions arising from or
relating to the engagement contemplated hereby and by the other Loan Documents,
(ii) be customers or competitors of the Borrower and its Affiliates, or
(iii) have other relationships with the Borrower and its Affiliates. In
addition, such Agents and Arrangers and their respective Affiliates may provide
investment banking, underwriting and financial advisory services to such other
entities and Persons. Such Agents and Arrangers and their respective Affiliates
may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Affiliates or such other
entities. The transactions contemplated by this Agreement and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

SECTION 10.23 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

SECTION 10.24 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

231



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

232



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VERSUM MATERIALS, INC., as the Borrower By:  

/s/ George G. Bitto

Name:   George G. Bitto Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as the Administrative Agent, a Lender, the Swingline Lender and
an L/C Issuer By:  

/s/ Kirkwood Roland

Name:   Kirkwood Roland Title:   Managing Director and Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an L/C Issuer By:  

/s/ Jackson Merchant

Name:   Jackson Merchant Title:   Managing Director By:  

/s/ Patrick Gallagher

Name:   Patrick Gallagher Title:   Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ashley Walsh

Name:   Ashley Walsh Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Chris Dibiase

Name:   Chris Dibiase Title:   Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ James R. Fayen

Name:   James R. Fayen Title:   Managing Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mustafa Khan

Name:   Mustafa Khan Title:   Director



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Bieber

Name:   Michael Bieber Title:   Managing Director